TABLE OF CONTENTS

 

Exhibit 10.1

 

ZIONS BANCORPORATION

PAYSHELTER 401(k) AND EMPLOYEE

STOCK OWNERSHIP PLAN

 

ESTABLISHED AND RESTATED EFFECTIVE JANUARY 1, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE

--------------------------------------------------------------------------------

 

TITLE

--------------------------------------------------------------------------------

    

PAGE NO.

--------------------------------------------------------------------------------

ARTICLE I

    

-1-

ESTABLISHMENT

    

-1-

1.01

 

Establishment

    

-1-

1.02

 

History

    

-1-

1.03

 

Intent

    

-1-

1.04

 

Transferee Plan

    

-2-

1.05

 

Limitation on Applicability

    

-2-

1.06

 

EGTRRA

    

-2-

ARTICLE II

    

-3-

DEFINITIONS OF TERMS

    

-3-

2.01

 

“Account”

    

-3-

2.02

 

“Accrued Benefit”

    

-4-

2.03

 

“Administrator” or “Plan Administrator”

    

-4-

2.04

 

“Affiliated Group”

    

-4-

2.05

 

“Age”

    

-5-

2.06

 

“Anniversary Date”

    

-5-

2.07

 

“Beneficiary”

    

-5-

2.08

 

“Board of Directors”

    

-5-

2.09

 

“Code”

    

-5-

2.10

 

“Compensation” or “Annual Compensation”

    

-5-

2.11

 

“Contingent Beneficiary”

    

-6-

2.12

 

“Disability”

    

-7-

2.13

 

“Disqualified Person”

    

-7-

2.14

 

“Distribution Date”

    

-7-

2.15

 

“Effective Date”

    

-7-

2.16

 

“Elective Deferral”

    

-7-

2.17

 

“Eligible Employee”

    

-7-

2.18

 

“Employee”

    

-7-

2.19

 

“Employer” or “Zions Employer”

    

-7-

2.20

 

“Employer Contribution”

    

-7-

2.21

 

“Employer Securities”

    

-8-

2.22

 

“Entry Date”

    

-8-

2.23

 

“ERISA”

    

-8-

2.24

 

“Excluded Employee”

    

-8-

2.25

 

“Exempt Loan”

    

-9-

2.26

 

“Fiduciary”

    

-9-

2.27

 

“Highly Compensated Employee”

    

-9-

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE

--------------------------------------------------------------------------------

 

TITLE

--------------------------------------------------------------------------------

    

PAGE NO.

--------------------------------------------------------------------------------

2.28

 

“Inactive Participant”

    

-10-

2.29

 

“Investment Fund”

    

-10-

2.30

 

“Investment Manager”

    

-10-

2.31

 

“K-Test Average Contribution Percentage”

    

-11-

2.32

 

“K-Test Contribution Percentage”

    

-11-

2.33

 

“K-Test Contributions”

    

-11-

2.34

 

“Leased Employee”

    

-11-

2.35

 

“Leveraged Employer Securities”

    

-11-

2.36

 

“Limitation Year”

    

-11-

2.37

 

“M-Test Average Contribution Percentage”

    

-12-

2.38

 

“M-Test Contribution Percentage”

    

-12-

2.39

 

“M-Test Contributions”

    

-12-

2.40

 

“Matching Contribution”

    

-12-

2.41

 

“Named Fiduciary”

    

-12-

2.42

 

“Net Profit”

    

-13-

2.43

 

“Non-Highly Compensated Employee”

    

-13-

2.44

 

“Normal Retirement Age”

    

-13-

2.45

 

“Normal Retirement Date”

    

-13-

2.46

 

“Participant”

    

-13-

2.47

 

“Paysop”

    

-13-

2.48

 

“Plan”

    

-13-

2.49

 

“Plan Sponsor”

    

-13-

2.50

 

“Plan Year”

    

-13-

2.51

 

“Predecessor Plan”

    

-14-

2.52

 

“Prior Plan”

    

-14-

2.53

 

“Qualified Matching Contribution”

    

-14-

2.54

 

“Qualified Non-Elective Contribution”

    

-14-

2.55

 

“Transferred Benefits”

    

-14-

2.56

 

“Trust”

    

-14-

2.57

 

“Trust Fund”

    

-14-

2.58

 

“Trustee”

    

-14-

2.59

 

“Valuation Date”

    

-15-

2.60

 

“Vested Interest” or “Vested Accrued Benefit”

    

-15-

2.61

 

“Voluntary Contributions”

    

-15-

ARTICLE III

    

-16-

SERVICE DEFINITIONS AND RULES

    

-16-

3.01

 

“Eligibility Computation Period”

    

-16-

3.02

 

“Eligibility Service”

    

-16-

3.03

 

“Employment Commencement Date”

    

-16-

3.04

 

“Hour of Service”

    

-16-

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE

--------------------------------------------------------------------------------

 

TITLE

--------------------------------------------------------------------------------

    

PAGE NO.

--------------------------------------------------------------------------------

3.05

 

“One Year Break in Service”

    

-18-

3.06

 

“Re-employment Commencement Date”

    

-19-

3.07

 

“Termination of Employment”

    

-19-

3.08

 

“Vesting Computation Period”

    

-19-

3.09

 

“Year of Service”

    

-19-

3.10

 

“Year of Vesting Service”

    

-19-

3.11

 

Special Rules for Crediting Service

    

-19-

3.12

 

Qualified Military Service Rules

    

-20-

ARTICLE IV

    

-23-

ELIGIBILITY AND PARTICIPATION

    

-23-

4.01

 

Age and Service Requirements

    

-23-

4.02

 

Eligibility Information

    

-23-

4.03

 

Information to be Provided by Employee

    

-23-

4.04

 

Reclassification of an Eligible Employee or Excluded Employee

    

-23-

4.05

 

Re-employment and Commencement of Participation

    

-24-

4.06

 

No Waiver of Participation

    

-24-

4.07

 

Effect of Participation

    

-24-

ARTICLE V

    

-25-

PARTICIPANT AND EMPLOYER CONTRIBUTIONS

    

-25-

5.01

 

Elective Deferrals

    

-25-

5.02

 

Payment to Trustee

    

-26-

5.03

 

Suspension of Deferrals

    

-26-

5.04

 

After-tax Contributions by Participants

    

-27-

5.05

 

Rollover Contributions by Participants

    

-27-

5.06

 

Safe Harbor Employer Matching Contributions

    

-27-

5.07

 

Employer Non-Elective Contributions

    

-29-

5.08

 

Time and Method of Payment

    

-29-

5.09

 

Employer Contribution Accounts

    

-29-

5.10

 

Limitations on Contributions

    

-29-

5.11

 

Excess Contributions

    

-31-

5.12

 

Correction of Excess Contributions

    

-32-

ARTICLE VI

    

-33-

ALLOCATIONS TO ACCOUNT

    

-33-

6.01

 

Revaluation of Assets

    

-33-

6.02

 

Allocation of Contributions and Forfeitures

    

-33-

6.03

 

Adjustment of Accounts and Dividends on Employer Securities

    

-34-

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE

--------------------------------------------------------------------------------

 

TITLE

--------------------------------------------------------------------------------

    

PAGE NO.

--------------------------------------------------------------------------------

6.04

 

Eligibility for Allocation of Employer Matching and Non-Elective Contributions

    

-37-

6.05

 

Restriction on Certain Allocations

    

-38-

6.06

 

Participant Diversification of Investments

    

-38-

ARTICLE VII

    

-40-

LIMITATIONS ON ALLOCATIONS

    

-40-

7.01

 

Special Definitions

    

-40-

7.02

 

Coordination With Other Plans

    

-43-

7.03

 

Order of Limitations

    

-44-

7.04

 

Aggregation of Plans

    

-44-

7.05

 

Suspense Account

    

-44-

ARTICLE VIII

    

-46-

IN-SERVICE AND HARDSHIP WITHDRAWALS

    

-46-

8.01

 

In-Service Withdrawals, Withdrawals of Rollover Contributions and Withdrawals
Due to Attainment of Age 59½, Disability or Hardship

    

-46-

8.02

 

Financial Hardship Distribution Rules

    

-47-

8.03

 

Determination of Immediate and Heavy Financial Need

    

-47-

8.04

 

In Service Withdrawals of Voluntary Contributions

    

-47-

8.05

 

Determination of Available Withdrawal Amount

    

-48-

8.06

 

Withdrawal of Rollover Contributions

    

-48-

ARTICLE IX

    

-50-

RETIREMENT BENEFITS

    

-50-

9.01

 

Normal or Late Retirement

    

-50-

9.02

 

Disability Retirement

    

-50-

9.03

 

Method of Payment

    

-50-

9.04

 

Time of Payment

    

-51-

9.05

 

Minimum Distribution Requirements

    

-51-

9.06

 

No Annuity Benefits

    

-54-

9.07

 

Distribution of Employer Securities

    

-54-

9.08

 

Special Distribution Rules

    

-55-

9.09

 

Distribution of Transferred Benefits

    

-56-

ARTICLE X

    

-57-

DEATH BENEFITS

    

-57-

10.01

 

Death Benefits Payable

    

-57-

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE

--------------------------------------------------------------------------------

 

TITLE

--------------------------------------------------------------------------------

    

PAGE NO.

--------------------------------------------------------------------------------

10.02

 

Designation of Beneficiary

    

-57-

10.03

 

Death Benefit Payment Procedure

    

-58-

10.04

 

Required Distributions Upon Death

    

-58-

ARTICLE XI

    

-62-

BENEFITS UPON OTHER TERMINATION OF EMPLOYMENT

    

-62-

11.01

 

Vested Amounts

    

-62-

11.02

 

Distribution of Vested Interest

    

-62-

11.03

 

Distribution of Small Amounts

    

-64-

11.04

 

Eligible Rollover Distributions

    

-64-

11.05

 

Breaks in Service and Vesting

    

-65-

11.06

 

No Increase in Pre-break Vesting

    

-65-

11.07

 

Disposition of Forfeitures

    

-65-

11.08

 

Distribution to Participants Who Are Less Than 100% Vested in Their Entire
Account

    

-66-

11.09

 

Repayment of Distribution

    

-67-

11.10

 

Restoration of Accounts

    

-67-

11.11

 

Amendments to the Vesting Schedule

    

-68-

ARTICLE XII

    

-69-

FIDUCIARY DUTIES

    

-69-

12.01

 

General Fiduciary Duty

    

-69-

12.02

 

Allocation of Responsibilities

    

-69-

12.03

 

Delegation of Responsibilities

    

-69-

12.04

 

Liability for Allocation or Delegation of Responsibilities

    

-69-

12.05

 

Liability for Co-Fiduciaries

    

-69-

12.06

 

Same Person May Serve in More than One Capacity

    

-70-

12.07

 

Indemnification

    

-70-

ARTICLE XIII

    

-71-

THE PLAN ADMINISTRATOR

    

-71-

13.01

 

Appointment of Plan Administrator

    

-71-

13.02

 

Acceptance by Plan Administrator

    

-71-

13.03

 

Signature of Plan Administrator

    

-71-

13.04

 

Appointment of an Investment Manager

    

-71-

13.05

 

Duties of the Plan Administrator

    

-71-

13.06

 

Claims Procedure

    

-72-

13.07

 

Claims Review Procedure

    

-72-

13.08

 

Limitations of Actions on Claims

    

-73-

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE

--------------------------------------------------------------------------------

 

TITLE

--------------------------------------------------------------------------------

    

PAGE NO.

--------------------------------------------------------------------------------

13.09

 

Compensation and Expenses of Plan Administrator

    

-73-

13.10

 

Removal or Resignation

    

-73-

13.11

 

Records of Plan Administrator

    

-74-

13.12

 

Other Responsibilities

    

-74-

ARTICLE XIV

    

-75-

THE TRUSTEE

    

-75-

14.01

 

Appointment of Trustee

    

-75-

14.02

 

Acceptance by Trustee

    

-75-

14.03

 

Provisions of Trust Agreement

    

-75-

14.04

 

Participant Voting Rights

    

-77-

14.05

 

Investment Committee

    

-77-

14.06

 

Payment of Plan Expenses

    

-77-

14.07

 

Payment From the Trust Fund

    

-78-

ARTICLE XV

    

-79-

THE EMPLOYER

    

-79-

15.01

 

Notification

    

-79-

15.02

 

Record Keeping

    

-79-

15.03

 

Bonding

    

-79-

15.04

 

Signature of Employer

    

-79-

15.05

 

Plan Counsel and Expenses

    

-79-

15.06

 

Other Responsibilities

    

-79-

15.07

 

Affiliated Groups

    

-79-

15.08

 

Employer Contributions

    

-80-

ARTICLE XVI

    

-81-

PLAN AMENDMENT OR MERGER

    

-81-

16.01

 

Power to Amend

    

-81-

16.02

 

Limitations on Amendments

    

-81-

16.03

 

Method of Amendment

    

-81-

16.04

 

Notice of Amendment

    

-82-

16.05

 

Merger or Consolidation

    

-82-

ARTICLE XVII

    

-83-

TERMINATION OR DISCONTINUANCE OF CONTRIBUTIONS

    

-83-

17.01

 

Right to Terminate

    

-83-

17.02

 

Effect of Termination

    

-83-

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE

--------------------------------------------------------------------------------

 

TITLE

--------------------------------------------------------------------------------

  

PAGE NO.

--------------------------------------------------------------------------------

17.03

 

Manner of Distribution

  

-83-

17.04

 

No Reversion

  

-84-

17.05

 

Termination of an Employer

  

-84-

17.06

 

Partial Termination

  

-84-

17.07

 

Effect of Partial Termination

  

-84-

ARTICLE XVIII

  

-85-

FUNDING POLICY FOR PLAN BENEFITS

  

-85-

18.01

 

Funding Method

  

-85-

18.02

 

Investment Policy

  

-85-

18.03

 

No Purchase of Life Insurance Contracts

  

-86-

18.04

 

General Investments and Dividend Accounts

  

-86-

18.05

 

Non-transferability of Annuity Contracts

  

-86-

18.06

 

Establishment of Separate Funds

  

-86-

ARTICLE XIX

  

-89-

TOP-HEAVY PROVISIONS

  

-89-

19.01

 

Application

  

-89-

19.02

 

Special Definitions

  

-89-

19.03

 

Top-Heavy or Super Top-Heavy Minimum Required Allocation

  

-94-

19.04

 

Non-forfeitability of Minimum Top-Heavy Allocation

  

-95-

19.05

 

Top Heavy Compensation Limitation

  

-96-

19.06

 

Minimum Vesting Provision

  

-96-

19.07

 

Adjustments to Limitations

  

-96-

19.08

 

Participant Elective Deferrals

  

-97-

19.09

 

EGTRRA Modification of Top-Heavy Rules

  

-97-

ARTICLE XX

  

-99-

PROVISIONS AFFECTING BENEFITS

  

-99-

20.01

 

Availability of Loans

  

-99-

20.02

 

Loan Administration

  

-99-

20.03

 

Amount of Loan

  

-99-

20.04

 

Collateral Requirements

  

-100-

20.05

 

Loan Terms

  

-100-

20.06

 

Accounting for Loans

  

-100-

20.07

 

Effect of Termination of Employment or Plan

  

-100-

20.08

 

No Spousal Consent

  

-100-

20.09

 

Anti-Alienation

  

-101-

20.10

 

Qualified Domestic Relations Orders

  

-101-

 

vii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE

--------------------------------------------------------------------------------

 

TITLE

--------------------------------------------------------------------------------

  

PAGE NO.

--------------------------------------------------------------------------------

20.11

 

QDRO Definitions

  

-101-

ARTICLE XXI

  

-103-

MULTIPLE EMPLOYER PROVISIONS

  

-103-

21.01

 

Adoption by Other Zions Employers

  

-103-

21.02

 

Requirements of Participating Zions Employers

  

-103-

21.03

 

Designation of Agent

  

-103-

21.04

 

Employee Transfers

  

-103-

21.05

 

Amendment

  

-104-

21.06

 

Discontinuance of Participation

  

-104-

21.07

 

Administrator's Authority

  

-104-

21.08

 

Participating Employer Contributions

  

-104-

ARTICLE XXII

  

-105-

PURCHASE OF EMPLOYER SECURITIES

  

-105-

22.01

 

No Put option

  

-105-

22.01

 

Purchase Price For Employer Securities

  

-105-

ARTICLE XXIII

  

-106-

MISCELLANEOUS

  

-106-

23.01

 

Participant’s Rights

  

-106-

23.02

 

Actions Consistent with Terms of Plan

  

-106-

23.03

 

Performance of Duties

  

-106-

23.04

 

Validity of Plan

  

-106-

23.05

 

Legal Action

  

-106-

23.06

 

Gender and Number

  

-106-

23.07

 

Uniformity

  

-106-

23.08

 

Headings

  

-106-

23.09

 

Receipt and Release for Payments

  

-107-

23.10

 

Payments to Minors, Incompetents

  

-107-

23.11

 

Missing Persons

  

-107-

23.12

 

Prohibition Against Diversion of Funds

  

-108-

23.13

 

Applicability of Plan

  

-108-

23.14

 

Misstatement of Age

  

-108-

23.15

 

Return of Contributions to the Employer

  

-108-

23.16

 

Counterparts

  

-108-

 

viii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

 

ESTABLISHMENT

 

1.01 Establishment: This Plan is an amendment and restatement in full of the
Zions Bancorporation Payshelter 401(k) Plan. This Plan is signed and executed on
the day set forth at the end of this Plan, effective for all purposes (except as
specifically set forth hereafter) as of January 1, 2003. This Plan is maintained
by Zions Bancorporation, a corporation organized and existing under the laws of
the State of Utah, with principal offices located at Salt Lake City, Utah,
hereinafter referred to as the “Plan Sponsor,” for the benefit of its Employees
and the Employees of those affiliated entities who also participate herein. With
the consent of Zions Bancorporation this Plan may be adopted by other Employers
affiliated with it.

 

1.02 History: Effective as of July 1, 1984, Zions Utah Bancorporation, as the
sponsoring employer, established the Zions Utah Bancorporation Salary Reduction
Arrangement Plan and executed a funding arrangement with Zions First National
Bank as Trustee to provide retirement benefits for eligible Employees. The name
of the Plan was changed effective July 17, 1987, to the Zions Bancorporation
Salary Reduction Arrangement Plan. Effective December 29, 1988, Zions
Bancorporation amended the Zions Bancorporation Payroll Stock Ownership Plan and
merged that plan into the Zions Bancorporation Salary Reduction Arrangement
Plan. Effective January 1, 1989, Zions Bancorporation further amended and
restated the Plan and renamed the Plan the Zions Bancorporation Employee
Investment Savings Plan. Effective September 18, 1998, Zions Bancorporation
terminated the Zions Bancorporation Profit Sharing Plan and on July 22, 1999,
that plan was merged into this Plan. Effective as of December 31, 2001, Zions
Bancorporation merged the Zions Bancorporation Employee Stock Savings Plan into
the Zions Bancorporation Employee Investment Savings Plan, which merger further
served to restate and amend both the Zions Bancorporation Employee Stock Savings
Plan and the Zions Bancorporation Employee Investment Savings Plan to comply
with and satisfy GUST. With the merger and amendment Zions Bancorporation also
changed the name of the Plan effective January 1, 2002, to the Zions
Bancorporation Payshelter 401(k) Plan. The Zions Bancorporation Payshelter
401(k) Plan as merged and combined is referred to herein as the “Prior Plan.”

 

1.03 Intent: Zions Bancorporation intends by this Plan to restate in full the
Prior Plan, as it previously existed following the merger which was effective
December 31, 2001, and continue in part the retirement benefit program it has
previously established for the benefit of its Employees who shall meet the
eligibility requirements hereinafter set forth and for the benefit of the
beneficiaries of such Employees, respectively, as hereinafter provided. Zions
Bancorporation has designed this Plan to permit Employee Deferrals and Employer
Matching Contributions which satisfy the “safe harbor” requirements of Code
§§401(k)(12) and 401(m)(11). Zions Bancorporation also intends that this Plan
shall be an employee stock ownership plan within the meaning of Code §4975(e)(7)
and shall meet all other applicable requirements of the Internal Revenue Code of
1986 (“Code”) and the

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Employee Retirement Income Security Act of 1974 (“ERISA”). The Plan shall be
interpreted, wherever possible, to comply with the terms of the Code and ERISA
and all formal regulations and rulings issued thereunder.

 

1.04 Transferee Plan: This Plan may include assets transferred from one or more
other Plans (“Predecessor Plan” or “Plans”) sponsored by Zions Bancorporation or
by a member of an Affiliated Group with Zions Bancorporation. In that event
certain provisions of this Plan shall apply for purposes of insuring that the
Predecessor Plan has complied and continues to comply with all requirements of
recent legislation, known collectively as “GUST.”

 

1.05 Limitation on Applicability: The provisions of this Plan shall apply to all
persons, whether or not employed by Zions Bancorporation or a member of an
Affiliated Group on the Effective Date, who have an account in the Plan on or
after the Effective Date. Prior to the Effective Date the terms of the Prior
Plan shall govern.

 

1.06 EGTRRA: This Plan includes language which reflects certain provisions of
the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). These
provisions are intended as good faith compliance with the requirements of EGTRRA
and are to be construed in accordance with EGTRRA and guidance issued
thereunder. Unless otherwise provided, provisions included in this Plan in
compliance with EGTRRA shall be effective as of the Effective Date of this Plan.
Provisions included in this Plan conforming to EGTRRA shall supersede all other
provisions of the Plan to the extent those provisions are inconsistent with
EGTRRA.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE II

 

DEFINITIONS OF TERMS

 

As used in this Plan the following words and phrases shall have the meanings
indicated, unless the context clearly requires another meaning.

 

2.01 “Account” shall mean the Account established and maintained by the Plan
Administrator for a Participant with respect to the Participant’s interest in
the Investment Fund. Each Participant’s Account shall be credited or charged
with contributions, distributions, expenses, earnings and losses as provided
herein. The following separate sub-accounts shall be established for each
Participant, as applicable, and in the aggregate they shall constitute the
Participant’s Account:

 

  (a)   “Participant Elective Deferral Account” shall mean the sub-Account which
is attributable to the contributions made by the Employer pursuant to an
election by the Participant under Section 5.01.

 

  (b)   “Participant Rollover Account” shall mean the sub-Account which is
attributable to contributions received pursuant to Section 5.05.

 

  (c)   “Employer Matching Contribution Account” shall mean the sub-Account
which is attributable to matching contributions made by the Employer pursuant to
Section 5.06.

 

  (d)   “Employer Non-Elective Contribution Account” shall mean the sub-Account
which is attributable to the Non-Elective Contributions made by the Employer
pursuant to Section 5.07.

 

  (e)   “Participant Voluntary Contribution Account” shall mean the sub-Account
which is attributable to Voluntary Contributions made by the Employee prior to
the Effective Date. This sub-Account shall also reflect the Participant’s
Voluntary Contributions used previously to acquire Company Stock.

 

  (f)   “Paysop Account” shall mean the sub-Account which is attributable to all
amounts transferred to this Plan from the Paysop pursuant to that certain trust
to trust transfer agreement effective December 29, 1988.

 

  (g)  

“Employer Securities Account” shall mean the sub-Account maintained for each
Participant to hold the Participant’s share of Employer Securities (including
fractional shares) held by the Plan, regardless of origin to the Plan or
contribution source, including, without limitation, Employer Securities
purchased and paid for by the

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Trust or contributed in kind by the Employer to the Trust, forfeitures of
Employer Securities and stock dividends on Employer Securities. To the extent it
holds Employer Securities the Dividend Account shall also be treated as part of
the Employer Securities Account for all Plan purposes, including diversification
under Section 6.06, but excepting vesting under Section 11.01.

 

  (h)   “General Investments Account” shall mean the Account which is
attributable to all contributions made to the Plan for the benefit of the
Participant which are not comprised of Employer Securities or used to purchase
Employer Securities, together with all forfeitures, earnings and accruals
thereon. This sub-Account shall hold all non-Employer Securities investments,
regardless of origin to the Plan or contribution source.

 

  (i)   “Dividend Account” shall mean the Account which is maintained for the
purpose of receiving and holding cash dividends paid by the Plan Sponsor on
Employer Securities held by the Plan until distributed or invested in Employer
Securities. Upon investment in Employer Securities, the Dividend Account shall
be deemed a part of and treated in the same manner as the Employer Securities
Account for all Plan purposes, including diversification under Section 6.06, but
excepting vesting under Section 11.01.

 

  (j)   “Segregated Investment Account” shall mean the Account which is
maintained for the benefit of a Participant pursuant to Section 6.06.

 

  (k)   “Predecessor Plan Account” shall mean the Account which is attributable
to assets transferred from a Predecessor Plan (“Transferred Benefits”).

 

Certain sub-Accounts may include or incorporate assets from other sub-Accounts.
The maintenance of separate sub-Accounts is for Plan accounting purposes only
and segregation of the assets of the Plan shall not be required.

 

2.02 “Accrued Benefit” shall mean, as of any date, the sum of the values in a
Participant’s Account as of the most recent preceding Valuation Date, plus any
contributions to and minus any distributions from the Account since the
Valuation Date.

 

2.03 “Administrator” or “Plan Administrator” shall mean the person, persons, or
corporation administering this Plan, as provided in Article XIII hereof, and any
successor or successors thereto.

 

2.04 “Affiliated Group” shall mean a group of corporations, trades or businesses
which constitutes a controlled group of corporations, trades or businesses as
defined in Code §§414(b) and

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) and shall also include a group of corporations, partnerships or other
organizations which constitutes an affiliated service group as defined in Code
§414(m) or is treated as a single employer under Code §414(o) and the
regulations thereunder.

 

2.05 “Age” shall mean a person’s attained age in completed years and months as
of the date determined.

 

2.06 “Anniversary Date” shall be the first day of each Plan Year.

 

2.07 “Beneficiary” shall mean any person, persons, or trust designated by a
Participant on a form as the Plan Administrator may prescribe to receive any
death benefit that may be payable hereunder if such person or persons survive
the Participant. This designation may be revoked at any time in similar manner
and form. In the event of the death of the designated Beneficiary prior to the
death of the Participant, the Contingent Beneficiary shall be entitled to
receive any death benefit.

 

2.08 “Board of Directors” shall mean:

 

  (a)   In the case of a corporation, its Board of Directors; or

 

  (b)   In the case of a partnership or joint venture, its controlling partners.

 

2.09 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2.10 “Compensation” or “Annual Compensation” shall mean the Participant’s wages,
salaries, fees for professional service and other amounts received (without
regard to whether or not an amount is paid in cash) for personal services
actually rendered in the course of employment with the Company to the extent
that the amounts are includable in gross income (including, but not limited to,
commission paid salesmen, compensation for services on insurance premiums, tips,
and bonuses). Compensation will also include Participant contributions to any
insurance program and elective contributions made by the Company on behalf of
its Participants which are not includable in gross income under Code Sections
125, 402(e)(3), 402(h) or 403(b).

 

The term “Compensation” does not include:

 

  (a)  

Company contributions to a plan of deferred compensation (other than elective
contributions described above) to the extent that, before the application of the
Code Section 415 limitations to that plan, the contributions are not includible
in the gross income of the Participant for the taxable year in which
contributed. Additionally, any distributions from a plan of deferred
compensation are not considered as Compensation regardless of whether such
amounts are includible in the gross income of the Participant when distributed.
However, any amounts received by a Participant

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

pursuant to an unfunded nonqualified plan may be considered as Compensation in
the year such amounts are includible in the gross income of the Participant;

 

  (b)   Amounts realized from the exercise of a nonqualified stock option, or
when restricted stock (or property) held by a Participant either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

  (c)   Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option;

 

  (d)   Other amounts which receive special tax benefits, such as premiums for
group term life insurance (without regard to whether the premiums are includible
in the gross income of the Participant);

 

  (e)   Reimbursements or other expense allowances, fringe benefits (cash and
non-cash), moving expenses, parking or public transportation payments not
includable in gross income by reason of Code §132(f)(4), welfare benefits, and
any lump sum amounts paid at termination of employment (on account of such
termination), such as severance pay, vacation and sick leave cash-outs; and

 

  (f)   Directors fees, if any, paid to Highly Compensated Employees.

 

The Participant’s Annual Compensation taken into account for any Plan Year shall
not exceed one hundred fifty thousand dollars ($150,000), or such greater amount
adjusted each Plan Year as provided in Code §401(a)(17)(B). Effective for Plan
Years commencing on and after January 1, 1997, aggregation of family members’
compensation shall not be required or allowed when determining Annual
Compensation.

 

Effective for Plan Years commencing on and after January 1, 2002, Annual
Compensation of each Participant taken into account in determining allocations
for any Plan Year shall not exceed two hundred thousand dollars ($200,000), as
adjusted for cost-of-living increases in accordance with Code §401(a)(17)(B).
The cost-of-living adjustment in effect for a calendar year applies to Annual
Compensation for the Plan Year that begins with or within the calendar year.

 

For any short Plan Year the Annual Compensation limit shall be an amount equal
to the Annual Compensation limit for the calendar year in which the Plan Year
begins, multiplied by the ratio obtained by dividing the number of full months
in the short Plan Year by twelve (12).

 

2.11 “Contingent Beneficiary” shall mean the person, persons, or trust duly
designated by the Participant to receive any death benefit from the Plan in the
event the designated Beneficiary does not survive the Participant.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

2.12 “Disability” shall mean when applied to any Participant who has not yet
attained Normal Retirement Age, an impairment occurring due to sickness or
injury which prevents the Participant from performing his or her material and
substantial duties as an Employee and which can be expected (a) to last for a
long-continued, indefinite period and (b) result in the Participant being unable
to perform the duties of any gainful occupation for which he or she is
reasonably fitted by education, training or experience. The Plan Administrator
shall determine the existence of Disability under this Section by applying of
foregoing standard in a manner consistent with the determination of disability
under the long term disability plan sponsored by the Plan Sponsor. Eligibility
to receive Social Security disability payments shall not automatically deem the
Participant to be disabled without further determination by the Plan
Administrator.

 

2.13 “Disqualified Person” shall mean a person defined under Code §4975(e)(2).

 

2.14 “Distribution Date” shall mean the first day of the first month for which
an amount is payable, or the date on which a benefit is actually paid or begins
to be paid.

 

2.15 “Effective Date” shall mean January 1, 2003. All provisions of this Plan
shall be effective as of that date unless an alternative date is specifically
provided.

 

2.16 “Elective Deferral” shall mean a contribution to the Plan under a cash or
deferred arrangement as defined in Code §401(k) to the extent not includable in
gross income, which is made pursuant to an election and authorization by a
Participant through a Salary Deferral Agreement consistent with the provisions
of Section 5.01.

 

2.17 “Eligible Employee” shall mean any Employee who is not an Excluded
Employee.

 

2.18 “Employee” shall mean any individual who performs personal services
directly for and with the consent and supervision of a Zions Employer in a
capacity other than solely as a director. The term “Employee” shall also include
a Leased Employee.

 

2.19 “Employer” or “Zions Employer“ shall mean the Plan Sponsor and any other
entity who, with the authorization of the Plan Sponsor, may adopt this Plan.
Solely for purposes of determining Eligibility Service, Years of Vesting Service
and One Year Breaks in Service, any entity not adopting this Plan which,
together with the Plan Sponsor, is a member of an Affiliated Group shall also be
treated as an Employer for the period of time during which the entity was a part
of the Affiliated Group. Each Zions Employer participating in this Plan shall be
identified on a list attached as an addendum to this Plan or through separate
participation agreements reflecting adoption of this Plan by the Zions Employer.

 

2.20 “Employer Contribution” shall mean any Employer contribution made to this
Plan on behalf of an Employee.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

2.21 “Employer Securities” shall mean common stock issued by the Plan Sponsor
(or by a corporation which is a member of the controlled group of corporations
of which the Plan Sponsor is a member) which is readily tradeable on an
established securities market. Noncallable preferred stock shall be deemed to be
“Employer Securities” if such stock is convertible at any time into stock which
constitutes “Employer Securities” hereunder and if such conversion is at a
conversion price which (as of the date of the acquisition by the Plan) is
reasonable. Preferred stock shall be treated as noncallable if after the call
there will be a reasonable opportunity for a conversion which meets the above
requirement.

 

2.22 “Entry Date” shall mean, solely for purposes of participation under Article
IV, the date an Employee became or becomes a Participant in the Plan. Under the
Prior Plan Entry Dates occurred on January 1 April 1, July 1 and October 1 of
each Plan Year. Effective January 1, 2002, the Prior Plan was amended to provide
that Entry Dates occur on each day of the Plan Year. The Effective Date shall
also be an Entry Date for this Plan.

 

2.23 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations issued thereunder.

 

2.24 “Excluded Employee” shall mean a member of that class of Employees who are
not eligible to participate in the Plan or accrue any benefit under the Plan,
regardless of the number of hours worked. The class of such Employees includes:

 

  (a)   Employees whose employment is governed by the terms of a collective
bargaining agreement between Employee representatives and the Employer under
which retirement benefits were the subject of good faith bargaining between the
Employee representatives and the Employer.

 

  (b)   Employees who are non-resident aliens and who receive no earned income
(within the meaning of Code §911(b)) from an Employer which constitutes income
from sources within the United States.

 

  (c)   Employees whose services for the Employer are performed outside of the
United States or whose principal base of operations is outside of the United
States.

 

  (d)   Employees who are designated by the Employer to be in either of the
following classifications:

 

  (i)   independent contractor, or

 

  (ii)   temporary employee or Leased Employee,

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

It is expressly intended that an individual identified by the Employer to be in
one of the above classifications shall be ineligible to participate in the Plan
without regard to whether a court or administrative agency subsequently
determines that the individual was not or is not in fact in that classification.

 

  (e)   Employees who are employed by an entity which is part of a Affiliated
Group with a Zions Employer, but which entity has not adopted and does not
participate in this Plan.

 

2.25 “Exempt Loan” shall mean a loan made to this Plan by a Disqualified Person,
or a loan to this Plan which a Disqualified Person guarantees, provided the loan
satisfies the requirements of Treas. Reg. §54.4975-7(b).

 

2.26 “Fiduciary” shall mean and include the Trustee, Plan Administrator, Plan
Sponsor, Investment Manager, and any other person or corporation who:

 

  (a)   Exercises any discretionary authority or discretionary control
respecting management of the Plan or exercises any authority or control
respecting management or disposition of its assets;

 

  (b)   Renders investment advice for a fee or other compensation, direct or
indirect, with respect to any moneys or other property of the Plan, or has any
authority or responsibility to do so;

 

  (c)   Has any discretionary authority or discretionary responsibility in the
administration of the Plan; or

 

  (d)   Is described as a “fiduciary” in Sections 3(14) or (21) of ERISA or is
designated to carry out fiduciary responsibilities pursuant to this agreement to
the extent permitted by Section 405(c)(1)(B) of ERISA.

 

2.27 “Highly Compensated Employee” shall mean, for any Plan Year, an Employee,
other than a non-resident alien receiving no earned income from the Employer
from sources within the United States, who:

 

  (a)   was at any time during the Plan Year or the Look-back Year a Five
Percent Owner (as defined in Section 19.02(c)); or

 

  (b)   received Compensation from the Employer in the Look-back Year in excess
of ninety thousand dollars ($90,000) and was in the Top Paid Group for the
Look-back Year.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

“Look-back Year” means the Plan Year immediately preceding the Plan Year for
which the determination is being made. An Employee is in the “Top Paid Group” if
the Employee is in the group consisting of the top twenty percent (20%) of
Employees when ranked on the basis of Compensation paid during the Look Back
Year. When calculating the number of Employees in the Top Paid Group the
following Employees shall be excluded: (i) Employees who have not completed 6
months of service; (ii) Employees who normally work less than 17½ hours per
week; (iii) Employees who normally work not more than 6 months during any year;
(iv) Employees who have not attained Age 21; and (v) Employees who are Excluded
Employees by reason of Section 2.24(a). If permitted by IRS regulations or
rulings, the Employer may use shorter periods and hours and a lower age when
calculating the Top Paid Group. The ninety thousand dollar ($90,000) amount in
(b) above shall be adjusted for cost of living as provided under Code §415(d),
except that the base period shall be the calendar quarter ending September 30,
1996.

 

A former Employee who was a Highly Compensated Employee upon Termination of
Employment or at any time after attaining Age fifty-five (55) shall be treated
as a Highly Compensated Employee. For any Plan Year, including the Look-back
Year, no family aggregation rules shall apply when determining who is a Highly
Compensated Employee and no Employee who is a family member of any Highly
Compensated Employee shall be required or considered to be a single Employee
with the Highly Compensated Employee.

 

For purposes of this Section, Compensation is defined as in Section 7.01(b) of
this Plan, but shall include contributions made by the Employer to a plan of
deferred compensation otherwise excluded in Section 7.01(b).

 

2.28 “Inactive Participant” shall mean an individual who retains and is entitled
to receive an Accrued Benefit under the Plan, but who is not currently eligible
to make Elective Deferral Contributions or receive an allocation of Employer
Contributions or forfeitures, without regard to whether the individual has
incurred a Termination of Employment.

 

2.29 “Investment Fund” shall mean all assets of the Trust Fund.

 

2.30 “Investment Manager” shall mean any Fiduciary (other than a Trustee or
Named Fiduciary) who:

 

  (a)   Has the power to manage, acquire or dispose of any asset of the Plan;

 

  (b)   Is (1) registered as an investment advisor under the Investment Advisors
Act of 1940; (2) a bank as defined in that Act; or (3) is an insurance company
qualified to perform services described in Subsection (a) above under the laws
of more than one state; and

 

  (c)   Has acknowledged in writing that he is a Fiduciary with respect to the
Plan.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

2.31 “K-Test Average Contribution Percentage” shall mean the average (expressed
as a percentage) of the K-Test Contribution Percentages of the Participants in a
group.

 

2.32 “K-Test Contribution Percentage” shall mean the ratio (expressed as a
percentage) of a Participant’s K-Test Contributions for a Plan Year to the
Participant’s Compensation for the Plan Year. The K-Test Contribution Percentage
for a Participant who is a Highly Compensated Employee shall be determined by
combining all cash or deferred arrangements under which the Highly Compensated
Employee is eligible to participate (other than those which may not be
permissively aggregated) with this Plan as though they were a single
arrangement. For this purpose, Compensation is defined as in Section 7.01(b) of
the Plan. The K-Test Contribution Percentage for a Participant who has made no
Elective Deferral contributions and who is not credited with any K-Test
Contributions for the Plan Year shall be zero (0).

 

2.33 “K-Test Contributions” shall mean, for any Plan Year, a Participant’s
Elective Deferrals, plus, if so elected by the Employer, part or all of the
Qualified Non-Elective Contributions and Qualified Matching Contributions
allocated to the Participant for such year, provided that, any Qualified
Non-Elective Contributions included as K-Test Contributions shall not increase
the difference between the K-Test Average Contribution Percentage for Highly
Compensated Employees and the K-Test Average Contribution Percentage for
Non-Highly Compensated Employees; and, further provided that, no Qualified
Non-Elective Contributions or Qualified Matching Contributions included as
K-Test Contributions shall be included as M-Test Contributions. In determining
the amount of a Participant’s Elective Deferrals under this Section the Plan
Administrator shall take into account elective deferrals made by the Participant
under any other plan which is aggregated with this Plan for purposes of Code
§401(a)(4) or Code §410(b) (other than Code §410(b)(2)(A)(ii)) and any other
plan satisfying Code §401(k)(3) and Reg. §1.401(k)-1(b)(3) which the Employer
elects to permissively aggregate with this Plan, by treating all such plans and
this Plan as a single plan.

 

2.34 “Leased Employee” shall mean any person who, pursuant to an agreement
between the Zions Employer and the Plan Sponsor or any other person or
organization (leasing organization), has performed services for the Zions
Employer (or for the Zions Employer and related persons determined in accordance
with Code §414(n)(6)) and such services are performed under the primary
direction or control of the Zions Employer.

 

2.35 “Leveraged Employer Securities” shall mean Employer Securities acquired by
the Trust with the proceeds of an Exempt Loan and which satisfy the definition
of “qualifying employer securities” under Code §4975(e)(8).

 

2.36 “Limitation Year” shall mean the Plan Year, unless the Employer elects a
different twelve (12) month period.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

2.37 “M-Test Average Contribution Percentage” shall mean the average (expressed
as a percentage) of the M-Test Contribution Percentages of the Participants in a
group.

 

2.38 “M-Test Contribution Percentage” shall mean the ratio (expressed as a
percentage) of a Participant’s M-Test Contributions for a Plan Year to the
Participant’s Compensation for the Plan Year. The M-Test Contribution Percentage
for a Participant who is a Highly Compensated Employee shall be determined by
combining all plans subject to Code §401(m) under which the Highly Compensated
Employee is eligible to participate (other than those which may not be
permissively aggregated) with this Plan as though they were a single plan. For
this purpose, Compensation is defined as in Section 7.01(b) of the Plan. The
M-Test Contribution Percentage for a Participant who has made no Elective
Deferral contributions and who is not credited with any M-Test Contributions for
the Plan Year shall be zero (0).

 

2.39 “M-Test Contributions” shall mean for any Plan Year Matching Contributions
made pursuant to Section 5.06 less any of the Participant’s Qualified Matching
Contributions included as K-Test Contributions. If so elected by the Employer,
part or all of the Qualified Non-Elective Contributions allocated to the
Participant for such year shall be included as an M-Test Contribution, provided
that any Qualified Non-Elective Contributions included as M-Test Contributions
shall not increase the difference between the M-Test Average Contribution
Percentage for Highly Compensated Employees and the M-Test Average Contribution
Percentage for Non-Highly Compensated Employees; and, further provided that, no
Qualified Non-Elective Contributions included as M-Test Contributions shall be
included as K-Test Contributions. In determining the amount of M-Test
Contributions under this Section the Plan Administrator shall take into account
all employee voluntary contributions made by the Participant and all matching
contributions made by the Employer under any other plan which is aggregated with
this Plan for purposes of Code §401(a)(4) or Code §410(b) (other than Code
§410(b)(2)(A)(ii)) and any other plan satisfying Code §401(k)(3) and Reg.
§1.401(k)-1(b)(3) which the Employer elects to permissively aggregate with this
Plan, by treating all such plans and this Plan as a single plan.

 

2.40 “Matching Contribution” shall mean any Employer contribution made to the
Plan on behalf of an Employee on account of an Employee’s Elective Deferral, but
excluding, for Plan Years beginning after December 31, 1988, any contribution
used to meet the minimum required allocation under Section 19.03. For Plan Years
commencing after December 31, 2001, Matching Contributions may be used to
satisfy the minimum required contribution requirements of Section 19.03 to the
extent provided in Section 19.09, if the Employer fails to or elects not to
provide benefits to Participants under this Plan on a safe harbor basis, as
defined herein.

 

2.41 “Named Fiduciary” shall mean the Plan Administrator and any Committee
appointed and so designated by the Plan Administrator.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

2.42 “Net Profit” for any year shall mean the current and accumulated earnings
of the Employer as reflected by its books of account for the particular fiscal
year prior to the provision for federal and state income tax, without increase
or decrease due to corrections or adjustments subsequently made, but excluding
the cost of contributions made under this Plan or any other qualified plan.

 

2.43 “Non-Highly Compensated Employee” shall mean an Employee who is not a
Highly Compensated Employee.

 

2.44 “Normal Retirement Age” shall mean Age sixty-five (65).

 

2.45 “Normal Retirement Date” shall mean the first day of the calendar month
coinciding with or next following a Participant’s Normal Retirement Age.

 

2.46 “Participant” shall mean any Eligible Employee who has satisfied all of the
Age and service requirements of Section 4.01. Such an Eligible Employee shall be
deemed to be a Participant in the Plan for purposes of any applicable
non-discrimination test, including the K-Test and M-Test defined in this Plan,
without regard to whether he has executed a Salary Reduction Agreement and
agreed to have contributions made to this Plan through Elective Deferrals. A
Participant may nevertheless be considered “active” or “inactive” depending on
whether he is eligible to make Elective Deferral Contributions or receive an
allocation of Employer Contributions. A Participant who has an Account in the
Plan but is an Inactive Participant because he or she has incurred a Termination
of Employment shall not be treated as a Participant in the Plan for purposes of
any applicable non-discrimination test, including the K-Test and M-Test defined
in this Plan in any Plan Year following the Plan Year in which the Participant’s
Termination of Employment has occurred.

 

2.47 “Paysop” shall mean the Zions Bancorporation Payroll Stock Ownership Plan,
a tax-credit employee stock ownership plan within the meaning of Code §409(a),
which was merged into this Plan pursuant to that certain trust to trust transfer
agreement effective December 29, 1988.

 

2.48 “Plan” shall mean the Plan as stated herein and as may be amended from time
to time, denominated the “Zions Bancorporation Payshelter 401(k) and Employee
Stock Ownership Plan.” The Employer intends the Plan to satisfy the requirements
of Code Section 401(k) and to be an employee stock ownership plan within the
meaning of Code §4975(e)(7), for all purposes of the Code

 

2.49 “Plan Sponsor” shall mean Zions Bancorporation.

 

2.50 “Plan Year” shall mean the one year period commencing each January1 and
ending the following December 31.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

2.51 “Predecessor Plan” shall mean any Plan which has been previously amended or
restated for GUST and whose assets have been transferred to this Plan pursuant
to a merger or trust to trust transfer. The benefits which are funded by the
transferred assets shall be protected benefits within the meaning of Code
§411(d)(6) and the regulations thereunder and prior to their transfer to this
Plan shall be subject to all provisions of the Predecessor Plan, including any
transitional rules required by prior legislation such as GUST and applicable IRS
regulations.

 

2.52 “Prior Plan” shall mean the Zions Bancorporation Payshelter 401(k) Plan, as
it existed immediately prior to the Effective Date.

 

2.53 “Qualified Matching Contribution” shall mean a Matching Contribution with
respect to which the requirements of Reg. §1.401(k)-1(b)(5) and Code
§§401(k)(2)(B) and (C) are met.

 

2.54 “Qualified Non-Elective Contribution” shall mean any Employer contribution
to the Plan other than a Matching Contribution with respect to which the
Employee may not elect to have the contribution paid to the Employee in cash
instead of being contributed to the Plan and (if treated as K-test
Contributions) the requirements of Reg. §1.401(k)-1(b)(5) and Code
§§401(k)(2)(B) and (C) are met or (if treated as M-Test Contributions) the
requirements of Reg. §1.401(m)-1(b)(5) are met.

 

2.55 “Transferred Benefits” shall mean those benefits funded by assets
transferred to the Plan from a Predecessor Plan. Transferred Benefits shall
include all optional forms of benefits available under the Predecessor Plan(s)
from which the Transferred Benefits were received, unless otherwise provided in
this Plan.

 

2.56 “Trust” shall mean the Trust originally created in conjunction with the
Plan, previously named effective January 1, 2002, the Zions Bancorporation
Payshelter 401(k) Plan Trust. As of the Effective Date the Trust is designated
as the “Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan
Trust.”

 

2.57 “Trust Fund” shall mean all cash, Employer Securities, securities, annuity
contracts, real estate and any other property held by the Trustee pursuant to
the terms of the Trust and this Plan, together with investment earnings or
losses thereon, less any applicable expenses of the Plan and Trust.

 

2.58 “Trustee” shall mean the bank, trust company or other corporation
possessing trust powers under applicable state or federal law, or one or more
individuals, or any combination thereof named as Trustee or Trustees under the
Trust.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

2.59 “Valuation Date” shall mean the date on which the Trust Fund and Accounts
are valued, as provided in this Plan. The following shall be Valuation Dates:

 

  (a)   the last day of each Plan Year (the “Annual Valuation Date”), and

 

  (b)   every other business day during the Plan Year on which trading activity
occurs or could occur with respect to the Employer Securities held by the Plan.
The Plan Administrator shall interpret this Section as it deems necessary or
advisable to provide for the orderly and equitable administration of the Plan.

 

2.60 “Vested Interest” or “Vested Accrued Benefit” shall mean the portion of a
Participant’s Accrued Benefit which is non-forfeitable.

 

2.61 “Voluntary Contributions” shall mean after-tax contributions previously
made by a Participant under a Salary Reduction Agreement with the Employer. As
of the Effective Date Voluntary Contributions are no longer permitted to be made
to the Plan.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE III

 

SERVICE DEFINITIONS AND RULES

 

3.01 “Eligibility Computation Period” shall mean the period used to measure
Eligibility Service and Breaks in Service for purposes of eligibility to begin
and maintain participation in the Plan. As of January 1, 2002, the Plan does not
apply any minimum Eligibility Computation Period.

 

3.02 “Eligibility Service” shall mean service for any period during which an
Employee receives credit for Hours of Service for a Zions Employer.

 

3.03 “Employment Commencement Date” shall mean the date on which the Employee
first performs an Hour of Service for a Zions Employer.

 

3.04 “Hour of Service” shall mean and be determined as follows:

 

  (a)   Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. These hours shall be credited to the
Employee for the year or years in which the duties are performed.

 

  (b)   Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or Leave of Absence. Notwithstanding the preceding sentence:

 

  (1)   No more than five hundred and one (501) Hours of Service are required to
be credited under this paragraph during which the Employee performs no duties
(whether or not such period occurs in a single computation period);

 

  (2)   An hour for which an Employee is directly or indirectly paid, or
entitled to payment, on account of a period during which no duties are performed
is not required to be credited to the Employee if such payment is made or due
under a plan maintained solely for the purpose of complying with applicable
worker’s compensation or unemployment compensation or disability insurance laws;
and

 

  (3)   Hours of Service are not required to be credited for a payment which
solely reimburses an Employee for medical or medically related expenses incurred
by the Employee.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

For purposes of this paragraph (b), a payment shall be deemed to be made by or
due from an Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund or
insurer to which Employer contributes or pays premiums and regardless of whether
contributions made or due to the trust fund, insurer or other entity are for the
benefit of particular Employees or are on behalf of a group of Employees in the
aggregate. Hours under this paragraph (b) shall be calculated and credited
pursuant to DOL Reg. §2530.200b-2, paragraphs (b) and (c), which are
incorporated herein by this reference.

 

  (c)   Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service shall not
be credited both under paragraph (a) or paragraph (b), as the case may be, and
under this paragraph (c). These hours shall be credited to the Employee for the
year or years to which the award or agreement pertains rather than the year in
which the award, agreement or payment is made.

 

  (d)   Hours of Service shall be determined on the basis of actual hours for
which an Employee is paid, entitled to payment or for which back pay is awarded
or agreed to.

 

  (e)   In the case of an Employee who is absent from work for any period:

 

  (1)   By reason of the pregnancy of the Employee;

 

  (2)   By reason of the birth of a child of the Employee;

 

  (3)   By reason of the placement of a child with the Employee in connection
with the adoption of such child by such Employee; or

 

  (4)   For purposes of caring for such child for a period beginning immediately
following such birth or placement;

 

Hours of Service shall include the Hours of Service which otherwise would
normally have been credited to such Employee but for such absence; or in any
case in which the Plan is unable to determine the Hours of Service to be
credited, eight (8) Hours of Service for each regularly scheduled work day of
such absence. The total number of hours treated as Hours of Service under this
Section by reason of any pregnancy or placement shall not exceed five hundred
and one (501) hours less the number of Hours of Service credited to an Employee
pursuant to Subsections (a) through (e) above, for an absence described in this
Subsection (f). The hours described in this Subsection (f) shall be treated as
Hours of Service only in the

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

computation period in which the absence from work begins, if an Employee would
be prevented from incurring a One-Year Break in Service in such computation
period solely because the period of absence is treated as Hours of Service as
provided herein; or in any other case, in the immediately following computation
period. Notwithstanding the foregoing, no credit will be given pursuant to this
Subsection (f) unless the Employee furnishes to the Plan Administrator such
timely information as the Plan Administrator may reasonably require to establish
that the absence from work is for reasons referred to herein, and the number of
days for which there was such an absence.

 

  (f)   Hours of Service shall be aggregated for service with all Zions
Employers, however, in no event shall duplicate credit be given for the same
Hours of Service.

 

  (g)   The Plan Administrator may use any records to determine Hours of Service
which it considers an accurate reflection of the facts.

 

  (h)   When crediting Hours of Service for Employees who are paid on an hourly
basis the Plan Administrator shall use the “actual” method. For purposes of the
Plan, “actual” method shall mean the determination of Hours of Service from
records of hours worked and hours for which the Employer makes payment or for
which payment is due from the Employer. When crediting Hours of Service for
Employees who are not paid on an hourly basis, the Plan Administrator shall use
the “salaried earnings” method. With respect to an Employee whose Compensation
consists primarily of periodic salary payments, “salaried earnings” method shall
mean the determination of Hours of Service from records showing payments made to
the Employee or payments due to the Employee from the Employer. In applying the
“salaried earnings” method, an Employee who has at least four hundred thirty
five (435) hours or eight hundred seventy (870) hours shall be credited with
five hundred (500) Hours of Service and one thousand (1000) Hours of Service,
respectively.

 

3.05 “One Year Break in Service” shall mean a twelve (12) consecutive month
period during which an Employee has not completed more than five hundred (500)
Hours of Service, regardless of whether the Employee has incurred a Termination
of Employment. For purposes of vesting, such twelve (12) consecutive month
periods shall be measured on the same basis as Years of Vesting Service. For
purposes of eligibility to participate, the Plan shall not apply any break in
service rule. The following types of absence shall not constitute a One-Year
Break in Service:

 

  (a)   Temporary leave of absence granted by the Employer for sickness, or
extended vacation, provided that persons under similar circumstances shall be
treated alike;

 

  (b)   Absence due to illness or accident while regular remuneration is paid;

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (c)   Absence for military service or significant civilian service for the
United States, provided that with respect to civilian service, the absent
Employee returns to service with the Employer within thirty (30) days of his
release from the civilian service or any longer period during which his right to
re-employment is protected by law and with respect to military service, the
absent Employee returns to service within the period described in Section 3.12,
or any longer period during which his right to re-employment is protected by
law.

 

3.06 “Re-employment Commencement Date” shall mean the date on which an Employee,
who has both incurred a Termination of Employment from the Employer and has had
a One Year Break in Service as a result of that termination, first performs an
Hour of Service for the Employer following such Break in Service.

 

3.07 “Termination of Employment” with respect to any Employee or Participant
shall occur upon the separation from service (effective January 1, 2002,
severance from employment) of the Employee or Participant due to the
resignation, discharge, death, retirement, failure to return to active work at
the end of an authorized leave of absence or the authorized extension(s)
thereof, failure to return to active work when duly called following a temporary
layoff, or upon the happening of any other event or circumstance which, under
the then current policy of the Zions Employer results in the termination of the
employer-employee relationship. Termination of Employment shall not be deemed to
occur merely because of a transfer between Zions Employers.

 

3.08 “Vesting Computation Period” shall mean the twelve (12) consecutive month
period used to measure Years of Vesting Service and Breaks in Service for
purposes of vesting. The twelve (12) consecutive month period used for the
Vesting Computation Period shall be the Plan Year.

 

3.09 “Year of Service” shall mean a twelve (12) consecutive month period during
which an Employee has completed at least one thousand (1000) Hours of Service.

 

3.10 “Year of Vesting Service” shall mean a Vesting Computation Period during
which an Employee has completed at least one thousand (1000) Hours of Service.
Subject to Section 11.05 a Participant’s Years of Vesting Service shall be
determined based on all Vesting Computation Periods containing or beginning
after his Employment Commencement Date or Re-employment Commencement Date,
provided that service prior to the date an Employee has attained Age 18 shall
not be taken into account. Any individual who was a Leased Employee and who
subsequently becomes an Eligible Employee shall be credited with all Years of
Service as a Leased Employee for purposes of determining Years of Vesting
Service.

 

3.11 Special Rules for Crediting Service. In crediting Service under the Plan
for any Employee who is or was employed by a Participating Employer the rules
for crediting Service as set

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

forth in each respective Participation Agreement or as set forth in this Section
shall apply. When crediting service under the Plan for Employees who are
employed by certain members of an Affiliated Group or who are former employees
of entities acquired by the Employer, the following special rules for crediting
service shall apply:

 

(a) Discount Corporation of New York: Each Employee of Discount Corporation of
New York (“Discount”) who, as of August 10, 1993, satisfied the Plan’s minimum
age and service requirements shall be eligible to participate in the Plan on
August 11, 1993 (which shall be deemed a “Plan Entry Date” for this purpose) or
on any subsequent Plan Entry Date if employed by the Employer or any member of
the Affiliated Group who participate in the Plan on that date. All service of
the Employee with Discount and any member of the affiliated Group shall be
credited for purposes of the above participation rule. For purposes of benefit
accrual, no prior service with Discount shall be taken into account.

 

3.12 Qualified Military Service Rules: The following rules shall apply to an
Employee who has Qualified Military Service while employed by the Employer.

 

  (a)   “Qualified Military Service” shall mean service by an Employee in the
uniformed services of the United States (as defined in chapter 43 title 38 of
the United States Code), provided:

 

  (1)   the employee provides advance notice of the service to the Zions
Employer, when such notice is practical;

 

  (2)   the employee is not dishonorably discharged;

 

  (3)   the employee is re-employed by the Zions Employer within thirty (30)
days following the completion of the service or any longer period during which
his or her or her right to re-employment is protected by law; and

 

  (4)   the cumulative length of the Employee’s absence from employment due to
the service does not exceed five (5) years.

 

  (b)   An Employee’s Qualified Military Service shall be treated as service for
the Employer for all purposes under the Plan. An Employee’s imputed Hours of
Service during Qualified Military Service shall be:

 

  (1)   the Hours of Service the Employee would have worked but for his or her
or her Qualified Military Service; and

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (2)   if the Hours of Service cannot reasonably be determined, the Hours of
Service the Employee would have worked had he or she worked during his or her or
her Qualified Military Service at his or her or her average rate during the
twelve (12) month period immediately preceding his or her or her Qualified
Military Service or, if shorter, his or her or her entire period of employment
preceding the Qualified Military Service.

 

  (c)   Compensation (as defined in Section 2.10) shall include imputed
compensation during an Employee’s Qualified Military Service. Imputed
compensation shall be:

 

  (1)   the compensation the Employee would have received but for his or her or
her Qualified Military Service; or

 

  (2)   if the compensation is not reasonably certain, the compensation the
Employee would have received had he or she received compensation during his or
her qualified Military Leave at his or her or her average rate during the twelve
(12) month period immediately preceding his or her or her Qualified Military
Service, or, if shorter, his or her or her entire period of employment preceding
his or her or her Qualified Military Service.

 

  (d)   A Participant who returns to employment after any Qualified Military
Service shall be entitled to make additional Elective Deferrals to the Plan up
to the maximum amount of the Elective Deferrals the Participant would have been
permitted to make based upon his or her or her imputed compensation during the
Qualified Military Service, taking into account any other Elective Deferrals
made by the Participant during the Qualified Military Service. The period during
which the additional Elective Deferrals may be made shall commence on the date
the Participant returns to employment and shall extend until the expiration of
the lesser of (i) the period which is three (3) times the length of the
Participant’s Qualified Military Service or (ii) five (5) years. Payment of
Matching Contributions attributable to Elective Deferrals of imputed
compensation during Qualified Military Service shall be made at the same time as
other Matching Contributions, based on the time the Elective Deferrals are
actually paid to the Plan. The Matching Contributions need not include earnings
which would have accrued had the Participant continued performing his or her or
her duties for the Employer during Qualified Military Service.

 

  (e)  

Elective Deferrals of a Participant’s imputed compensation during his or her or
her Qualified Military Service shall be treated as Elective Deferrals and as
K-Test Contributions with respect to the Plan Year to which the imputed
compensation relates, if this Plan Year is not the same Plan Year in which the
Elective Deferrals are received by the Plan. Any Matching Contributions based on
Elective Deferrals of a

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Participant’s imputed compensation during his or her or her Qualified Military
Service shall be treated as M-Test Contributions with respect to the Plan Year
to which the Elective Deferrals relate, if this Plan Year is not the same Plan
Year in which the Elective Deferrals are received by the Plan.

 

  (f)   Repayment of any Participant loan from the Plan shall be suspended
during Qualified Military Service and the loan repayment period shall be
extended by the length of the Qualified Military Service. Interest shall
continue to accrue on the loan during the suspension period at a rate equal to
the lesser of the current rate on the loan or the maximum rate allowed by
applicable law. Upon recommencing loan payments the additional accrued interest
shall be taken into account in determining the total amount remaining and due on
the loan.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE IV

 

ELIGIBILITY AND PARTICIPATION

 

4.01 Age and Service Requirements: From and after the Effective Date an Eligible
Employee shall be eligible initially to participate in this Plan on the first
Entry Date coincident with or next following the date on which he satisfies the
following requirements:

 

  (a)   attains age twenty-one (21), and

 

  (b)   is employed on the Entry Date.

 

An Eligible Employee who has satisfied the requirements above shall commence
participation in the Plan on the applicable Entry Date. An Eligible Employee who
has attained Age twenty-one (21) and is employed on the Effective Date shall
participate in this Plan on the Effective Date, without regard to the other
requirements of this Section. Prior to the Effective Date Eligible Employees
shall participate as provided in the Prior Plan.

 

An Eligible Employee who becomes a Participant and who also executes a Salary
Deferral Agreement in the manner set forth in procedures issued by the Plan
Administrator (which may include use of electronic technologies) shall be
considered to be an active Participant. An Eligible Employee shall not be
required to execute a Salary Deferral Agreement in order to be considered a
Participant in the Plan, however, as a condition to participation in Salary
Deferral Contributions the Eligible Employee shall first execute a written
Salary Deferral Agreement in the manner set forth in procedures issued by the
Plan Administrator. An Employee who is a Participant in a Predecessor Plan on
the day before the effective date of the merger of the Predecessor Plan into
this Plan shall continue as a Participant in this Plan on the effective date of
merger.

 

4.02 Eligibility Information: As soon as practicable after the date each
Employee’s Employment Commencement Date, the Plan Administrator shall verify the
Entry Date when the Employee shall first become eligible to participate in the
Plan and shall notify each Employee of his/her eligibility, and of any
application or other requirements for participation.

 

4.03 Information to be Provided by Employee: At the request of the Plan
Administrator, each Eligible Employee shall furnish such information as is not
available from the Employer. As a condition to participation in making Elective
Deferrals to the Plan, the Employee shall first complete, execute and deliver a
written Salary Deferral Agreement as reasonably required by the Plan
Administrator.

 

4.04 Reclassification of an Eligible Employee or Excluded Employee: Any Eligible
Employee, whether or not he has previously participated in the Plan, who was
previously classified

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

as an Excluded Employee and is reclassified as an Eligible Employee shall be
eligible to enter the Plan as an active Participant on the later of the date of
his reclassification or the Entry Date he would otherwise join if he had not
been classified as an Excluded Employee, provided he has otherwise satisfied the
requirements of Section 4.01.

 

Any Participant who is reclassified as an Excluded Employee shall be treated as
an Excluded Employee on the date of reclassification for purposes of determining
his eligibility for any Employer Contributions in the Plan Year of
reclassification. If, prior to the date of reclassification, the Participant had
executed a Salary Deferral Agreement and is deferring Compensation in the Plan
Year in which the reclassification occurs, the Participant’s Salary Deferral
Agreement and all Elective Deferrals thereunder shall automatically terminate as
of the last day of the payroll period which commenced immediately prior to the
date the Participant is reclassified as an Excluded Employee.

 

4.05 Re-employment and Commencement of Participation: An Eligible Employee who
had met the requirements of Section 4.01(a) and (b) but terminated employment
prior to his Entry Date shall be eligible to become a Participant on the date he
is re-employed by the Employer, but in no event earlier than the Entry Date he
would have joined had he not ceased employment. An Eligible Employee who was a
Participant shall again become a Participant on the date he is re-employed by
the Employer.

 

4.06 No Waiver of Participation: An Eligible Employee who has satisfied all
criteria for participation in this Plan shall be deemed a Participant and may
not waive or reject participation.

 

4.07 Effect of Participation: A Participant who has satisfied all eligibility
criteria and commenced active participation in this Plan shall be conclusively
deemed to have assented to this Plan and to any subsequent amendments, and shall
be bound thereby with the same force and effect as if he had formally executed
this Plan.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE V

 

PARTICIPANT AND EMPLOYER CONTRIBUTIONS

 

5.01 Elective Deferrals:

 

  (a)   Each Participant may elect to defer any percentage of the Participant’s
Compensation described in subsection (1) below, subject to a minimum of one
percent (1%) of the Participant’s Compensation per pay period. The maximum
percentage amount shall be fifty percent (50%) of the Participant’s
Compensation. The amount of the deferral shall be contingent on the Participant
electing and authorizing the Elective Deferral amount through a Salary Deferral
Agreement. The Salary Deferral Agreement and the Participant’s authorization
thereunder may be evidenced by a document executed by the Participant and filed
with the Administrator in the manner prescribed for this purpose, which may
include a Salary Deferral Agreement completed and executed by the Participant
through any approved electronic means. The Salary Deferral Agreement shall be
subject to the following rules:

 

  (1)   The Salary Deferral Agreement shall apply to each payroll period during
which it is in effect and has not been rescinded. The Salary Deferral Agreement
shall be applicable to all forms of the Participant’s Annual Compensation,
regardless of how paid or characterized.

 

  (2)   The amount by which the Participant’s Annual Compensation is reduced
under the Salary Deferral Agreement may be changed (increased, decreased or
ceased) by a Participant at any time during the Plan Year. A change shall be
evidenced by a written document, by oral instructions directly from the
Participant with written confirmation in accordance with rules and procedures
established by the Administrator or through any electronic means or method
approved by the Plan Administrator.

 

  (3)   A Salary Deferral Agreement and or an amendment to a Salary Deferral
Agreement shall be effective as soon as administratively feasible after the
Salary Deferral Agreement or the amendment is executed, orally authorized or
electronically completed by the Participant and received and confirmed by the
Administrator.

 

  (4)   The Administrator may amend or revoke a Salary Reduction Agreement with
any Participant at any time if the Administrator determines that a revocation or
amendment is necessary to ensure that the Participant’s Elective Deferral for
any Plan Year will not exceed any Plan limitations.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (5)   The Administrator may revoke its Salary Reduction Agreements with all
Participants or amend its Salary Reduction Agreements with all Participants on a
uniform basis if it determines that such action is necessary in order to comply
with the terms of the Plan or any applicable law or regulation.

 

  (b)   The Elective Deferral amounts designated by the Participant in the
Salary Deferral Agreement shall be withheld and contributed to the Plan by the
Employer without regard to Net Profits to the Participant’s Elective Deferral
Account. Unless otherwise approved by the Plan Administrator, Elective Deferrals
made through payroll deductions shall be pursuant to the Salary Deferral
Agreement executed by the Participant or orally authorized by the Participant
and confirmed by the Plan Administrator or authorized by any other electronic
means or method approved by the Plan Administrator.

 

  (c)   Commencing January 1, 2002, and for all Plan Years thereafter an
Employee who is eligible to make Elective Deferrals under this Plan and who
attains age 50 before the close of the Plan Year shall be eligible to make
catch-up contributions in accordance with, and subject to the limitations of,
Code §414(v). Catch-up contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Code §§402(g) and 415. The Plan Administrator shall not treat catch up
contributions as failing to satisfy any provisions of the Plan implementing the
requirements of Code §§401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as
applicable.

 

5.02 Payment to Trustee: The Employer shall transmit to the Trustee the amounts
withheld by it pursuant to Section 5.01 above as soon as administratively
feasible, but in no event later than the fifteenth (15th) business day of the
month following the month in which the amounts are withheld or received by the
Employer. However, the Employer shall not transmit to the Trustee any amounts
withheld by it during the Plan Year pursuant to a deferral election under
Section 5.01, which in the Plan Administrator’s opinion would cause the Plan to
fail to meet the limitations described in Section 5.10 for that Plan Year. Such
amounts withheld and not transmitted to the Trustee shall be returned by the
Employer to the respective Participants.

 

5.03 Suspension of Deferrals: A Participant may notify the Plan Administrator
electronically, orally (with written confirmation) or in writing of his
intention to suspend his election to have a portion of his Annual Compensation
deferred. The suspension shall be effective as soon as administratively feasible
after the date the notice of suspension is received shall apply to each payroll
period thereafter, until a new Salary Deferral Agreement is entered into by the
Participant. The Participant shall be considered a Participant hereunder for all
other purposes if his employment continues, however, he shall not be considered
to be an active Participant.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

5.04 After-tax Contributions by Participants: From and after the Effective Date
no Participant shall be permitted or required to make after-tax or Voluntary
Contributions to the Plan.

 

5.05 Rollover Contributions by Participants: A Participant (or an Employee who
is expected to become a Participant) may make a rollover contribution directly
to this Plan of an “eligible rollover distribution,” as that term is defined
under Code §401(a)(31)). The Plan will accept participant rollover contributions
and/or direct rollovers of distributions made after December 31, 2001, from any
qualified plan described in Code §401(a) or Code §403(a), an annuity contract
described in Code §403(b) or an eligible plan under Code §457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state. The Plan will
also accept a participant rollover contribution of the portion of a distribution
from an individual retirement account or annuity described in Code §408(a) or
(b) that is eligible to be rolled over and would otherwise be includable in
gross income. The Plan will not accept rollovers which include after-tax
employee contributions. The rollover amount shall be credited to his Participant
Rollover Contribution Account, provided:

 

  (a)   The Participant provides adequate evidence to the Plan Administrator
that the amount satisfies the requirements of Code §402(c) regarding amounts
that may be rolled over;

 

  (b)   If the amount is rolled over indirectly to this Plan through an
individual retirement account, annuity, or bond, the amount does not include
life insurance policies, amounts contributed (or deemed to have been
contributed) by the Participant or amounts distributed from a Plan not described
above; and

 

  (c)   It is received by this Plan as a direct transfer pursuant to Code
§402(e)(6) or rolled over after distribution to the Participant within sixty
(60) days following its distribution.

 

5.06 Safe Harbor Employer Matching Contributions: For each Plan Year the
Employer may contribute to the Plan an amount, determined without regard to Net
Profits, which will be sufficient to credit the Employer Matching Contribution
Account of each Participant who is a Non-Highly Compensated Employee and who
satisfies the requirements of Section 6.04, with amounts which satisfy the
Employer’s Matching Contribution percentage as determined by the Employer on a
discretionary basis for the Plan Year. In no event however, shall the Employer
Matching Contribution for any Participant who is a Non-Highly Compensated
Employee in a Plan Year, when determined as a percentage of the Participant’s
Compensation for the Plan Year, ever be less than the percentage amounts shown
in the following table:

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Participant’s Elective

Deferral percentage:

--------------------------------------------------------------------------------

  

Percentage of Employer

Matching Contribution:

--------------------------------------------------------------------------------

0%

  

0.0%

1%

  

1.0%

2%

  

2.0%

3%

  

3.0%

4%

  

3.5%

5%

  

4.0%

 

The Employer may also contribute to the Plan an amount, determined without
regard to Net Profits, which will be sufficient to credit the Employer Matching
Contribution Account of each Participant who is a Highly Compensated Employee
and who satisfies the requirements of Section 6.04, with amounts which satisfy
the Employer’s Matching Contribution percentage as determined by the Employer on
a discretionary basis for the Plan Year. In no event however, shall the rate of
Matching Contributions with respect to Elective Deferrals made by any Highly
Compensated Employee exceed the rate of Matching Contributions with respect to
Elective Deferrals made by any Participant who is a Non-Highly Compensated
Employee. Excess Matching Contributions for Employees of the Sponsoring Employer
or a Participating Zions Employer shall be determined each Plan Year by the
Sponsoring Employer and each Participating Zions Employer respectively, or shall
be as set forth in the Supplemental Participation Agreement executed by the
Participating Zions Employer. If the Employer or Participating Zions Employer
makes a Matching Contribution in excess of that set forth in the table in this
Section, in no event shall the rate of Matching Contributions increase as the
rate of the Participant’s Elective Deferrals increase.

 

The Employer Matching Contribution amount shall be determined solely by
reference to the ratio percentage of the Participant’s Elective Deferral
compared to the aggregate of the forms of the Participant’s Compensation which
are subject to the Salary Deferral Agreement as specified in Section 5.01. If
the Employer makes a Matching Contribution to the Plan at any time during the
Plan Year (such as on a calendar quarter basis), any limit on the amount of
Employer Matching Contribution shall not be determined by reference to Annual
Compensation for the Plan Year, but by reference to Compensation paid only
during the period to which the Matching Contribution relates. Notwithstanding
the previous sentence, no contribution in excess of the maximum amount which
would constitute an allowable deduction for federal income tax purposes under
the applicable provisions of the Code, as now in force or hereafter amended,
shall be required to be made by the Employer under this Section.

 

The Employer Matching Contribution may be made in cash or in kind, provided
however, that if the Matching Contribution is made in cash the Plan shall
immediately acquire Employer Securities with the entire amount of the
contribution and if the Matching Contribution is made in kind, it shall be made
in the form of Employer Securities only.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

5.07 Employer Non-Elective Contributions: The Employer may contribute, without
regard to Net Profits, an amount determined by its Board of Directors as an
Employer Non-Elective Contribution. The Employer may make the Non-Elective
Contribution in cash or in kind, provided however, that if the Non-Elective
Contribution is made in cash the Plan shall immediately acquire Employer
Securities with the entire amount of the contribution and if the Non-Elective
Contribution is made in kind, it shall be made in the form of Employer
Securities only. The Employer reserves the right to increase or decrease the
amount from year to year of the Non-Elective Contribution, as determined by the
Board of Directors. Notwithstanding the previous sentence, no contribution in
excess of the maximum amount which would constitute an allowable deduction for
federal income tax purposes under the applicable provisions of the Code, as now
in force or hereafter amended, shall be required to be made by the Employer
under this Section.

 

The amount of the contribution to be credited to the Employer Non-Elective
Contribution Accounts of the Participants may be stated in terms of a gross
contribution, in which case the amount shall be reduced by any non-vested
forfeitures from Employer Non-Elective Contribution Accounts of the Participants
to be allocated during the Plan Year pursuant to Section 11.05; or the amount
may be stated in terms of a net contribution, in which case the amount shall be
in addition to any such non-vested forfeitures. In the absence of a direction as
to whether the amount of the contribution is in terms of a gross contribution or
a net contribution, it shall be deemed to be a gross contribution.

 

5.08 Time and Method of Payment: All payments of Employer Matching and
Non-Elective Contributions shall be made directly to the Trustee and shall be
paid no later than the time prescribed by law (including any extensions) for
filing the Employer’s federal income tax return for the Plan Year for which they
are made. The Employer may in its sole discretion, at any time during the Plan
Year, make one or more partial payments to the Trustee on an estimated basis.
Any amount so paid in advance shall be applied against the amount thereafter
determined to be payable by the Employer and shall be credited by the Plan
Administrator to the Participants’ Employer Contribution Accounts as of the end
of the calendar quarter for which the payment is made.

 

5.09 Employer Contribution Accounts: The Plan Administrator shall establish and
maintain an Employer Matching Contribution Account, as defined in Section
2.01(c) and an Employer Non-Elective Contribution Account as defined in Section
2.01(d) for each Participant eligible to receive an Employer Matching
Contribution and an Employer Non-Elective Contribution. The establishment of the
accounts is for record keeping purposes only, and a physical segregation of
assets shall not be required.

 

5.10 Limitations on Contributions: All Elective Deferral Contributions to this
Plan shall be subject to the limitations in subsection (a). Notwithstanding any
other provisions of this Plan, if for any Plan Year the Elective Deferral and
Matching Contributions to the Plan do not satisfy the

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

requirements of Code §§401(k)(12) and 401(m)(11), then the Elective Deferral and
Matching Contributions to this Plan shall be subject to the further limitations
in subsections (b) and (c) below.

 

  (a)   The total amount of a Participant’s Elective Deferrals during any
calendar year shall not exceed twelve thousand dollars ($12,000), which amount
shall be adjusted annually, consistent with the provisions of Code §402(g) and
thereafter indexed at the same time and in the same manner as the dollar
limitation for defined benefit plans in Code §415(b)(1)(A). For this purpose a
Participant’s Elective Deferrals to this Plan plus the Participant’s elective
deferrals pursuant to any other Code §401(k) arrangement, elective deferrals
under a simplified employee pension plan and salary reduction contributions to a
tax-sheltered annuity, irrespective of whether the Employer or any member of an
Affiliated Group to which the Employer belongs maintains the arrangement, plan
or annuity, shall be aggregated.

 

  (b)   The K-Test Average Contribution Percentage of Participants who are
Highly Compensated Employees shall not exceed in any Plan Year the greater of:

 

  (1)   The K-Test Average Contribution Percentage for the prior Plan Year of
Participants who are Non-Highly Compensated Employees multiplied by 1.25; or

 

  (2)   The lesser of the K-Test Average Contribution Percentage for the prior
Plan Year of Participants who are Non-Highly Compensated Employees multiplied by
two (2) or the K-Test Average Contribution Percentage for the prior Plan Year of
Participants who are Non-Highly Compensated Employees plus two (2).

 

  (c)   The M-Test Average Contribution Percentage for Participants who are
Highly Compensated Employees shall not exceed in any Plan Year the greater of:

 

  (1)   The M-Test Average Contribution Percentage for the prior Plan Year of
Participants who are Non-Highly Compensated Employees multiplied by 1.25; or

 

  (2)   The lesser of the M-Test Average Contribution Percentage for the prior
Plan Year of Participants who are Non-Highly Compensated Employees multiplied by
two (2) or the M-Test Average Contribution Percentage for the prior Plan Year of
Participants who are Non-Highly Compensated Employees plus two (2).

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

For purposes of applying the tests in (b) and (c) above in any Plan Year, the
K-Test Average Contribution Percentage and the M-Test Average Contribution
Percentage for Participants who are Non-Highly Compensated Employees shall be
based on the prior Plan Year. The Employer may not aggregate this Plan with any
other plan when applying the tests in (b) and (c) above.

 

5.11 Excess Contributions: In accordance with the limitations on contributions
described in Section 5.10, the following amounts shall be treated as excess
contributions under this Plan:

 

  (a)   Excess Deferrals: with respect to any calendar year, amounts identified
as Excess Deferrals, whether determined by the Administrator or designated by a
Participant in writing no later than March 1 following the end of the calendar
year, in accordance with such procedures as the Plan Administrator shall
specify, less any Excess K-Test Contributions previously distributed or
recharacterized for the Plan Year beginning in the calendar year in which the
Excess Deferral is made, pursuant to Section 5.12(b).

 

  (b)   Excess K-Test Contributions: with respect to any Plan Year, the excess
of the aggregate amount of K-Test Contributions actually made on behalf of
Highly Compensated Employees for such Plan Year over the maximum amount of such
contributions permitted under Section 5.10(b). The Excess K-Test Contributions
of an individual Highly Compensated Employee shall be determined (i) by
calculating the total dollar amount resulting from a reduction of the K-Test
Contributions made on behalf of Highly Compensated Employees in order of the
K-Test Contribution Percentages, beginning with the highest percentage, until
the limitations of Section 5.10(b) are met, and (ii) by reducing the K-Test
Contributions made on behalf of Highly Compensated Employees in order of the
dollar amount of K-Test Contributions for each Highly Compensated Employee,
beginning with the highest dollar amount, and subtracting such amounts from the
total dollar amount determined in (i) above until the total dollar amount is
exhausted. The Excess K-Test Contributions allocated to a Participant shall be
reduced by any Excess Deferrals previously distributed for the calendar year
ending with or within the Plan Year in which the Excess K-Test Contributions
arose, pursuant to Section 5.12(a).

 

  (c)  

Excess M-Test Contributions: with respect to any Plan Year, the excess of the
aggregate amount of M-Test Contributions actually made on behalf of Highly
Compensated Employees for such Plan Year over the maximum amount of such
contributions permitted under Section 5.10(c). Effective January 1, 1997, the
Excess M-Test Contributions of an individual Highly Compensated Employee shall
be determined (i) by calculating the total dollar amount resulting from a
reduction of the M-Test Contributions made on behalf of Highly Compensated
Employees in order of the M-Test Contribution Percentages, beginning with the
highest percentage, until

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

the limitations of Section 5.10(c) are met, and (ii) by reducing the M-Test
Contributions made on behalf of Highly Compensated Employees in order of the
dollar amount of M-Test Contributions for each Highly Compensated Employee,
beginning with the highest dollar amount, and subtracting such amounts from the
total dollar amount determined in (i) above until the total dollar amount is
exhausted.

 

5.12 Correction of Excess Contributions: The Plan provides the following methods
for correcting excess contributions as described in Section 5.11:

 

  (a)   Excess Deferrals: The Plan Administrator shall direct the Trustee to
distribute to a Participant from his Participant Elective Deferral Account an
amount equal to the Participant’s Excess Deferral plus income, if any, allocable
thereto. Such distribution shall be designated by the Plan Administrator as a
distribution of an Excess Deferral and shall be made not earlier than the date
on which the Trustee receives the Excess Deferral and not later than the first
April 15 following the end of the calendar year in which the Excess Deferral is
made.

 

  (b)   Excess K-Test Contributions: The Plan Administrator shall direct the
Trustee to distribute to a Participant his Excess K-Test Contribution plus
income, if any, allocable thereto. The distribution shall be designated by the
Plan Administrator as a distribution of an excess contribution and shall be made
any time during or after the Plan Year in which the excess contribution arose,
but within twelve (12) months after the end of the Plan Year.

 

If the Employer has made a Matching Contribution attributable to any portion of
the Participant’s Excess K-Test Contribution distributed to the Participant
pursuant to the above, the Plan Administrator shall treat the Matching
Contribution as a forfeiture. The forfeited amount shall be used to reduce the
Employer’s Matching Contribution otherwise required for the Plan Year or for any
subsequent Plan Year.

 

  (c)   Excess M-Test Contributions: The Plan Administrator shall direct the
Trustee to hold the excess M-Test Contribution Amount and shall use this Amount
to reduce any future Matching Contribution obligation of the Employer to the
Plan.

 

For purposes of the above, income shall include realized and unrealized gains
and losses for the Plan Year and for the period from the end of the Plan Year to
the date of distribution (the “gap period”) and shall be allocated to excess
contributions in accordance with all appropriate Code and Regulation provisions.
Distributions of excess contributions pursuant to the above shall be made
without regard to any consent by the Participant otherwise required under this
Plan.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE VI

 

ALLOCATIONS TO ACCOUNTS

 

6.01 Revaluation of Assets: Not less frequently than as of the Annual Valuation
Date each year, the Plan Administrator shall re-value the net assets of all
Participants’ General Investments Accounts and Employer Securities Accounts in
the Investment Fund. The valuation shall determine the current fair market
value. At the Plan Administrator’s discretion, applied on a consistent basis,
the Plan Administrator may similarly re-value the Investment Fund at the end of
a semi-annual, quarterly, monthly or more frequent period, which may be as
frequent as the close of each business day. The last day of each valuation
period shall be referred to as an Interim Valuation Date. The net investment
income or loss on the Investment Fund since the previous Annual or Interim
Valuation Date shall then be determined. An independent appraiser meeting
requirements similar to those prescribed by Treasury regulations under Code
§170(a)(1) must perform all valuations of Employer Securities which are not
readily tradeable on an established securities market. The valuation requirement
of the immediately preceding sentence applies to all Employer Securities
acquired by the Plan.

 

6.02 Allocation of Contributions and Forfeitures: Contributions and forfeitures
for any period shall be credited to the Accounts of Participants in the
following manner:

 

  (a)   With respect to Elective Deferral contributions made pursuant to Section
5.01, an amount equal to the Participant’s Elective Deferral since the previous
Annual or Interim Valuation Date shall be allocated and credited to his Elective
Deferral Account.

 

  (b)   Matching Contributions made pursuant to Section 5.06, if any, shall be
allocated on each Annual Valuation Date (or if the Employer makes Matching
Contributions on a calendar quarter or other periodic basis, on the last day of
each calendar quarter or other period) to each Participant’s Account who
satisfies the requirements of Section 6.04(a), in an amount equal to the
Employer Matching Contribution percentage determined by the Employer for the
Plan Year, but in no event less than the percentage required under Section 5.06.
If the Employer makes a Matching Contribution to the Plan at any time during the
Plan Year, any limit on the percentage amount shall not be determined by
reference to Annual Compensation for the Plan Year, but by reference to
Compensation paid only during the period to which the Matching Contribution
relates.

 

  (c)  

Employer Non-Elective Contributions made pursuant to Section 5.07 shall be
allocated on each Annual Valuation Date to each Participant’s Account who
satisfies the requirements of Section 6.04(b). The Employer’s Non-Elective
Contribution shall be credited to the Accounts of eligible Participants in an
amount equal to that

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

percentage of each annual Employer Non-Elective Contribution to this Plan which
is in the same proportion that each Participant’s Annual Compensation for the
Plan Year for which the Employer makes the Non-Elective Contribution bears to
the total Annual Compensation of all Participants for the Plan Year. For
purposes of this Section 6.02(c) only Compensation paid to the Employee during
the portion of the Plan Year during which the Employee is a Participant in the
Plan shall be taken into account. At the time the Employer makes its
Non-Elective Contribution the Employer shall designate to the Administrator the
Plan Year for which the Non-Elective Contribution shall be deemed to have been
made (which may be the current Plan Year or the immediately prior Plan Year, as
the Employer deems appropriate). If the Employer makes no designation, the
Employer’s Non-Elective Contribution shall be deemed to have been made for the
Plan Year which begins concurrent with or within the taxable year of the
Employer for which the Employer claims a deduction under Code §404.

 

  (d)   Forfeitures from Employer Non-Elective Contribution Accounts to be
reallocated pursuant to Section 11.06, shall be allocated as of each Annual
Valuation Date to each Participant who satisfies the requirements of Section
6.04(b). Subject to Section 5.07 such allocated amounts shall be credited to the
Non-Elective Contribution Accounts of such Participants in the same manner
provided for allocation of Employer Non-Elective Contributions in Section
6.02(c) above.

 

  (f)   With respect to Rollover Contributions made pursuant to Section 5.05, an
amount equal to the Participant’s rollover contributions since the previous
Annual or Interim Valuation Date shall be credited to the Participant’s Rollover
Contribution Account.

 

  (g)   Contributions by the Employer of Employer Securities or of cash which is
immediately used to purchase Employer Securities shall be allocated solely to
the Employer Securities Account. All other contributions, whether by the
Employer or any Participant, shall be allocated solely to the General
Investments Account.

 

6.03 Adjustment of Accounts and Dividends on Employer Securities: As of each
Annual or Interim Valuation Date all Participants’ and Former Participants’
Accounts shall be adjusted to reflect contributions, income and dividends
received, profits and losses, distributions from and expenses of the Trust Fund
since the previous Annual or Interim Valuation Date. The adjustments shall be
made in the following manner and order:

 

  (a)   Each Account shall be charged with all forfeitures, withdrawals and
distributions from the Account since the previous Annual or Interim Valuation
Date. In making a forfeiture reduction under this Section 6.03(a) the Plan
Administrator, to the extent possible, first must forfeit from a Participant’s
General Investments Account before making a forfeiture from his Employer
Securities Account.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (b)   Each Account shall be charged with any administrative costs or expenses
incurred and paid by the Plan which are allocable to the Account since the
previous Annual or Interim Valuation Date. All administrative costs and
expenses, to the extent possible, shall be paid from a Participant’s General
Investments Account before being paid from his Employer Securities Account

 

  (c)   Each Participant’s General Investments Account which has a non-zero
balance after the application of (a) and (b) above, shall be credited (or
charged) with its proportionate share of the net investment income (or loss) and
expenses since the previous Annual or Interim Valuation Date. The amount to be
credited or charged to each Account shall be determined based on the ratio that:
(i) the balance in the Account on the previous Annual or Interim Valuation Date
less any forfeitures, withdrawals or distributions from the Account since that
date bears to (ii) the total of such amounts determined for all Accounts.
Notwithstanding the previous sentence, in the sole discretion of the Plan
Administrator, the method of allocating the net investment income (or loss) of
the General Investment Account may be adjusted to reflect the effect of cash
flows into and out of such Accounts (such as contributions, payments on
Participant loans, distributions, etc.) based on the length of time between the
date of such cash flow and the current Annual or Interim Valuation Date. Any
such adjustment pursuant to the previous sentence shall be made in a uniform and
non-discriminatory manner among Participants and/or the types of Accounts.

 

  (d)   Each Account shall be credited with the contributions allocated to it
since the previous Annual or Interim Valuation Date, subject to the following
rules:

 

  (1)   The Employer Securities Account maintained for each Participant shall be
credited with the Participant’s allocable share of Employer Securities
(including fractional shares) purchased and paid for by the Trust or contributed
in kind to the Trust, with any forfeitures of Employer Securities and with any
stock dividends on Employer Securities allocated to his Employer Securities
Account. Employer Securities acquired with an Exempt Loan under Section 14.03
shall be allocated in accordance with that Section, subject however, to the
provisions of this Section 6.03. Except as otherwise specifically provided in
Section 14.03, the Plan Administrator will base allocations to the Participant’s
Employer Securities Account on dollar values expressed as shares of Employer
Securities or on the basis of actual shares, assuming there is only a single
class of Employer Securities.

 

  (2)  

The General Investments Account maintained for each Participant shall be
credited with the Participant’s allocable share of Elective Deferrals and any

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Employer Contribution not attributable to Employer Securities, according to the
provisions of Section 6.02.

 

  (e)   Cash dividends the Employer pays with respect to Employer Securities
held by the Plan shall be allocated pro-rata to the Dividend Account of each
Participant according to the number of Employer Securities in the Participant’s
Employer Securities Account as of the dividend date of record, less any Employer
Securities allocated to or acquired for the Participant’s Employer Securities
Account on or after the immediately preceding ex-dividend date. The Plan
Administrator will not allocate to a Dividend Account any cash dividends the
Employer directs the Trustee to apply to the payment of an Exempt Loan nor any
cash dividends the Employer directs the Trustee to distribute directly to a
Participant in accordance with Section 9.07.

 

Each Participant who is entitled to receive an allocation of a cash dividend to
his Dividend Account shall have the option to invest all or any portion of the
cash dividend in Employer Securities or withdraw from the Plan the portion of
the cash dividend not so invested. The Participant’s election shall be subject
to the following rules:

 

  (1)   The Participant shall have an annual election during each Plan Year to
invest the allocable share of dividends in Employer Securities or withdraw as
cash.

 

  (2)   The initial period during which a Participant may exercise the annual
election shall extend from April 15, 2003, to May 15, 2003, for all individuals
who are Participants in the Plan on April 15, 2003. Commencing January 1, 2004,
and for each Plan Year thereafter the annual election period shall extend from
January 1 to January 31 for all individuals who are Participants in the Plan on
January 1. For an Employee who becomes a Participant in the Plan on any day
after April 15, 2003, during the 2003 Plan Year or after January 1 in any
subsequent Plan Year the annual election period shall commence on the
Participant’s Entry Date and end on the one month anniversary thereof.

 

  (3)   If the Participant does not choose by the expiration of the election
period to withdraw his allocable share of dividends in cash, his share shall be
invested automatically in Employer Securities. Upon expiration of the election
period the Participant’s election (or failure to elect) shall become irrevocable
for all dividends declared or paid during the Plan Year.

 

  (4)  

The Participant may elect and revoke any prior election without limitation
during the election period. The Participant shall indicate his election by any
means acceptable to the Plan Sponsor, which may include electronic notice

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

or written notification delivered or, if mailed, post-marked no later than the
last day of the election period.

 

  (5)   Dividends to be invested in Employer Securities shall be so invested as
soon as administratively feasible following their receipt by the Plan.
Withdrawal of any cash dividends must occur no later than ninety (90) days after
the close of the Plan Year in which the dividends were paid.

 

  (6)   Until invested in Employer Securities or distributed in cash, dividends
in a Dividend Account shall be held and invested as provided in Section 18.04.

 

If the Employer directs the Trustee to apply cash dividends on Employer
Securities to the payment of an Exempt Loan, the Plan Administrator will first
allocate the released Employer Securities to the Participants’ Employer
Securities Accounts in the same ratio, determined on the dividend declaration
date, that Employer Securities allocated to a Participant’s Employer Securities
Account bear to the Employer Securities allocated to all Employer Securities
Accounts. This first allocation of released Employer Securities must equal the
greater of: (1) the shares of released Employer Securities equal to the fair
market value of the cash dividends attributable to the allocated Employer
Securities; or (2) the number of shares of all released Employer Securities
attributable to the cash dividends on allocated Employer Securities. If any
released Employer Securities remain unallocated after the first allocation, the
Plan Administrator will allocate these remaining released Employer Securities as
if the Employer has made an Employer Contribution equal to the amount of the
cash dividend attributable to the unallocated Employer Securities.

 

6.04 Eligibility for Allocation of Employer Matching and Non-Elective
Contributions: The eligibility of Participants to receive allocations of
Employer Matching and Non-Elective Contributions for each Plan Year shall be
determined in the following manner:

 

  (a)  

The Administrator shall determine allocations of Matching Contributions on the
basis of the Plan Year, unless the Employer makes its Matching Contributions
during the Plan Year on a periodic basis, such as monthly or according to
payroll periods, in which case the Matching Contribution shall be allocated
during the Plan year on the same periodic basis as made. That is, in allocating
Matching Contributions to a Participant’s Account, the Administrator shall take
into account only the Compensation paid the Participant during the specific
period during the Plan Year to which the allocation applies and a valid,
executed Salary Reduction Agreement is in effect and on file with the
Administrator for the period, subject, however, to the maximum amount of Annual
Compensation which may be taken into account under Code §401(a)(17). Matching
Contributions, whether or not made on a periodic basis

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

during the Plan Year, shall be allocated to Accounts of Participants without
regard to any minimum Service or specific day employment requirement.

 

  (b)   Except as otherwise provided in this Section 6.04, the Administrator
shall determine allocations of Employer Non-Elective Contributions on the basis
of the Plan Year. In allocating Employer Non-Elective Contributions to a
Participant’s Account, the Administrator shall take into account only
Compensation paid the Employee during the period he is a Participant in the
Plan. Employer Non-Elective Contributions shall be allocated only to Accounts of
Participants who complete at least one thousand (1000) Hours of Service during
the Plan Year and who are employed by the Employer on the last day of the Plan
Year.

 

6.05 Restriction on Certain Allocations: To the extent a shareholder sells
Employer Securities to the Trust and is eligible for and elects (with the
consent of the Employer) non-recognition of gain under Code §1042, the Plan
Administrator will not, either directly or indirectly, allocate under the Plan
at any time any portion of the purchased Employer Securities to:

 

  (a)   the selling shareholder,

 

  (b)   the selling shareholder’s spouse, brothers or sisters (whether by the
whole or half blood), ancestors or lineal descendants; or

 

  (c)   any shareholder owning (as determined under Code §318(a)) more than 25%
in value of any class of Employer Securities.

 

For purposes of this Section 6.05 the term “shareholder” includes the
shareholder’s executor and the term “purchased Employer Securities” includes any
dividends or other income attributable to the purchased Employer Securities. A
shareholder of Employer Securities of a Zions Employer shall not be eligible to
elect non-recognition of gain under Code §1042 as long as the Employer
Securities are readily tradeable on an established securities market.

 

6.06 Participant Diversification of Investments: Except as specifically provided
in this Section 6.06 and in Section 18.06, the Plan does not permit individual
direction of investment by Participants of their Employer Securities Accounts.

 

  (a)   Each Qualified Participant may direct the investment into a Segregated
Investment Account of up to twenty five percent (25%) of the value of the
Participant’s Eligible Account within 90 days after the Accounting Date of each
Plan Year (to the extent a direction amount exceeds the amount to which a prior
direction under this Section 6.06 applies) during the Participant’s Qualified
Election Period. For the last Plan Year in the Participant’s Qualified Election
Period, “fifty percent (50%)” shall be substituted for “twenty five percent
(25%)” in the immediately preceding sentence.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

The Qualified Participant must make his direction in writing or in another form
acceptable to the Plan Administrator, which may include any approved electronic
means. The direction may be effective no later than 180 days after the close of
the Plan Year to which the direction applies, and the direction must specify
which, if any, of the investment options the Participant selects.

 

  (b)   A Qualified Participant may choose one of the following alternative
investment options:

 

  (1)   The distribution of the portion of his Eligible Accrued Benefit covered
by the election. The Administrator will direct the distribution within 90 days
after the last day of the period during which the Qualified Participant may make
the election. The provisions of this Plan applicable to a distribution of
Employer Securities, including the put option requirements of Article XI, apply
to this investment option.

 

  (2)   The liquidation and transfer of the portion of his Eligible Accrued
Benefit covered by the election to the General Investment Account in the Plan.
The Trustee will make the transfer no later than 90 days after the last day of
the period during which the Qualified Participant may make the election.

 

  (c)   The Participant’s Segregated Investment Account shall alone receive all
income it earns and bear all expense or loss it incurs.

 

  (d)   For purposes of this Section 6.06 the following definitions apply:

 

  (1)   “Eligible Account” shall mean that portion of the Participant’s total
Account which consists of the Employer Securities Account.

 

  (2)   “Qualified Participant” means a Participant who has attained age 55 and
who has completed at least 10 years of participation in the Plan (without regard
to the Participant’s years of participation in a Predecessor Plan, but taking
into account the Participant’s years of participation in the Prior Plan). A
“year of participation” means a Plan Year in which the Participant was eligible
for an allocation of Employer contributions, irrespective of whether the
Employer actually contributed to the Plan for that Plan Year.

 

  (3)   “Qualified Election Period” means the six-Plan-Year period beginning
with the Plan Year in which the Participant first becomes a Qualified
Participant.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE VII

 

LIMITATIONS ON ALLOCATIONS

 

7.01 Special Definitions: The following terms shall be defined as follows:

 

  (a)   “Annual Additions” shall mean the sum of the following amounts allocated
on behalf of a Participant for a Limitation Year:

 

  (1)   Employer contributions; and

 

  (2)   Employee contributions; and

 

  (3)   Forfeitures available for reallocation, if applicable.

 

Participant Elective Deferrals shall be considered to be Employer contributions.
Amounts reapplied to reduce Employer contributions and amounts reapplied from a
suspense account (if any) under Section 7.02 as well as contributions allocated
to any Individual Medical Benefit Account which is part of a defined benefit
plan shall also be included as Annual Additions.

 

For purposes of this Article, an Annual Addition is credited to the Account of a
Participant for a particular Limitation Year if it is allocated to the
Participant’s Account as of any day within such Limitation Year. Employer
contributions will not be deemed credited to a Participant unless the
contributions are actually made to the Plan no later than the end of the period
described in Code §404(a)(6) applicable to the taxable year with or within which
the particular Limitation Year ends.

 

“Annual Additions” do not include any Employer Contributions applied by the Plan
Administrator (not later than the due date, including extensions, for filing the
Employer’s federal income tax return for the Plan Year) to pay interest (charged
to a Participant’s Account) on an Exempt Loan, and any Leveraged Employer
Securities the Plan Administrator allocates as forfeitures; provided however,
the provisions of this sentence do not apply in a Limitation Year for which the
Plan Administrator allocates more than one-third of the Employer Contributions
applied to pay principal and interest on an Exempt Loan to Highly Compensated
Employee-Participants. The Plan Administrator may reallocate the Employer
Contributions in accordance with Section 6.02 to the Accounts of non-Highly
Compensated Employee-Participants to the extent necessary in order to satisfy
this special limitation.

 

  (b)   “Compensation” for purposes of this Article VII (compliance with Code
§415) and for purposes of compliance with any applicable non-discrimination
test, including the determination of an Employee’s status as a Highly
Compensated Employee and the K-Test and M-Test procedures described in Section
5.10, shall mean and be determined as follows:

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (1)   The term “Compensation” shall include:

 

  (A)   The Participant’s wages, salaries, fees for professional service and
other amounts received (whether or not paid in cash) for personal services
actually rendered in the course of employment with an Employer maintaining the
plan (including, but not limited to, commissions paid to salesmen, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, reimbursements and expense
allowances).

 

  (B)   In the case of a Participant who is an employee within the meaning of
Code §401(c)(1), the Participant’s earned income as described in Code
§401(c)(2).

 

  (C)   Any amounts contributed by the Employer or received by the Participant
pursuant to an unfunded, non-qualified plan of deferred compensation to the
extent such amounts are includable in the gross income of the Participant for
the Limitation Year.

 

  (D)   Any amount contributed or deferred by the Employer at the election of
the Participant and which is not includable in the gross income of the
Participant by reason of Code §§125, 401(k), 403(b) or 457.

 

  (E)   Elective amounts that are not includable in the gross income of the
Employee by reason of Code §132(f)(4).

 

  (2)   The term “Compensation” does not include items such as:

 

  (A)   Except as provided in subparagraph (1)(D) above, any Employer
contributions to a qualified retirement plan and any Employer contributions to
any other retirement plan which receive special tax benefits to the extent the
contributions are not includable in the gross income of the Participant for the
taxable year in which made; and any distributions from any qualified retirement
plan, regardless of whether the distributions are includable in the gross income
of the Participant.

 

  (B)   Employer contributions made on behalf of a Participant to a simplified
employee pension described in Code §408(k) to the extent such contributions are
deductible by the Employer under Code §219(b)(7).

 

  (C)  

Except as provided in subparagraph (1)(D) above, other forms of compensation
which receive special tax benefits, such as premiums for group health insurance
and group term life insurance (but only to

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

the extent that the compensation is not includable in the gross income of the
Participant).

 

  (D)   Amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by a Participant either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture (see
Code §83 and the regulations thereunder).

 

  (E)   Amounts realized from the sale, exchange, or other disposition of stock
acquired under a qualified stock option.

 

  (F)   Compensation in excess of two hundred thousand dollars ($200,000), or
such greater amount as adjusted by the Secretary of the Treasury for increases
in the cost of living in accordance with Code §401(a)(17)(B). The cost-of-living
adjustment in effect for a calendar year applies to determine the Compensation
limit for the Limitation Year that begins with or within such calendar year.

 

  (3)   Compensation actually paid or made available to a Participant within the
Limitation Year shall be the Compensation used for the purposes of applying the
limitations of this Article and Code §415. In the case of a group of Employers
which constitutes an Affiliated Group, all Employers shall apply this same rule.

 

  (c)   “Defined Contribution Dollar Limitation” shall mean the lesser of:

 

  (1)   forty thousand dollars ($40,000), as adjusted for increases in the
cost-of-living under Code §415(d), or

 

  (2)   one hundred percent (100%) of the Participant’s Compensation, as defined
in this Section 7.01, for the Limitation Year. The Compensation limit referred
to in this sub-section 7.01(c)(2) shall not apply to any contribution for
medical benefits after separation from service (within the meaning of Code
§401(h) or Code §419A(f)(2)) which is otherwise treated as an Annual Addition.

 

  (d)   “Employer” shall mean the Employer that adopts this Plan and, in the
case of a group of employers which constitutes an Affiliated Group, all such
employers shall be considered a single Employer for purposes of applying the
limitations of this Article.

 

  (e)   “Excess Amount” shall mean the excess of the Participant’s Annual
Additions for the Limitation Year over the Maximum Permissible Amount for such
Limitation Year.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (f)   “Individual Medical Benefit Account” shall mean any separate account
which is established for a Participant under a defined benefit plan and from
which benefits described in Code §401(h) are payable solely to such Participant,
his spouse or his dependents.

 

  (g)   “Limitation Year” shall mean the twelve (12) consecutive month period
specified in Article II.

 

The Limitation Year may be changed by amending the election previously made by
the Employer. Any change in the Limitation Year must be a change to a twelve
(12) month period commencing with any day within the current Limitation Year.
The limitations of this Article (and Code §415) are to be separately applied to
a limitation period which begins with the first day of the current Limitation
Year and which ends on the day before the first day of the first Limitation Year
for which the change is effective.

 

The dollar limitation on Annual Additions with respect to this limitation period
is determined by multiplying the applicable dollar limitation for the calendar
year in which the limitation period ends by a fraction, the numerator of which
is the number of months (computed to the nearest whole month) in the limitation
period and the denominator of which is twelve (12).

 

The Limitation Year for all years prior to the effective date of Code §415
shall, as applied to this Plan, be the twelve (12) consecutive month period
selected as the Limitation Year for the first Limitation Year after the
effective date of Code §415.

 

  (h)   “Maximum Permissible Amount” shall mean, for a given Limitation Year,
the Defined Contribution Dollar Limitation. If a short Limitation Year is
created because of an amendment changing the Limitation Year to a different
twelve (12) consecutive month period, the Maximum Permissible Amount for such
short Limitation Year shall not exceed the amount in (1) above multiplied by a
fraction, the numerator of which is the number of months in the short Limitation
Year (computed to the nearest whole month) and the denominator of which is
twelve (12).

 

7.02 Coordination With Other Plans:

 

  (a)  

If the Employer maintains any other qualified cash or deferred arrangement
(“401(k) Plan”) covering Participants in this Plan and if the Annual Additions
to a Participant’s Account in this Plan and the annual additions to the
Participant’s account in the 401(k) Plan would result in the allocation on an
allocation date of this Plan which coincides with an allocation date of the
401(k) Plan of an Excess Amount, the Excess Amount attributed to this Plan shall
be determined by the Plan Administrator on a uniform and non-discriminatory
basis, considering the amount of elective deferrals

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

and Employer contributions made to each Participant’s account in the 401(k)
Plan, and the anticipated allocation of the Employer Contribution to this Plan.
The Plan Administrator shall coordinate its actions with those of the plan
administrator of the 401(k) Plan to provide for the maximum possible allocation
to all Participants in both plans, taking into account the provisions of the
401(k) Plan allowing for distribution of elective deferrals to reduce an Excess
Amount. In this regard, the Plan Administrator, whenever possible, shall allow
for the allocation and distribution of elective deferrals from the 401(k) Plan
so as to eliminate or reduce the possibility of creating a suspense account
under this Plan or under the 401(k) Plan. If, after distributing all amounts
which may be distributed from the 401(k) Plan, there still remains an Excess
Amount, the Plan Administrator will attribute the total Excess Amount to the
401(k) Plan.

 

  (b)   If the Employer maintains another qualified defined contribution plan
during any Limitation Year which covers Participants in this Plan and as a
consequence of the requirements of Section 7.04 an Excess Amount is allocated to
a Participant’s Account in this Plan on an allocation date which coincides with
an allocation date in the other plan, the total Excess Amount shall be deemed
allocated to the other plan.

 

7.03 Order of Limitations: If, pursuant to this Article, it is necessary to
limit or reduce the amount of Contributions credited to a Participant under this
Plan during a Limitation Year, the limitation or reduction shall be made:

 

  (a)   First, from the Participant’s General Investment Account, in the
following order:

 

  (1)   Unmatched Participant Elective Deferrals;

 

  (2)   Employer Matching Contributions (if any have been allocated to the
General Investments Account);

 

  (3)   Matched Participant Elective Deferrals;

 

  (4)   Employer Non-Elective Contributions.

 

  (b)   Second, from Employer Non-Elective Contributions to the Participant’s
Employer Securities Account.

 

7.04 Aggregation of Plans: For purposes of applying the limitations of this
Article applicable to a Participant for a particular Limitation Year, all
qualified defined contribution plans ever maintained by the Employer shall be
treated as one defined contribution plan and any Employee contributions to a
defined benefit plan shall be treated as a defined contribution plan.

 

7.05 Suspense Account: If, as a result of the allocation of forfeitures, a
reasonable error in estimating a Participant’s Compensation for the Limitation
Year, or under other limited facts and circumstances allowed under Reg.
§1.415-6(b), the Annual Additions to this Plan would cause an

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

allocation to the Account of a Participant in excess of the Maximum Permissible
Amount for the Limitation Year, the Plan Administrator shall deal with the
Excess Amount as follows:

 

  (a)   First, the Plan Administrator shall distribute to the Participant his
Elective Deferrals for the Limitation Year to the extent that the distribution
reduces the Excess Amount, provided that the Plan Administrator shall not
distribute any Elective Deferral to the Participant which would cause the Plan
to make a concurrent reduction in the amount of Employer Matching Contributions
allocated to the Participant’s Account. A distribution under this provision
shall include earnings or gains attributable to the returned Elective Deferrals.
All distributions shall be made no later than and in the manner provided in
Section 5.10(d).

 

  (b)   Second, to the extent there remains an Excess Amount after application
of Section 7.05(a), the Plan Administrator shall hold the Excess Amount in a
suspense account and allocate and reallocate the amount in the suspense account
in the following Limitation Year (and in succeeding Limitation Years, if
necessary) to reduce Employer Non-Elective Contributions, Employer Matching
Contributions and Elective Deferrals (in that order) to the Account of that
Participant if that Participant is covered by the Plan as of the end of the
Limitation Year. If the Participant is not covered, the excess amount shall be
allocated and reallocated in the next Limitation Year to all Participants’
Accounts in the Plan before any Employer Non-Elective Contributions, Employer
Matching Contributions and Elective Deferrals (in that order) which would
constitute Annual Additions are made to the Plan for the Limitation Year, or at
the option of the Zions Employer, the Excess Amount shall be used to reduce
Employer Non-Elective Contributions and Employer Matching Contributions to the
Plan for the Limitation Year by the amount in the suspense account which is
allocated and reallocated during the Limitation Year. The suspense account shall
be an unallocated account equal to the sum of all Excess Amounts for all
Participants in the Plan during the Limitation Year. The suspense account shall
not share in any earnings or losses of the Trust Fund. The Plan may not
distribute any amounts in the suspense account to any Participant whether before
or after Termination of Employment or termination of the Plan.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE VIII

 

IN-SERVICE AND HARDSHIP WITHDRAWALS

 

8.01 In-Service Withdrawals, Withdrawals of Rollover Contributions and
Withdrawals Due to Attainment of Age 59½, Disability or Hardship: Subject to the
provisions of Article XXII and except as otherwise provided in this Section 8.01
and Section 8.04, no amounts may be withdrawn by a Participant from any Account
held for his benefit prior to termination of employment with the Employer.

 

  (a)   A Participant may make in-service withdrawals from his Voluntary
Contribution Account to the extent permitted in Section 8.04.

 

  (b)   A Participant who has attained Age 59½ may withdraw all or any portion
of his Account.

 

  (c)   A Participant who suffers a Disability as defined in Section 2.13 may
withdraw all or any portion of his Account without regard to the Participant’s
Age or whether he has incurred a Termination of Employment.

 

  (d)   A Participant may elect to withdraw an amount credited to his Elective
Deferral Account without regard to the Participant’s Age, but only if he obtains
prior approval from the Plan Administrator, which approval shall be granted only
upon a determination of Financial Hardship. In the case of a withdrawal due to
Financial Hardship, the amount of the withdrawal shall be limited to the total
amount in the Participant’s Elective Deferral Account, including income
allocable thereto as of December 31, 1988. A Participant shall be entitled to a
withdrawal from his Participant Elective Deferral Account under this Plan only
after receiving as a hardship withdrawal all amounts available first, from his
Rollover Account and second, from his Voluntary Contribution Account. Upon
granting approval, the Plan Administrator shall direct the Trustee to distribute
the indicated portion of the Participant’s Elective Deferral Account to the
Participant.

 

  (e)   In the event a Participant has previously made any Rollover Contribution
to the Plan, the Participant shall, upon written notice to the Plan
Administrator, be entitled to withdraw at any time, without regard to the
Participant’s Age, any amount up to the balance of the Rollover Contributions
held in his Rollover Contribution Account. Withdrawals shall have no effect upon
any benefits provided under any other provisions of this Plan.

 

  (f)  

Whenever a withdrawal is permitted from more than one sub-account under this
Section 8.01 the withdrawal shall be made (to the extent permitted under Code
§72) in the following order: first, from the Participant Voluntary Contribution
Account and second, from the Participant Elective Deferral Account. Withdrawals
shall also

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

be made from a Participant’s General Investments Account before being taken from
his Employer Securities Account whenever possible.

 

8.02 Financial Hardship Distribution Rules: The Plan adopts the deemed hardship
distribution standards set forth in Reg. §1.041(k)-1(d)(2)(iv). As a
consequence, the Plan Administrator shall not approve any distribution on
account of Financial Hardship unless the distribution is determined by the
Administrator to be necessary to meet an immediate and heavy financial need of
the Participant. The distribution will be deemed necessary if:

 

  (a)   The distribution is not in excess of the amount of the immediate and
heavy financial need of the Participant, including amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution; and

 

  (b)   Other resources of the Participant are not reasonably available to meet
this need.

 

The condition in (b) above is deemed to be met if the Participant has obtained
all distributions, other than hardship distributions, and all nontaxable loans
currently available under all plans maintained by the Employer, provided
however, if in the judgment of the Plan Administrator the issuance of a loan
from the Plan to the Participant will result in further financial hardship to
the Participant, all loans currently available from the Plan shall be deemed to
have been made. A participant who has received or who receives a distribution on
account of Financial Hardship shall be prohibited from making Elective Deferrals
under this and all other plans of the Employer (as set forth above) until (6)
months after receipt of the distribution.

 

8.03 Determination of Immediate and Heavy Financial Need: For purposes of
Section 8.02, a distribution shall be deemed to be on account of an immediate
and heavy financial need if the distribution is for:

 

  (a)   Expenses for medical care described in Code §213(d) incurred by the
Participant, the Participant’s spouse or any dependent of the Participant or
expenses necessary for these persons to obtain such medical care;

 

  (b)   Payment of tuition and related educational fees for the next twelve (12)
months of post-secondary education for the Participant, the Participant’s spouse
or any dependent of the Participant;

 

  (c)   Costs directly related to purchase (excluding mortgage payments) a
principal residence for the Participant; or

 

  (d)   Payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure of the mortgage on that residence.

 

8.04 In Service Withdrawals of Voluntary Contributions: Notwithstanding any
other provisions of this Article VIII a Participant may withdraw in the manner
and at the times provided in this Section 8.04 all or any part of his Accrued
Benefit attributable to Voluntary Contributions

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which were made to the Plan before October 1, 1992, together with earnings
accrued thereon after December 31, 1986. To effect a withdrawal under this
Section 8.04 the Participant shall notify the Plan Administrator in writing of
his request at least fifteen (15) days prior to any Entry Date. The Plan
Administrator shall notify the Trustee to make distribution as soon as
administratively feasible after those dates. A Participant may not exercise his
withdrawal right under this Section 8.04 more than once during any Plan Year.
The determination of the amount available for withdrawal shall be made in
accordance with the requirements of Section 8.05.

 

If the Participant’s Accrued Benefit is not more than five thousand dollars
($5,000), without regard to whether the amount in the Participant’s Account has
ever exceeded that amount at the time of any prior distribution, the withdrawal
shall be permitted without regard to any Participant consent requirement or the
requirements of Section 9.06. For purposes of the foregoing sentence the amount
of the Accrued Benefit in the Participant’s Account shall be determined without
regard to that portion of the Account that is attributable to rollover
contributions (and earnings allocable thereto) within the meaning of Code
§§402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).

 

8.05 Determination of Available Withdrawal Amount: The amount which a
Participant may withdraw under Section 8.04 shall be the total of the
Participant’s Voluntary Contributions to the Plan as of December 31, 1986,
including earnings thereon, plus the Participant’s Voluntary Contributions to
the Plan after that date but prior to October 1, 1992, together with earnings
thereon. No Voluntary Contributions after September 30, 1992 or earnings thereon
shall be available for in-service withdrawal or included in any calculation of
amount available for withdrawal. Upon any withdrawal pursuant to Section 8.04
the Plan shall first charge the amount (to the extent possible) to the balance
of Voluntary Contributions determined as of December 31, 1986, which shall be
considered a return of Voluntary Contributions under the “grandfather rule” of
Notice 87-13, Q&A-13. All Voluntary Contributions to the Plan after December 31,
1986 and prior to October 1, 1992 together with earnings thereon, shall be
considered by the Plan to be a “separate contract” within the meaning of Code
§72(d). Allocations between investment in the contract and earnings with respect
to any withdrawal including amounts attributable to the “separate contract”
shall be made in accordance with Code §72(e)(8) and Notice 87-13. The Plan
Administrator shall maintain such records of a Participant’s Voluntary
Contributions as may be necessary to ensure compliance with this Section 8.05.

 

8.06 Withdrawal of Rollover Contributions: If a Participant has a Rollover
Contribution Account in the Plan, and if the Participant’s Accrued Benefit is
not more than five thousand dollars ($5,000), without regard to whether the
amount in the Participant’s Account has ever exceeded that amount at the time of
any prior distribution, the withdrawal shall be permitted without regard to any
Participant consent requirement or the requirements of Section 9.06. Withdrawals
from the Rollover Contribution Account on account of hardship shall have no
effect upon any benefits provided under any other provisions of this Plan. All
hardship distributions from the Rollover Contribution Account shall be
administered in a uniform and non-discriminatory manner.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

The amount withdrawn shall be distributed to the Participant in the manner and
form provided in Section 11.02 as if the amount were distributed on account of
the Participant’s Termination of Employment or, if the Participant is eligible
for Normal Retirement, in the manner and form provided in Article IX as if the
amount were distributed on account of the Participant’s Retirement. If the
spousal consent rules of Section 9.06 apply to any amount in the Participant’s
Account, then no amount shall be withdrawn unless prior to the withdrawal the
Participant’s spouse, if any, consents to the withdrawal.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE IX

 

RETIREMENT BENEFITS

 

9.01 Normal or Late Retirement: A Participant shall be eligible for Normal
Retirement on reaching his Normal Retirement Date. A Participant who has not
become an Excluded Employee may continue in the service of the Employer as a
Participant hereunder beyond his Normal Retirement Date. In the event such a
Participant continues in the service of the Employer, he shall continue to be
treated in all respects as a Participant until his actual retirement. When any
Participant has a Termination of Employment following his Normal Retirement Date
he shall be considered a retired Participant and he shall be entitled to receive
the entire amount of his Accrued Benefit, distributed as set forth below.

 

9.02 Disability Retirement: Upon any Participant incurring a Disability, he
shall be considered a disabled Participant and entitled to begin receiving his
Vested Accrued Benefit, without regard to whether he has also incurred a
Termination of Employment. Such amount shall be distributed as provided in
Section 9.03, or deferred until such later date as elected by the disabled
Participant and then distributed as provided in Section 9.03.

 

9.03 Method of Payment: Subject to the rules of Section 9.07, upon receipt of a
claim for benefits a retired or disabled Participant’s Vested Accrued Benefit
shall be payable, as elected in writing or other appropriate electronic means by
the Participant, in one or a combination of the following forms:

 

  (a)   A single lump sum payment. The amount of the lump sum payment shall be
equal to the entire Vested Interest of the Participant in his Account on the
date payment is made.

 

  (b)   Substantially equal monthly, quarterly or annual installments over any
period not exceeding the life expectancy of the Participant or the Participant
and his or her spouse, if longer, until the Participant’s Vested Accrued Benefit
has been fully distributed. Fractional share installment amounts of Employer
Securities shall be withheld and accumulated until a whole share of Employer
Securities can be distributed. Any fractional share remaining upon payment of
the final installment shall be paid in cash.

 

Not less than thirty (30) days nor more than ninety (90) days before the
Distribution Date, the Plan Administrator shall notify the Participant of the
terms, conditions and forms of payment available from the Plan, including a
description of the election procedures under this Section and a general
explanation of the financial effect on a Participant’s Accrued Benefit of the
election. The minimum thirty (30) day waiting period after the notification is
provided until the Distribution Date may be disregarded if the Plan
Administrator informs the Participant of his or her right to the full minimum
thirty (30) day waiting period, and the Participant elects in writing (or by
other means acceptable to the Plan Administrator) to waive the minimum thirty
(30) day waiting period.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

If a Participant fails to elect a form of payment, payment of the Participant’s
benefits shall be paid in the form of a lump sum. Except as permitted in Section
9.04, no payment shall be made to a Participant prior to his Normal Retirement
Age unless the Participant consents in writing (or by other means acceptable to
the Plan Administrator) to the payment not more than ninety (90) days prior to
his Distribution Date.

 

If the lump sum amount that would be payable to a Participant (whether disabled
or retired) is not more than five thousand dollars ($5,000), without regard to
whether the amount in the Participant’s Account has ever exceeded that amount at
the time of any prior distribution, the benefit shall be paid as a single lump
sum payment as soon as administratively feasible following the end of the month
in which his Termination of Employment occurs without any requirement of
participant consent. However, a single lump sum payment shall not be made to a
Participant after his Distribution Date unless the Participant consents in
writing to the payment. If the Participant dies prior to the complete
distribution of the Participant’s Accrued Benefit to him, then the Plan
Administrator, upon notice of the Participant’s death, shall direct the Trustee
to make payment in accordance with the provisions of Article X.

 

9.04 Time of Payment: Payment of the retired or disabled Participant’s Vested
Accrued Benefit shall commence as soon as administratively feasible following
the Participant’s Termination of Employment on account of retirement or
disability, or if later, as soon as administratively feasible following the date
a claim for benefits is submitted by the Participant to the Plan Administrator.
Unless a Participant elects otherwise (and failure to submit a claim for
benefits shall be deemed such an election) payment of benefits under this Plan
will commence not later than sixty (60) days after the close of the Plan Year in
which the latest of the following events occurs:

 

  (a)   The attainment by the Participant of Age sixty-five (65); or

 

  (b)   The tenth (10th) anniversary of the Participant’s Entry Date; or

 

  (c)   The date the Participant has a Termination of Employment from the
Employer.

 

If the amount of the payment required to commence on the date determined above
cannot be ascertained by such date, or if it is not possible to make such
payment on such date because the Plan Administrator has been unable to locate
the Participant after making reasonable efforts to do so, a payment retroactive
to such date may be made no later than sixty (60) days after the earliest date
on which the amount of such payment can be ascertained or the date the
Participant is located, whichever is applicable.

 

9.05 Minimum Distribution Requirements: This Section 9.05 and Section 10.04
shall take precedence over any inconsistent provisions of this Plan. All
distributions required to be made under this Section 9.05 (life distributions)
or under Section 10.04 (death distributions) will be determined and made in
accordance with the Treasury regulations under Code §401(a)(9).

 

  (a)  

Effective Date. This Section and Section 10.04 will apply for purposes of
determining required minimum distributions for all calendar years beginning with
the

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Effective Date. Required minimum distributions for the 2002 calendar year under
this Section and Section 10.04 will be determined as follows. If the total
amount of 2002 required minimum distributions under the Plan made to a
Participant or Beneficiary prior to the effective date of this Section equals or
exceeds the required minimum distributions determined under this Section, then
no additional distributions will be required to be made for the 2002 calendar
year on or after such date to the Participant or Beneficiary. If the total
amount of the 2002 calendar year required minimum distributions under the Plan
made to the Participant or Beneficiary prior to the effective date of this
Section is less than the amount determined under this Section, then required
minimum distributions for the 2002 calendar year on and after such date will be
determined so that the total amount of required minimum distributions for the
2002 calendar year made to the Participant or Beneficiary will be the amount
determined under this Section.

 

  (b)   Time and Manner of Distribution.

 

  (1)   Required Beginning Date. The Participant’s entire Vested Accrued Benefit
will be distributed, or begin to be distributed, to the Participant no later
than the participant’s Required Beginning Date.

 

  (2)   Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire Vested Accrued Benefit will
be distributed, or begin to be distributed, as provided in Section 10.04.

 

  (3)   Forms of Distribution. Unless the participant’s interest has been
distributed in the form of a single sum on or before the Required Beginning
Date, as of the first Distribution Calendar Year distributions will be made in
accordance with Section 9.05(c).

 

  (c)   Required Minimum Distributions During Participant’s Lifetime

 

  (1)   Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

 

  (A)   the quotient obtained by dividing the Participant’s Account Balance by
the distribution period in the Uniform Lifetime Table set forth in Treas. Reg.
Section 1.401(a)(9)-9, using the Participant’s age as of the Participant’s
birthday in the Distribution Calendar Year; or

 

  (B)  

if the Participant’s sole Designated Beneficiary for the Distribution Calendar
Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Treas. Reg. Section 1.401(a)(9)-9, using the Participant’s and
spouse’s attained ages as of

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

the participant’s and spouse’s birthdays in the Distribution Calendar Year.

 

  (2)   Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 9.05(c) beginning with the first Distribution Calendar Year and up
to and including the Distribution Calendar Year that includes the Participant’s
date of death.

 

  (d)   Definitions. For purposes of this Section 9.05 and Section 10.04 the
following definitions shall apply.

 

  (1)   “Designated Beneficiary” shall mean the individual who is designated as
the Beneficiary under Section 10.02 of the Plan and is the Designated
Beneficiary under Code §401(a)(9) Treas. Reg. Section 1.401(a)(9)-1, Q&A-4.

 

  (2)   “Distribution Calendar Year” shall mean a calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first Distribution Calendar Year is the calendar year
immediately preceding the calendar year which contains the Participant’s
Required Beginning Date. For distributions beginning after the Participant’s
death, the first Distribution Calendar Year is the calendar year in which
distributions are required to begin under Section 10.04. The required minimum
distribution for the Participant’s first Distribution Calendar Year will be made
on or before the Participant’s Required Beginning Date. The required minimum
distribution for other Distribution Calendar Years, including the required
minimum distribution for the Distribution Calendar Year in which the
Participant’s Required Beginning Date occurs, will be made on or before December
31 of that Distribution Calendar Year.

 

  (3)   “Life Expectancy” shall mean Life Expectancy as computed by use of the
Single Life Table in Treas. Reg.§1.401(a)(9)-9.

 

  (4)   “Participant’s Account Balance” shall mean the balance in the
Participant’s Account as of the last valuation date in the calendar year
immediately preceding the Distribution Calendar Year (valuation calendar year)
increased by the amount of any contributions made and allocated or forfeitures
allocated to the account balance as of dates in the valuation calendar year
after the valuation date and decreased by distributions made in the valuation
calendar year after the valuation date. The account balance for the valuation
calendar year includes any amounts rolled over or transferred to the plan either
in the valuation calendar year or in the Distribution Calendar Year if
distributed or transferred in the valuation calendar year.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (5)   “Required Beginning Date” shall mean, if a Participant is a more than
five percent (5%) owner in the Plan Year ending in or with the calendar year in
which the Participant attains Age 70½, April 1st following that calendar year.
For any other Participant the Required Beginning Date is April 1st following the
close of the calendar year in which the Participant attains Age 70½, or, if
later, April 1st following the close of the calendar year in which the
Participant has a Termination of Employment.

 

  (6)   “Five percent (5%) owner” shall have the meaning set forth in Reg.
§1.401(a)(9)-1, Q&A-2(c).

 

  (e)   Form of Benefit Payment. If payment of the Participant’s Accrued Benefit
commences under this Section 9.05, it shall be distributed to the Participant
(consistent with the Participant’s election and the requirements of Section
9.03):

 

  (1)   In the form of a cash lump sum payment of the Participant’s entire
Accrued Benefit; or

 

  (2)   In the form of minimum annual cash installment payments over a period
not extending beyond the life expectancy of the Participant, or the joint life
expectancy of the Participant and his Beneficiary.

 

  (f)   Redetermination of Life Expectancy. For purposes of determining the
amount of any minimum annual cash installment payments the life expectancy of
the Participant and his spouse, but not of his non-spouse Beneficiary, shall be
redetermined annually, unless otherwise elected by the Participant.
Notwithstanding the above, any distribution required under the incidental death
benefit requirements of Code §401(a) shall be treated as a required
distribution.

 

9.06 No Annuity Benefits: Accrued Benefits payable from this Plan shall not be
paid in any form of annuity.

 

9.07 Distribution of Employer Securities and Cash:

 

  (a)  

If so elected by the Participant, distributions of benefits from the Plan may be
made entirely in Employer Securities, valued at fair market value at the time of
distribution, or, effective March 1, 2003, entirely in cash. If the Participant
elects a distribution which is part cash and part Employer Securities, the
distribution shall be consist only of the Employer Securities in the Employer
Securities Account and the cash value of the General Investments Account at the
time the payment is made. A Participant who elects a distribution method other
than a lump sum may designate prior to payment of the first installment the
amount of the first and each subsequent installment which will be Employer
Securities and which will be cash. Any fractional security share to which a
Participant or his Beneficiary is entitled shall be paid in cash. If the

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Participant makes no election, then the Participant’s Account shall be
distributed in cash and in Employer Securities, according to the ratio of
investment in the Participant’s Account in the General Investments and Employer
Securities Accounts, respectively.

 

  (b)   Notwithstanding the provisions of Section 9.07(a), if a Participant has
elected under Section 6.03(e) to withdraw (rather than reinvest) the cash
dividends on Employer Securities allocated or allocable to his Account, the Plan
Administrator shall direct the Trustee to pay to the Participant in cash the
cash dividends on Employer Securities so allocated or allocable to the
Participant’s Employer Securities Account, irrespective of whether the
Participant is fully vested in his Employer Securities Account. The Plan
Administrator’s direction must state whether the Trustee is to pay the cash
dividend distributions currently, or within the 90 day period following the
close of the Plan Year in which the Employer pays the dividends to the Trust.
The Plan Administrator may also request the Employer to pay cash dividends on
Employer Securities directly to Participants.

 

9.08 Special Distribution Rules: Unless the Participant elects in writing other
distribution provisions of the Plan or unless other distribution provisions of
the Plan require earlier distribution of the Participant’s Accrued Benefit, the
Participant shall commence receiving the portion of the Participant’s Accrued
Benefit attributable to Employer Securities (the “Eligible Portion”) at the time
prescribed by this Section 9.08, irrespective of any other provision of the
Plan. The distribution provisions of this Section 9.08 are subject to the
consent and form of distribution requirements of Section 9.03.

 

  (a)   If the Participant incurs a Termination of Employment after attainment
of Age 65 or by reason of death or disability, distribution of the Eligible
Portion shall commence not later than one (1) year after the close of the Plan
Year in which the applicable event occurs.

 

  (b)   If the Participant incurs a Termination of Employment for any reason not
specified in (a), distribution of the Eligible Portion shall commence not later
than one (1) year after the close of the fifth (5th) Plan Year following the
Plan Year in which the Participant incurred the Termination of Employment. If
the Participant resumes employment with the Employer on or before the last day
of the fifth (5th) Plan Year following the Plan Year of his separation from
Service, the mandatory distribution provisions of this paragraph (b) do not
apply.

 

For purposes of this Section 9.08, a distribution to a Participant of the
Eligible Portion shall not include any Employer Securities acquired with the
proceeds of an Exempt Loan until the close of the Plan Year in which the Exempt
Loan is paid in full.

 

The distributions required under this Section 9.08 shall be made over a period
not exceeding five (5) years unless the Participant otherwise elects under the
other distribution provisions of the

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Plan. If a Participant’s Eligible Portion exceeds $500,000, the maximum payment
period, subject to a contrary election by the Participant, is five years plus
one additional year (but no more than five additional years) for each $100,00
(or fraction of $100,000) by which the Eligible Portion exceeds $500,000. The
$500,000 and $100,000 amounts set forth in this Section shall be adjusted at the
same time and in the same manner as the factor prescribed by the Secretary of
the Treasury under Code §415(d). In no event will the distribution period exceed
the period permitted under Section 9.05 of the Plan.

 

9.09 Distribution of Transferred Benefits: To the extent not already provided
under the terms of this Plan, and notwithstanding any other provisions to the
contrary, this Plan guarantees to each Participant whose Account includes
Transferred Benefits (and to each Beneficiary thereof) the right to receive all
Transferred Benefits in any optional form of benefit (including time, manner and
method of distribution) protected under Code §411(d)(6). The extent and nature
of the optional forms of benefits so protected shall be determined by reference
to the Predecessor Plan(s).

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE X

 

DEATH BENEFITS

 

10.01 Death Benefits Payable: If a Participant who has not received a
distribution of his entire Vested Interest dies, whether before or after his
Distribution Date, the death benefit payable to the Beneficiary, Contingent
Beneficiary or estate (as the case may be) of the Participant shall be all
amounts credited (or to be credited) to his Accounts then held by the Trustee
for the Participant’s benefit, without regard to the Participant’s Vested
Percentage and which have yet to be distributed. If an Inactive Participant who
has not received a distribution of his entire Vested Interest dies, whether
before or after his Distribution Date, the death benefit payable to the
Beneficiary, Contingent Beneficiary or estate (as the case may be) of the
Inactive Participant shall be the remaining Vested Interest in the Inactive
Participant’s Accounts then held by the Trustee for the Inactive Participant’s
benefit.

 

10.02 Designation of Beneficiary: Each Participant or Inactive Participant may
designate a Beneficiary and Contingent Beneficiary who shall be entitled to
receive the death benefit payable under Section 10.01. From time to time the
Participant or Inactive Participant may file with the Plan Administrator a new
or revised designation, provided that his or her spouse shall be his or her
Beneficiary unless his or her spouse has consented in writing to the designation
of a Beneficiary other than his or her spouse or it is established to the
satisfaction of the Plan Administrator that the consent of the spouse may not be
obtained because there is no spouse, the spouse cannot be located or because of
such other circumstances as may be set forth in Regulations issued pursuant to
Code §417(a)(2)(B). The change in marital status of a Participant from married
to unmarried or vice versa shall void any outstanding beneficiary designation
and require the completion and execution of a new beneficiary designation
consistent with the provisions of this Section. Beneficiary designations shall
be completed in the manner approved by the Plan Administrator or set forth in
writing on a form provided by the Plan Administrator.

 

If upon the Participant’s death his designated Beneficiary does not survive him,
the Contingent Beneficiary shall become the Beneficiary and any death benefit
payable under Section 10.01 shall be paid to him or her. If a deceased
Participant is not survived by a designated Beneficiary or Contingent
Beneficiary, or if no Beneficiary was designated, the benefits shall be paid to
the person (or in equal shares to the persons) in the first of the following
classes of successive preference beneficiaries then surviving: the Participant’s
(a) widow or widower, (b) children per stirpes, (c) parents, (d) brothers and
sisters, (e) executor or administrator of his estate. For purposes of
determining the right of a Beneficiary, Contingent Beneficiary, surviving spouse
or other survivor to receive a benefit on account of the death of a Participant,
he or she shall not be deemed to have survived the Participant unless he or she
shall survive the Participant by at least thirty (30) days.

 

If the Beneficiary, Contingent Beneficiary or surviving spouse survives the
Participant and is entitled to receive benefits under this Section 10.02, but
dies prior to receiving the entire death benefit payable to him or her, the
remaining portion of the death benefit shall be paid to the person’s named
beneficiary or, if none, to the person’s estate subject to the right of
commutation.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

10.03 Death Benefit Payment Procedure: Upon receipt of a claim for benefits, the
Participant’s death benefit shall be paid by the Trustee to the Beneficiary
designated by the Participant pursuant to Section 10.02. The Beneficiary of a
Participant may elect to receive death benefits payable hereunder in any form of
payment provided in Section 9.03, subject to the right to receive the
distribution in cash or in Employer Securities as provided in Section 9.07. The
Beneficiary’s election to receive distribution shall be made in the same manner
provided under Articles IX and XI for distribution to Participants. Subject to
the small benefit distribution rules in the next paragraph of this Section
10.03, the Plan shall distribute the death benefit according to the required
distribution rules in Section 10.04.

 

If the lump sum benefit otherwise payable to the Beneficiary is not more than
five thousand dollars ($5,000) and payment of benefits to the deceased
Participant has not previously commenced, the benefit shall be paid as a single
lump sum payment, subject to the distribution rules of Section 9.07. Payment of
any death benefits under this paragraph shall commence as soon as
administratively feasible following the Participant’s date of death. However, if
the amount of the benefit required to be paid on the date determined above
cannot be ascertained by that date, or if it is not possible to make the payment
on that date because the Plan Administrator has been unable to ascertain or
locate the Beneficiary after making reasonable efforts to do so, a payment
retroactive to such date may be made as soon as administratively feasible after
the earliest date on which the Beneficiary or amount of the payment can be
ascertained or the date the Beneficiary is located, whichever is applicable.

 

10.04 Required Distributions Upon Death : Notwithstanding any other provisions
of this Plan, payment of death benefits shall be subject to the following rules:

 

  (a)   Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire Vested Accrued Benefit will
be distributed, or begin to be distributed no later than as follows:

 

  (1)   If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, then unless otherwise provided herein, distributions to
the surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70½, if
later.

 

  (2)   If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then except as otherwise provided herein, distributions
to the Designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

 

  (3)  

If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire Vested

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Accrued Benefit will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

 

  (4)   If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 10.04(a), other
than sub-Section (a)(1), will apply as if the surviving spouse were the
Participant.

 

For purposes of this Section 10.04(a) and Sections 10.04(e)and (f), unless
Section 10.04(a)(4) applies, distributions are considered to begin on the
participant’s Required Beginning Date. If Section 10.04(a)(4) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 10.04(a)(1).

 

  (b)   Forms of Distribution. Unless the participant’s interest has been
distributed in the form of a single sum on or before the Required Beginning
Date, as of the first Distribution Calendar Year distributions will be made in
accordance with Sections 10.04(e) and (f).

 

  (c)   Beneficiaries’ Election of Five Year Rule. Beneficiaries may elect on an
individual basis whether the five year rule or the Life Expectancy rule in
Sections 10.04(a) and (f) applies to distributions after the death of a
Participant who has a Designated Beneficiary. The election must be made no later
than the earlier of September 30 of the calendar year in which distribution
would be required to begin under Section 10.04(a) or by September 30 of the
calendar year which contains the fifth anniversary of the Participant’s (or, if
applicable, surviving spouse’s) death. If neither the Participant nor
Beneficiary makes an election under this sub-Section, distributions will be made
in accordance with Sections 10.04(a) and (f).

 

  (d)   Transition Rule for Designated Beneficiary Receiving Distributions Under
Five Year Rule to Elect Life Expectancy Distributions. A Designated Beneficiary
who is receiving payments under the five year rule may make a new election to
receive payments under the Life Expectancy rule until December 31, 2003,
provided that all amounts that would have been required to be distributed under
the Life Expectancy rule for all Distribution Calendar Years before 2004 are
distributed by the earlier of December 31, 2003, or the end of the five year
period.

 

  (e)   Death On or After Date Distributions Begin.

 

  (1)  

Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Expectancy of the Participant or the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as follows:

 

  (A)   The Participant’s remaining Life Expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

 

  (B)   If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

  (C)   If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

  (2)   No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

  (f)   Death Before Date Distributions Begin.

 

  (1)   Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section
10.04(e).

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (2)   No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

  (3)   Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 10.04(a)(1), this Section 10.04(f)
will apply as if the surviving spouse were the Participant.

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XI

 

BENEFITS UPON OTHER TERMINATION OF EMPLOYMENT

 

11.01 Vested Amounts: A Participant shall become one hundred (100%) vested in
his Accrued Benefit on attainment of Normal Retirement Age while employed by a
Zions Employer. Prior to his Normal Retirement Age a Participant shall have a
Vested Interest in his Accrued Benefit equal to the sum of the following:

 

  (a)   One hundred percent (100%) of the balance in his Participant Elective
Deferral Account and in his Employer Matching Contribution Account, as adjusted
for any contributions or distributions since the preceding Valuation Date; and

 

  (b)   One hundred percent (100%) of the balance in his Participant Rollover
Contribution Account and in his Voluntary Contribution Account, if any, as
adjusted for any contributions or distributions since the preceding Valuation
Date; and

 

  (c)   One hundred percent (100%) of the balance in his Dividend Account if any
(whether cash or Employer Securities), as adjusted for any contributions or
distributions since the preceding Valuation Date; and

 

  (d)   His vested percentage of the balance in his Employer Non-Elective
Contribution Account, as adjusted for any contributions or distributions since
the preceding Valuation Date, according to the Participant’s Years of Vesting
Service, and consistent with the following schedule:

 

Years of Vesting Service

--------------------------------------------------------------------------------

  

Percent of Vested

Accrued Benefit

--------------------------------------------------------------------------------

Less than five (5) years

  

none

At least five (5) years

  

100%

 

  (e)   A Participant’s Predecessor Plan Account (if any) shall be vested
pursuant to the vesting rules set forth in the Predecessor Plan Account.

 

The percentage of the Participant’s Accrued Benefit attributable to the
Participant’s Employer Contribution and Predecessor Plan Accounts in which he is
not vested shall be forfeited by him as provided in Section 11.06.

 

11.02 Distribution of Vested Interest: Subject to the rules of Section 9.07, a
Participant who incurs a Termination of Employment for any reason other than
retirement, death or disability may elect in writing or other appropriate
electronic means one or a combination of the following forms of distribution of
his Vested Interest:

 

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (a)   A single lump sum payment. The amount of the lump sum payment shall be
equal to the Participant’s Vested Interest in his or her Account on the date
payment is made.

 

  (b)   Substantially equal monthly, quarterly or annual installments over any
period not exceeding the life expectancy of the Participant or the Participant
and his or her spouse, if longer, until the Participant’s Vested Accrued Benefit
has been fully distributed. Fractional share installment amounts of Employer
Securities shall be withheld and accumulated until a whole share of Employer
Securities can be distributed. Any fractional share remaining upon payment of
the final installment shall be paid in cash.

 

Distribution shall commence no later than the time specified in Section 9.08
unless the Participant fails to elect a form or time of payment or elects a
deferred payment, then payment of the Participant’s Accrued Benefit shall be
deferred to the subsequent date elected by the Participant, which may be no
later than the latest date permitted under Section 9.05, and then distributed in
accordance with the provisions of Section 9.03. If the Participant elects later
payment of the Participant’s Vested Accrued Benefit, distribution shall commence
as soon as administratively feasible following the date a claim for benefits is
submitted by the Participant to the Plan Administrator, which may be no later
than the earlier of the date permitted under Sections 9.04 and 9.05. If at that
time the Participant has attained Normal Retirement Age or incurred a
disability, or if the Participant dies before his Normal Retirement Age or if
earlier, before his Distribution Date, the Plan Administrator, upon notice of
the attainment of Retirement Age or of death, shall direct the Trustee to make
payment of the Participant’s Vested Interest to him (or to his Beneficiary if
the Participant is deceased) in accordance with the provisions of Article X in
the case of death, or Section 9.03 in the case of disability or attainment of
Normal Retirement Age.

 

Not less than thirty (30) days nor more than ninety (90) days before the
Distribution Date, the Plan Administrator shall notify the Participant of the
terms, conditions and forms of payment available from the Plan, including a
description of the election procedures under this Section and a general
explanation of the financial effect on a Participant’s Accrued Benefit of the
election. The minimum thirty (30) day waiting period after the notification is
provided until the Distribution Date may be disregarded if the Plan
Administrator informs the Participant of his or her right to the full minimum
thirty (30) day waiting period, and the Participant elects in writing (or by
other means acceptable to the Plan Administrator) to waive the minimum thirty
(30) day waiting period.

 

If the Participant elects immediate distribution following Termination of
Employment, whether as a single lump sum payment or term certain payments,
payment shall be made as soon as administratively feasible following Termination
of Employment. However, if a Participant terminates employment in a month that
is the end of a quarter of the calendar year (i.e., March, June, September,
December), then the distribution of the Participant’s Account shall be made on
the 25th day of the second month following the Participant’s Termination of
Employment. If the Former Participant dies or incurs a Disability before his
Normal Retirement Date, the Plan Administrator, upon notice of the death or
Disability, shall direct the Trustee to make payment of the Participant’s

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Vested Interest to him (or to his Beneficiary if the Participant is deceased) in
accordance with the provisions of Article X in the case of death, or Section
9.02 in the case of Disability.

 

Notwithstanding the above, if a terminated Participant is re-employed by the
Employer prior to distribution of his Vested Interest, distribution shall not be
made until his employment is again terminated or until the occurrence of another
event permitting distribution under the terms of the Plan.

 

11.03 Distribution of Small Amounts: Notwithstanding the provisions of Section
11.02 if a Participant incurs a Termination of Employment for any reason other
than retirement, death or disability and if the Vested Accrued Benefit that
would be payable to a Participant is not more than five thousand dollars
($5,000), without regard to whether the amount in the Participant’s Account has
ever exceeded that amount at the time of any prior distribution, then the Plan
shall make distribution to the Participant in a single lump sum cash payment
pursuant to the provisions of Sections 9.07 and 9.08 without first obtaining the
Participant’s written consent.

 

11.04 Eligible Rollover Distributions: Notwithstanding any provision of this
Plan to the contrary, a Distributee may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover. For purposes of this Section 11.04 the
following definitions shall apply:

 

  (a)   “Eligible Rollover Distribution” shall mean any distribution of all or
any portion of the balance to the credit in the Account of the Distributee,
except that an Eligible Rollover Distribution does not include: any distribution
that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
Distributee or the joint lives (or joint life expectancies) of the Distributee
and the Distributee’s designated beneficiary, or for a specified period of ten
years or more; any distribution to the extent such distribution is required
under Code §401(a)(9), and the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities). Any amount that is
distributed on account of hardship (without regard to whether the hardship
withdrawal is attributable to Elective Deferrals) shall not be an eligible
rollover distribution and the Distributee may not elect to have any portion of
such a distribution paid directly to an eligible retirement plan.

 

  (b)  

“Eligible Retirement Plan” shall mean an individual retirement account described
in Code §408(a), an individual retirement annuity described in Code §408(b), an
annuity plan described in Code §403(a), a qualified trust described in Code
§401(a), that accepts the Distributee’s Eligible Rollover Distribution, an
annuity contract described in Code §403(b) and an eligible plan under Code
§457(b) which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

separately account for amounts transferred into such plan from this Plan. This
definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
§414(p).

 

  (c)   “Distributee” shall mean an Employee or former Employee. In addition,
the Employee’s or former Employee’s surviving spouse and the Employee’s or
former Employee’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code §414(p), are Distributees
with regard to the interest of the spouse or former spouse.

 

  (d)   “Direct Rollover” shall mean a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

 

11.05 Breaks in Service and Vesting: If a Participant has a One Year Break in
Service, the Participant’s Years of Vesting Service before the One Year Break in
Service shall not be included in computing Years of Vesting Service until the
Participant shall have completed one Year of Vesting Service after the One Year
Break in Service. If an Employee terminated employment prior to becoming a
Participant and incurred a One Year Break in Service, or if a Participant did
not have any Vested Interest derived from Employer contributions prior to a One
Year Break in Service, Years of Vesting Service before a One Year Break in
Service shall not be included in Years of Vesting Service calculated after the
Participant’s One Year Break in Service if the number of consecutive One Year
Breaks in Service equals or exceeds the greater of five (5) or the aggregate
number of such Years of Vesting Service before the One Year Break in Service.

 

Solely for the purpose of determining the vested percentage of a Participant’s
Accrued Benefit derived from Employer contributions which accrued prior to a
five (5) consecutive one (1) year Break in Service period, the Plan shall
disregard any Year of Service subsequent to such five (5) consecutive one (1)
year Breaks in Service period.

 

If a Participant has a One Year Break in Service, and the break does not arise
on account of Termination of Employment, the Participant shall not be credited
with a Year of Vesting Service for that Plan Year. However, no amounts in the
Participant’s Accounts shall be forfeited.

 

11.06 No Increase in Pre-break Vesting: For purposes of Section 11.01, Years of
Vesting Service after a Termination of Employment which resulted in five (5)
consecutive One Year Breaks in Service shall not increase the vested percentage
of a Participant’s Account which was earned before such five (5) consecutive One
Year Breaks in Service.

 

11.07 Disposition of Forfeitures: Amounts forfeited by terminated Participants
from their Employer Non-Elective Contribution Accounts shall be used to reduce
the amount of the Employer’s Non-Elective Contribution otherwise made pursuant
to Section 5.07. The forfeited amounts shall be allocated in accordance with
Section 6.02(c).

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

To the extent possible, the Plan Administrator must forfeit from a Participant’s
General Investments Account before making a forfeiture from his Employer
Securities Account.

 

Forfeiture of the Participant’s non-vested interest in his or her Employer
Non-Elective Contribution Account shall occur:

 

  (a)   In the case of a Participant who receives a lump sum distribution of his
Vested Interest on account of Termination of Employment, on the day the
Participant receives the distribution.

 

  (b)   In the case of a Participant who has a Vested Interest derived from
Employer Contributions and does not receive a total distribution of such Vested
Interest, on the last day of the Plan Year in which the Participant incurs five
(5) consecutive One Year Breaks in Service.

 

  (c)   In the case of a Participant who has no Vested Interest derived from
Employer Contributions, regardless of the sub-Account to which the Employer
Contributions have been allocated, on the day the Participant incurs the
Termination of Employment.

 

Non-vested interests of terminated Participants shall be held by the Trustee in
the respective Accounts of the Participant until the date determined above and
shall then be forfeited by the Participant and allocated in accordance with this
Section.

 

11.08 Distribution to Participants Who Are Less Than 100% Vested in Their Entire
Account: In the event a Participant who is less than one hundred percent (100%)
vested hereunder incurs a Termination of Employment and returns to the employ of
the Employer before a forfeiture of his non-vested interest shall have occurred,
and prior to his re-employment was paid a portion of his Vested Interest, a
separate account for the Participant’s remaining interest in the Plan as of the
time of the distribution shall be maintained. At any relevant time, the
Participant’s vested portion of the separate account shall be an amount “X”
determined by the following formula:

 

X = P (AB+(RxD)) – (RxD)

 

For purposes of applying the formula:

 

  P   is the vested percentage at the relevant time;

 

  AB   is the account balance at the relevant time;

 

  D   is the amount of the distribution;

 

  R   is the ratio of the account balance at the relevant time to the account
balance after distribution.

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

In the event a Participant who is less than one hundred percent (100%) vested
hereunder incurs a Termination of Employment and returns to the employ of the
Employer after a forfeiture of his non-vested interest but prior to incurring
five (5) consecutive One Year Breaks in Service, and prior to his re-employment
was paid his Vested Interest, the non-vested portion of his Accrued Benefit
which was forfeited by the Participant shall be disregarded in computing his
Accrued Benefit after re-entry into the Plan, unless the Participant repays,
pursuant to Section 11.08, the amounts distributed from his Account from which
an amount was forfeited. If a Participant does repay the distribution, the
balance in such Account shall be restored as provided in Section 11.09.

 

In the event a Participant who had no Vested Interest in his Employer Regular
Contribution Account separated from service and returns to the employ of the
Employer after a forfeiture of his non-vested interest but prior to incurring
five (5) consecutive One Year Breaks in Service, any non-vested amounts
forfeited by the Participant shall be restored, as provided in Section 11.09, to
the Account from which an amount was forfeited.

 

11.09 Repayment of Distribution: A Participant described in the second paragraph
of Section 11.07 who received a lump sum distribution of less than one hundred
percent (100%) of his Accrued Benefit shall be entitled to repay the amount so
distributed from the Employer Contribution Account in which he was less than one
hundred percent (100%) vested. The repayment must be for the full amount
distributed from the Account and must be made not later than the earlier of:

 

  (a)   The date on which the Participant incurs five (5) consecutive One Year
Breaks in Service after the date of distribution.

 

  (b)   The end of the five (5) year period beginning with the date the
Participant is re-employed by the Employer.

 

Any repayment shall not be included in applying the limitations of Article V or
Article VIII hereunder.

 

11.10 Restoration of Accounts: Any amount repaid pursuant to Section 11.08 shall
be credited to the Participant’s Accounts for which it is repaid, with credit to
be made as of the date of repayment. The Account shall also be credited with the
amount previously forfeited from the Account, with credit to be made as of the
last day of the Plan Year in which repayment is made.

 

In the case of a Participant to whom the third paragraph of Section 11.07
applies, the Participant’s Accounts from which amounts were previously forfeited
shall be credited with the amount so forfeited, with credit to be made as of the
last day of the Plan Year in which the Participant resumes participation in the
Plan.

 

Any previously forfeited amounts which are credited to Participants’ Accounts
pursuant to this Section shall be derived from the following sources in the
following order of priority:

 

  (a)   First, the amount, if any, to be credited to such types of Accounts for
the Plan Year pursuant to Section 11.05;

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (b)   Second, Employer contributions for the Plan Year, if any, which are not
required to be credited to such types of Accounts for other Participants; and

 

  (c)   Third, an additional Employer contribution for the Plan Year, regardless
of whether the Employer has any Net Profits for the year.

 

If for any Plan Year, the Accounts of more than one Participant are required to
be restored, then restorations shall be derived from the above sources in the
same proportion that the amount to be restored to each Participant bears to the
total amount to be restored to all such Participants for the Plan Year. Any such
amounts credited to a Participant’s Accounts shall not be included in applying
the limitations of Article V or Article VIII hereunder.

 

11.11 Amendments to the Vesting Schedule: No amendment to the vesting schedule
or provisions of Section 11.01, or to this Plan which directly or indirectly
affects the computation of a Participant’s Accrued Benefit, shall deprive a
Participant of a vested right to the benefits accrued to the effective date of
the amendment. Furthermore, if the vesting schedule or provisions of Section
11.01 are amended, each Participant with at least three (3) Years of Vesting
Service (determined as of the later of the date the amendment is adopted or the
date the amendment is effective) may elect to have his vesting percentage
computed under the Plan without regard to the amendment. The period during which
the election may be made shall commence with the date the amendment is adopted
and shall end on the latest of:

 

  (a)   Sixty (60) days after the amendment is adopted;

 

  (b)   Sixty (60) days after the amendment becomes effective; or

 

  (c)   Sixty (60) days after the Participant is issued written notice of the
amendment by the Employer or Plan Administrator.

 

In the absence of any written notice under (c) above, any Participant who has at
least three (3) Years of Vesting Service (as determined above) shall at all
times receive a Vested Interest under whichever vesting schedule provides the
greatest Vested Interest.

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XII

 

FIDUCIARY DUTIES

 

12.01 General Fiduciary Duty: A Fiduciary, whether or not a Named Fiduciary,
shall discharge his duties solely in the interest of the Participants and their
Beneficiaries hereunder. All assets of this Plan shall be devoted to the
exclusive purpose of providing benefits to Participants and their Beneficiaries
and defraying the reasonable expenses of administering the Plan. Each Fiduciary,
whether or not a Named Fiduciary, shall discharge his duties with the care,
skill, prudence and diligence under the circumstances then prevailing that a
prudent man acting in a like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims. Each
Fiduciary shall also discharge his duties in a manner consistent with the
documents and instruments governing the Plan to the extent such documents and
instruments are consistent with law. No Fiduciary, whether or not a Named
Fiduciary, shall engage in any prohibited transactions with a Disqualified
Person or party-in-interest as those terms and transactions are defined herein
and by ERISA.

 

12.02 Allocation of Responsibilities: Each Named Fiduciary shall have only those
duties and responsibilities expressly allocated under the terms of this Plan. No
other duties or responsibilities shall be implied.

 

12.03 Delegation of Responsibilities: Each Named Fiduciary may delegate the
fiduciary responsibilities other than Trustee responsibilities allocated to such
Fiduciary under this Plan to any person other than a Named Fiduciary. If any
duties or responsibilities are delegated under this section, the person to whom
the duties or responsibilities are delegated shall acknowledge the fact in
writing and shall specify in writing the duties and responsibilities so
delegated. All other duties and responsibilities shall be deemed not to have
been delegated.

 

12.04 Liability for Allocation or Delegation of Responsibilities: A Named
Fiduciary shall not be liable for the acts or omissions of a person to whom
responsibilities or duties are allocated or delegated in accordance with Section
12.02 or Section 12.03 except to the extent such Named Fiduciary breaches his
obligation under Section 12.01:

 

  (a)   With respect to the allocation or delegation;

 

  (b)   With respect to establishing or implementing a procedure for allocation
or delegation; or

 

  (c)   By continuing the allocation or delegation.

 

Nothing in this section shall relieve a Fiduciary from liability incurred under
Section 12.05.

 

12.05 Liability for Co-Fiduciaries: In addition to the liability a Fiduciary may
incur for the breach of his duty under Section 12.01 or 12.04, a Fiduciary shall
be liable for a breach of Fiduciary duty committed by another Fiduciary in the
following circumstances:

 

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (a)   If he participates knowingly in, or knowingly undertakes to conceal, an
act or omission of such other Fiduciary knowing such act or omission is a
breach;

 

  (b)   If, by his failure to comply with Section 12.01 he has enabled such
other Fiduciary to commit a breach;

 

  (c)   If he has knowledge of a breach by such other Fiduciary, unless he makes
reasonable efforts under the circumstances to remedy the breach.

 

12.06 Same Person May Serve in More than One Capacity: Nothing herein shall
prevent any person from serving in more than one Fiduciary capacity.

 

12.07 Indemnification: The Plan Sponsor shall hold harmless and indemnify to the
fullest extent permitted by ERISA each non-Trustee Fiduciary of the Plan with
respect to the consequences of all actions or failures to act of the Fiduciary
while carrying out his or her responsibilities under the Plan. The Plan Sponsor
shall further hold harmless and indemnify each Fiduciary who is subjected to any
claim or action or who is made a party in any threatened, pending or completed
proceeding, including, without limitation, any proceeding brought by or in the
name of the Plan or by any participant thereof or by any governmental agency.
The Employer’s indemnification shall include any and all expenses (including
attorney’s and/or consultant’s fees), costs, damages, judgments, fines,
interest, penalties (including any which may be imposed under ERISA §502(l))
and/or amounts paid in settlement and that are actually and reasonably incurred
by a Fiduciary in connection with the investigation, defense, settlement,
preparation for trial, trial, or appeal of any proceeding, claim or action.
Notwithstanding the foregoing, the Employer shall not be obligated to hold
harmless or indemnify a Fiduciary of the Plan if indemnification is inconsistent
with applicable law or if the act(s) or omission(s) of the Fiduciary to be
indemnified are determined to have involved intentional misconduct, gross
negligence or a knowing violation of ERISA or other applicable law by the
Fiduciary.

 

To the extent a Fiduciary is a named insured under any policy of liability
insurance maintained by the Plan or the Employer, the policy and the payment
obligations of the insurance company under the policy shall be deemed primary
and in lieu of the Employer’s obligations under this Section 12.07, but only to
the extent of the coverage provided in the policy. No insurer under any policy
shall claim any right to reimbursement or refund from the Employer and no
obligation of the Employer hereunder shall be deemed to inure to the benefit of
any third party.

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XIII

 

THE PLAN ADMINISTRATOR

 

13.01 Appointment of Plan Administrator: The Board of Directors of the Plan
Sponsor shall appoint the Plan Administrator, which may be the Plan Sponsor. If
the Plan Sponsor is appointed as Plan Administrator, the Plan Sponsor may
appoint one or more Committees to carry out the duties of the Plan Administrator
under this Plan. In that event all references in the Plan to the Plan
Administrator shall be deemed to refer to the appointed Committee. The duties of
the Committees shall be divided as the Plan Administrator deems appropriate and
may be designated by separate instrument. The Committees shall act by majority
vote except that they shall act by unanimous vote at any time when there are
only two members comprising the Committee.

 

13.02 Acceptance by Plan Administrator: The Plan Administrator shall accept its
appointment by joining with the Employer in the execution of this Agreement.

 

13.03 Signature of Plan Administrator: All persons dealing with the Plan
Administrator may rely on any document executed by the Plan Administrator; or,
in the event of appointment of a Committee or Committees, such persons may rely
on any document executed by at least one member of the appropriate Committee as
being the act of the Plan Administrator.

 

13.04 Appointment of an Investment Manager: The Plan Administrator may appoint
an Investment Manager or Managers to manage, acquire and dispose of any assets
of the Plan. In the event responsibility for appointment of Investment Managers
is delegated by the Plan Administrator to a named Committee, that delegation
shall carry with it the authority of the Committee to act as a Named Fiduciary
for purposes of ERISA in appointing an Investment Manager. The Investment
Manager shall accept his appointment by written agreement executed by the Plan
Administrator and Investment Manager. This written agreement shall specify the
Plan assets for which the Investment Manager is responsible and such written
instrument shall be kept with the other documents governing the operation of the
Plan. The Trustee shall be entitled to rely on written instructions from the
Investment Manager and shall be under no obligation to invest or otherwise
manage any asset of the Plan subject to the management of the Investment
Manager.

 

13.05 Duties of the Plan Administrator: The Plan Administrator shall be
responsible for the general administration of the Plan including, but not
limited to, the following:

 

  (a)   To prepare an annual report, summary plan description and modifications
thereto, and summary annual report;

 

  (b)   To complete and file the various reports and tax forms with the
appropriate government agencies as required by law;

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (c)   To distribute to Plan Participants and/or their Beneficiaries the
summary plan description and reports sufficient to inform such Participants or
Beneficiaries of their Accrued Benefit and their Vested Accrued Benefit as
required by law;

 

  (d)   To determine annually, or more frequently if necessary, which Employees
are eligible to participate in the Plan;

 

  (e)   To determine the benefits to which Participants and their Beneficiaries
are entitled and to approve or deny claims for benefits;

 

  (f)   To provide Plan Participants with a written explanation of the effect of
electing an optional form of benefit payment;

 

  (g)   To retain copies of all documents or instruments under which the Plan
operates in its own office, the principal place of business of the Plan Sponsor
and such other place as the Secretary of Labor or his delegate may by regulation
prescribe; to make all such documents and instruments governing the operation of
the Plan available for inspection by Plan Participants and/or their
Beneficiaries; and to furnish copies of such documents or instruments to Plan
Participants and/or their Beneficiaries on request, charging only the cost
thereof as prescribed by regulation of the Secretary of Labor or his delegate;

 

  (h)   To interpret Plan provisions as needed and in this regard to have
complete and total discretion in the interpretation of the Plan; and

 

  (i)   To act as the Plan’s agent for the service of legal process, unless
another agent is designated by the Plan Sponsor and to act on behalf of the Plan
in all matters in which the Plan is or may be a party.

 

13.06 Claims Procedure: A claim for benefits under the Plan may be filed with
the Plan by any Participant or Beneficiary on a form supplied by the Plan
Sponsor for that purpose or through any other communication medium approved by
the Plan Administrator. Written notice of the disposition of a claim shall be
furnished to the claimant within ninety (90) days after the application thereof
is filed. In the event the claim is denied, the reasons for the denial shall be
specifically set forth in the notice in language calculated to be understood by
the claimant, pertinent provisions of the Plan shall be cited, and, where
appropriate, an explanation as to how the claimant may perfect the claim shall
be provided. In addition, the claimant shall be furnished with an explanation of
the Plan’s claim review procedure.

 

13.07 Claims Review Procedure: Any Participant or Beneficiary whose benefit
claim submitted pursuant to Section 13.06 has been denied (whether in full or in
part) shall be entitled to request further consideration to his claim by filing
an appeal with the Plan Administrator, which may

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be in the form of a request for reconsideration. The request, together with a
written statement of the reasons why the claimant believes his appeal should be
allowed, shall be filed with the Plan Administrator no later than sixty (60)
days after receipt of the written notification provided for in Section 13.06.
The Plan Administrator shall conduct the review of the appeal. The Plan
Administrator, in its sole discretion, may order a hearing at which the claimant
may be represented by an attorney or any other representative of his choosing
and at which the claimant shall have an opportunity to submit written and oral
evidence and arguments in support of his claim. During the appeal review period
or at the hearing (upon five (5) business days prior written notice to the Plan
Administrator) the claimant or his representative shall have an opportunity to
review all documents in the possession of the Plan which are pertinent to the
claim at issue and its disallowance. A final decision on the claim shall be made
by the Plan Administrator within sixty (60) days of receipt of the appeal unless
(i) because of special circumstances there has been an extension of sixty (60)
days which has been communicated in writing to the claimant, or (ii) a hearing
is held, in which event the final decision shall be made within one hundred
twenty (120) days of receipt of the appeal. The communication containing the
Plan Administrator’s decision shall be in writing and shall be written in a
manner calculated to be understood by the claimant. The communication shall
include specific reasons for the Plan Administrator’s decision and specific
references to the pertinent Plan provisions on which the decision is based. The
communication shall also inform the claimant of the limitation on any further
action by the claimant set forth in Section 13.08.

 

13.08 Limitations of Actions on Claims: The delivery to the claimant of the
final decision of the Plan Administrator with respect to a claim for benefits
under Section 13.06 which has been reviewed and considered under the appeal
procedures of Section 13.07 shall commence the period during which the claimant
may bring legal action under ERISA for judicial review of the Plan
Administrator’s decision. No civil action with respect to the claim for benefits
or the subject matter thereof may be commenced by the claimant, whether such
action is pursued through litigation, arbitration or otherwise, prior to the
completion of the claims and claims review process set forth in Sections 13.06
and 13.07, nor following the expiration of two (2) years from the date of
delivery of the final decision of the Plan Administrator to the claimant under
Section 13.07.

 

13.09 Compensation and Expenses of Plan Administrator: The Plan Administrator
may engage the services of any person, including counsel, whose services, in the
opinion of the Plan Administrator, are necessary to assist it in carrying out
its responsibilities under the Plan. The Employer may direct the Trustee to pay
any expenses properly and actually incurred for such services from the Trust
Fund, including such reasonable compensation for services provided by the Plan
Administrator as shall have been agreed upon between them, or, alternatively,
the Employer may pay such expenses or compensation directly; provided, however,
that no individual acting as Plan Administrator shall receive any compensation
if he already receives full-time pay from the Employer.

 

13.10 Removal or Resignation: A Plan Administrator may be removed by the Board
of Directors of the Plan Sponsor upon thirty (30) days written notice, and may
resign upon thirty (30) days written notice to the Board of Directors. Upon such
removal or resignation, or the inability of

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Plan Administrator for any other reason to act as Plan Administrator, the
Board of Directors shall appoint a successor Plan Administrator. The successor
Plan Administrator, upon written acceptance, shall have all the duties and
responsibilities of a Plan Administrator herein. The former Plan Administrator
shall deliver to the successor Plan Administrator all records and documents
which it holds relating to the Plan upon removal or resignation.

 

13.11 Records of Plan Administrator: The Plan Sponsor shall have access, upon
request, to all the records of the Plan Administrator that relate to the Plan.

 

13.12 Other Responsibilities: Nothing in this Article shall be construed to
limit the responsibilities and duties allocated to the Plan Administrator in
other Articles of this Plan.

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XIV

 

THE TRUSTEE

 

14.01 Appointment of Trustee: The Board of Directors of the Plan Sponsor shall
appoint the Trustee. Nothing in this Plan shall prevent the Plan Sponsor from
appointing multiple Trustees or creating multiple Trust Funds, each with
separate Trustees. If more than one person is appointed as Trustee of a single
Trust Fund, they shall act by majority vote; provided, however, that they shall
act by unanimous vote at any time when there are only two Trustees. In the event
there is more than one Trustee, the reference to Trustee shall be deemed to
refer to all the Trustees.

 

14.02 Acceptance by Trustee: The Trustee shall accept its appointment by
executing a separate trust agreement in a form acceptable to the Trustee and
Employer. Subject to Section 14.03, the provisions of the separate Trust
Agreement shall control over those in this Plan, to the extent such provisions
define the duties of the Trustee with respect to the Trust Fund.

 

14.03 Provisions of Trust Agreement: The separate Trust Agreement shall
authorize and empower the Trustee to invest up to one hundred percent (100%) of
the Trust Fund in Employer Securities. The Trust Agreement shall also authorize
and empower the Trustee to engage in Exempt Loan transactions on behalf of the
Plan. An Exempt Loan transaction is a loan to the Trust which satisfies the
following terms and conditions:

 

  (a)   The Trustee will use the proceeds of the loan, within a reasonable time
after receipt, only for any or all of the following purposes: (i) to acquire
Employer Securities, (ii) to repay such loan, or (iii) to repay a prior Exempt
Loan. Except as provided under Article XXII, no Employer Security acquired with
the proceeds of an Exempt Loan may be subject to a put, call or other option, or
buy-sell or similar arrangement while held by and when distributed from this
Plan, whether or not this Plan is then an employee stock ownership plan.

 

  (b)   The interest rate of the Exempt Loan may not be more than a reasonable
rate of interest.

 

  (c)   Any collateral the Trustee pledges to the creditor must consist only of
the assets purchased by the borrowed funds and those assets the Trust used as
collateral on the prior Exempt Loan repaid with the proceeds of the current
Exempt Loan.

 

  (d)  

The creditor may have no recourse against the Trust under the Exempt Loan except
with respect to such collateral given for the Exempt Loan, contributions (other
than contributions of Employer Securities) that the Employer makes to the Trust
to meet its obligations under the Exempt Loan, and earnings attributable to such
collateral and the investment of such contributions. The payment made with
respect to an Exempt Loan by the Plan during a Plan Year must not exceed an
amount equal to the sum of such contributions and earnings received during or
prior to the year less such payments in prior years. The Advisory Committee and
the Trustee must account

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

separately for such contributions and earnings in the books of account of the
Plan until the Trust repays the Exempt Loan.

 

  (e)   In the event of default upon the loan, the value of Plan assets
transferred in satisfaction of the Exempt Loan must not exceed the amount of the
default, and if the lender is a Disqualified Person, the Exempt Loan must
provide for transfer of Plan assets upon default only upon and to the extent of
the failure of the Plan to meet the payment schedule of the Exempt Loan.

 

  (f)   The Trustee must add and maintain all assets acquired with the proceeds
of an Exempt Loan in a Suspense Account. In withdrawing assets from the Suspense
Account, the Trustee will apply the provisions of Treas. Reg. §§54.4975-7(b)(8)
and (15) as if all securities in the Suspense Account were encumbered. Upon the
payment of any portion of the loan, the Trustee will effect the release of
assets in the Suspense Account from encumbrances. For each Plan Year during the
duration of the Exempt Loan, the number of Employer Securities released must
equal the number of encumbered Employer Securities held immediately before
release for the current Plan Year multiplied by a fraction. The numerator of the
fraction is the amount of principal and interest paid for the Plan Year. The
denominator of the fraction is the sum of the numerator plus the principal and
interest to be paid for all future Plan Years. The number of future Plan Years
under the loan must be definitely ascertainable and must be determined without
taking into account any possible extension or renewal periods. If the interest
rate under the Exempt Loan is variable, the interest to be paid in future Plan
Years must be computed by using the interest rate applicable as of the end of
the Plan Year. If collateral includes more than one class of Employer
Securities, the number of Employer Securities of each class to be released for a
Plan Year must be determined by applying the same fraction to each such class.
The Plan Administrator will allocate assets withdrawn from the Suspense Account
to the Accounts of Participants who otherwise share in the allocation of the
Employer’s Contribution for the Plan Year for which the Trustee has paid the
portion of the Exempt Loan resulting in the release of the assets. The Plan
Administrator will make this allocation consistently as of each Accounting Date
on the basis of non-monetary units, taking into account the relative
Compensation of all such Participants for such Plan Year.

 

  (g)   The loan must be for a specific term and may not be payable at the
demand of any person except in the case of default.

 

  (h)   Notwithstanding the fact this Plan ceases to be an employee stock
ownership plan, Employer Securities acquired with the proceeds of an Exempt Loan
will continue after the Trustee repays the loan to be subject to the provisions
of Treas. Reg. §§54.4975-7(b)(4), (10), (11) and (12) relating to put, call or
other options and to buy-sell or similar arrangements, except to the extent
these regulations are inconsistent with Code §409(h).

 

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

14.04 Participant Voting Rights: The separate Trust Agreement shall provide for
voting Employer Securities by Participants in the following manner.

 

  (a)   With respect to the voting of Employer Securities which are not part of
a registration-type class of securities (as defined in Code §409(e)(4)), a
Participant (or Beneficiary) has the right to direct the Trustee regarding the
voting of such Employer Securities allocated to his Employer Securities Account
with respect to any corporate matter which involves the approval or disapproval
of any corporate merger or consolidation, recapitalization, reclassification,
liquidation, dissolution, sale of substantially all assets of a trade or
business, or such similar transaction as the Treasury may prescribe in
regulations.

 

  (b)   With respect to Employer Securities allocated to the Participant’s
Employer Securities Account which are part of a registration type class of
securities, a Participant’s right to direct the Trustee to vote such Employer
Securities shall extend to all corporate matters requiring a vote of
stockholders. The Plan Administrator shall cause to be prepared and delivered to
each Participant a notice of the stockholders’ meeting with a descriptive
statement of the items upon which the Participant may exercise his right to
direct the Trustee’s vote. Each Participant shall be given notice that if he
fails to exercise his voting rights, the Trustee may elect to vote the Employer
Securities allocated to the Participant’s Account.

 

The Trustee may vote any Employer Securities described in subsection (b) as to
which a Participant (or Beneficiary) fails to direct a vote as authorized by
this Section 14.04. The Trustee shall not vote any Employer Securities described
in subsection (a) as to which a Participant is entitled to direct the Trustee to
vote and the Trustee receives no direction from the Participant.

 

14.05 Investment Committee: In the event of appointment of an Investment
Committee by the Plan Administrator, then except to the extent responsibility
for certain Plan assets has been allocated to an Investment Manager as provided
in Section 13.04, the Investment Committee is authorized and empowered to direct
investment of the Trust Fund, consistent with the terms of the separate Trust
Agreement. The Investment Committee shall direct investment and reinvestment of
the Trust Fund to keep the Trust Fund invested without distinction between
principal and income and in such securities or property, real or personal,
wherever situated, as the Committee shall deem advisable consistent with the
investment policy of the Plan established under Article XVIII. The Committee
shall give due regard to any limitations imposed by the Code or ERISA so that at
all times this Plan may qualify as a qualified Plan and Trust.

 

14.06 Payment of Plan Expenses: The Plan specifically permits the payment of
Plan administration and operation expenses from the Plan’s Trust Fund. The Plan
Sponsor shall determine in its sole discretion the extent to which Plan
administration and operation expenses shall be paid from the Trust Fund,
provided that all such payments shall comply with ERISA and all regulations and
other guidance issued by the Department of Labor. Further, the Plan Sponsor
shall be entitled to reimbursement from the Plan for payment of all Plan
expenses advanced by the Plan

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Sponsor which are reasonably subject to reimbursement pursuant to ERISA and DOL
regulations and other guidance.

 

14.07 Payment From the Trust Fund: At the direction of the Plan Administrator,
the Trustee shall, from time to time, in accordance with the terms of the Plan,
make payments out of the Trust Fund. The Trustee shall not be responsible in any
way for the application of such payments.

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XV

 

THE EMPLOYER

 

15.01 Notification: The Plan Sponsor shall notify the Plan Administrator and the
Trustee in writing if a new Plan Administrator or Trustee has been appointed
hereunder.

 

15.02 Record Keeping: Each participating Zions Employer shall maintain records
with respect to each Employee sufficient to enable the Plan Administrator and
Trustee to fulfill their duties and responsibilities under the Plan.

 

15.03 Bonding: The Plan Administrator shall procure bonding to insure the Plan
against risk of loss. The persons to be bonded and the amount necessary shall be
determined in accordance with ERISA and regulations thereunder. No bonding shall
be required pursuant to state law.

 

15.04 Signature of Employer: All persons dealing with the Plan may rely on any
document executed in the name of the Plan Sponsor by its corporate President,
Vice-President, or other duly authorized corporate officer, or by any other
individual duly authorized by its Board of Directors, whether retroactive or
prospective.

 

15.05 Plan Counsel and Expenses: The Plan Sponsor may engage the service of any
person or organization, including counsel, whose services, in the opinion of the
Plan Sponsor are necessary for the establishment or maintenance of this Plan.
The expenses incurred or charged by a person or organization engaged by the Plan
Sponsor pursuant to the previous sentence shall be paid by the Plan Sponsor, or
alternatively, the Plan Sponsor may direct the Trustee to pay such expenses from
the Trust Fund.

 

15.06 Other Responsibilities: Nothing in this Article shall be construed to
limit the responsibilities or duties allocated to the Plan Sponsor and Zions
Employers in other Articles of the Plan.

 

15.07 Affiliated Groups:

 

  (a)   For purposes of crediting Hours of Service, all employees of all
corporations or entities which are members of an Affiliated Group and all
employees of any other entity required to be aggregated with the Employer
pursuant to regulations under Code §414(o) shall be treated as employed by a
single Employer for purposes of Article III (Service), Article IV (Eligibility),
Article V (Contributions) and Article XI, (Vesting). Except as provided in
Section 7.01, all employees of all corporations or entities which are members of
an Affiliated Group and all employees of any other entity required to be
aggregated with the Employer pursuant to regulations under Code §414(o) shall be
treated as employed by a single Employer.

 

  (b)  

If the Employer is a member of a Affiliated Group and if such group maintains
more than one qualified retirement plan that is integrated with Social Security,
only a

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

single integration level shall be applicable to each Participant who is a
Participant in one or more integrated plans. The integration level for each
Participant shall be prorated in each integrated plan in the ratio that the
Annual Compensation received by the Participant from the member of the group
maintaining the integrated plan bears to the Annual Compensation received by the
Participant from all members of the group maintaining all such integrated plans.

 

  (c)   If more than one Employer has adopted this Plan and if all such
Employers are members of the same Affiliated Group:

 

  (1)   The provisions of Articles XVI and XVII shall be applicable to each
adopting Employer as an individual Employer;

 

  (2)   The provisions of Section 15.07(a) through (c) shall not be applicable
to such adopting Employers; and

 

  (3)   The “effective date” for any adopting Employer who adopts this Plan on
other than the Effective Date shall be the first day of the Plan Year in which
such adopting Employer shall first elect to be covered by this Plan.

 

15.08 Employer Contributions: Each participating Zions Employer shall contribute
to the Plan that Employer’s share of Employer Contributions, as determined by
the Plan Administrator.

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XVI

 

PLAN AMENDMENT OR MERGER

 

16.01 Power to Amend: The Plan Sponsor and the Plan Administrator shall each
have the power to amend, alter, or wholly revise the Plan, prospectively or
retrospectively, at any time, and the interest of every Participant is subject
to the power so reserved. The Plan Administrator shall not exercise its power to
amend without consent of the Plan Sponsor unless the Plan Sponsor has ceased to
operate as a viable business entity or has filed or is subject to a petition
under Chapter 7 of the U.S. Bankruptcy Code.

 

16.02 Limitations on Amendments: Upon execution of any amendment, the Employer,
Plan Administrator, Trustees, Participants and their Beneficiaries shall be
bound thereby; provided, however, that no amendment:

 

  (a)   Shall enlarge the duties or responsibilities of the Plan Administrator
or Trustee without its consent; or

 

  (b)   Shall cause any part of the assets contributed to the Plan to be
diverted to any use or purpose other than for the exclusive benefit of the
Participants and their Beneficiaries (including the reasonable cost of
administering the Plan) prior to the satisfaction of all liabilities (fixed and
contingent) under the Plan to Participants and their Beneficiaries; or

 

  (c)   Shall reduce the vesting percentage of any Participant, Former
Participant, or Beneficiary; or

 

  (d)   Shall reduce or restrict the Account Balance of any Participant, Former
Participant or Beneficiary; or

 

  (e)   Shall eliminate an optional form of benefit, with respect to benefits
attributable to service before the amendment.

 

Notwithstanding the above, any amendment may be made which may be or become
necessary in order that the Plan will conform to the requirements of Code
§401(a), or of any generally similar successor provision, or in order that all
of the provisions of the Plan will conform to all valid requirements of
applicable federal and state laws.

 

16.03 Method of Amendment: If the Plan is amended by the Plan Sponsor, the
amendment shall be stated in an instrument in writing signed in the name of the
Plan Sponsor by a duly authorized corporate officer, or by any other individual
duly authorized by the Plan Sponsor, whether retroactive or prospective. If the
Plan is amended by the Plan Administrator, the amendment shall be stated in an
instrument in writing signed in the name of the Plan Administrator by the
individual duly authorized by the Plan Administrator for that purpose, whether
retroactive or prospective.

 

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

16.04 Notice of Amendment: Written notice of each amendment shall be given
promptly by the Plan Sponsor to any other Employers, the Plan Administrator and
the Trustee.

 

16.05 Merger or Consolidation: This Plan and Trust may be merged or consolidated
with, or its assets or liabilities may be transferred to, any other plan only if
the benefits which would be received by each Participant of this Plan, in the
event of a termination of the Plan immediately after such merger, consolidation
or transfer, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the merger, consolidation
or transfer. The Trustee possesses the specific authority to enter into merger
agreements or direct transfer of assets agreements with the Trustees of other
retirement plans described in Code §401(a) and to accept the direct transfer of
Plan assets, or to transfer Plan assets, as a party to any such agreement.
Notwithstanding the foregoing, this Plan shall not enter into any merger or
transfer agreement to transfer assets to this Plan from a plan which is subject
to the provisions of Code §417.

 

The Trustee may accept a direct transfer of Plan assets on behalf of an Employee
prior to the date the Employee satisfies the Plan’s eligibility condition(s). If
the Trustee accepts such a direct transfer of Plan assets, the Advisory
Committee and Trustee shall treat the Employee as a Participant for all purposes
of the Plan except the Employee may not make Elective Deferral contributions
under Article V nor shall the Employee share in Employer contributions or
Participant forfeitures under Article VI until he actually becomes a Participant
in the Plan.

 

The Trustee shall hold, administer and distribute the transferred assets as a
part of the Trust Fund and the Trustee shall maintain a separate Predecessor
Plan Account for the benefit of the Employee on whose behalf the Trustee
accepted the transfer in order to reflect the value of the transferred assets.

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XVII

 

TERMINATION OR DISCONTINUANCE OF CONTRIBUTIONS

 

17.01 Right to Terminate: The Plan Sponsor may terminate the Plan at any time by
a written resolution by the Board of Directors specifying the termination date.
The Plan Sponsor shall promptly notify the Plan Administrator, Trustee and any
other Employers of such action. Further, the Plan Sponsor shall notify all
Participants and Former Participants of such action, and shall file all required
reports with federal agencies, in accordance with applicable regulations.

 

17.02 Effect of Termination: In the event of a Plan termination or a complete
discontinuance of Employer Contributions, the rights of all affected
Participants to their Accrued Benefits as of the date of such termination shall
be fully vested and shall not thereafter be subject to forfeiture, except to the
extent that law or regulation may preclude such vesting in order to prohibit
discrimination in favor of officers, shareholders, or highly compensated
Employees. For purposes of the preceding sentence, a Participant who has
terminated employment with the Employer and incurred five consecutive One Year
Breaks in Service as of the termination date shall not be considered to be
affected by such Plan termination, and shall be vested in his Accrued Benefit
only to the extent provided in the other applicable Articles of this Plan. All
rights of Participants in this Plan affecting Employer Securities held in trust
for the benefit of Participants shall continue notwithstanding any Plan
termination.

 

17.03 Manner of Distribution: In the event of a Plan termination, the Plan
Administrator shall direct the Trustee to distribute the Accrued Benefits of all
Participants, Former Participants, and Beneficiaries in accordance with Article
IX or Article XI.

 

Notwithstanding the above, no payment shall be made to a Participant from his
Participant Elective Deferral Account (or any other Account the contributions to
which have been included in the Deferral Account for the Participant) unless or
until such time as the Participant:

 

  (a)   Is eligible for Retirement Benefits as provided in Article IX;

 

  (b)   Dies;

 

  (c)   Has a severance from employment;

 

  (d)   Attains the age of fifty-nine and one-half (59½);

 

  (e)   Incurs a Disability; or

 

  (e)   Incurs a Financial Hardship.

 

All Elective Deferral Accounts shall be maintained by the Trustee and
distributed at such time and in such manner as previously provided herein.
Alternatively, the balance in such Accounts may be transferred to another plan
maintained or established by the Employer which qualifies under

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Code §401(a) as provided above, but only if such other plan contains the same
restrictions on the distribution of such transferred amounts as described in the
preceding paragraph.

 

17.04 No Reversion: No termination or amendment of this Plan and Trust and no
other action shall divert any part of the funds to any purpose other than the
exclusive benefit of Participants, Former Participants or their Beneficiaries
except, and notwithstanding any other provision of this Plan to the contrary,
any amount held in an unallocated suspense account which cannot be allocated to
any Participant due to the limitations of Article VIII may be returned to the
Employer upon termination of the Plan.

 

17.05 Termination of an Employer: An Employer, other than the Plan Sponsor, may
terminate its participation in the Plan at any time by a written resolution by
the Board of Directors specifying the termination date. The Employer shall
promptly notify the Plan Sponsor, Plan Administrator and Trustee of any such
action or direction. The participation of an Employer in the Plan shall also
terminate in the event of a complete discontinuance of contributions by such
Employer.

 

17.06 Partial Termination: A partial termination of the Plan may be deemed to
have occurred if a significant percentage of Participants are excluded from
coverage by reason of amendment of the Plan, severance by an Employer or
termination of an Employer, or if the Plan is amended to adversely affect the
rights of employees to vest in benefits under the Plan or to reduce or eliminate
future benefit accruals under the Plan. The determination of whether a partial
termination has occurred shall be made on the basis of the facts and
circumstances in a particular case.

 

17.07 Effect of Partial Termination: In the event of a partial termination of
the Plan, the provisions of Section 17.02 shall apply to those Participants
affected by the partial termination.

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XVIII

 

FUNDING POLICY FOR PLAN BENEFITS

 

18.01 Funding Method: The benefits provided by this Plan shall be funded by
contributions of the Employer. Employer Non-Elective contributions may consist
entirely of Employer Securities. Elective Deferral Contributions and Employer
Matching Contributions shall be made in cash only. All Employer Contribution
amounts shall be determined as provided in this Plan.

 

18.02 Investment Policy: This Plan has been established for the sole purpose of
providing benefits to the Participants and their Beneficiaries. In determining
investment directions hereunder, the Investment Committee shall take account the
investment policy rules and limitations provided in the Plan, the advice
provided by the Plan Administrator as to funding policy, and the short and
long-range needs of the Plan based on the evident and probable requirements of
the Plan as to the time benefits shall be payable and the requirements therefor.
Benefits may be provided through any combination of investment media designed to
provide the requisite liquidity, growth and security appropriate to this Plan.

 

The following rules shall apply as of the Effective Date with respect to the
investment of contributions to the Plan (regardless of source) and existing
Accounts in the Plan.

 

  (a)   No Participant shall direct investment into or out of Employer
Securities in any Account.

 

  (b)   Contributions to the Participant Elective Deferral Account shall be
invested exclusively in the General Investments Account. Amounts in a
Participant Elective Deferral Account as of the Effective Date, including
earnings and dividends thereon, may not be transferred between the General
Investments Account and Employer Securities Account.

 

  (c)   Contributions to the Employer Matching Contribution Account shall be
invested exclusively in the Employer Securities Account.

 

  (d)   Contributions to the Participant Voluntary Contribution Account shall be
invested exclusively in the Employer Securities Account.

 

  (e)   Contributions to the Participant Rollover Account shall be invested
exclusively in the General Investments Account. Amounts in the Participant
Rollover Account as of the Effective Date, including earnings and dividends
thereon, may not be transferred between the General Investments Account and
Employer Securities Account.

 

  (f)  

Amounts in the Paysop Account as of the Effective Date, including earnings and
dividends thereon, shall remain in the Employer Securities Account and may not
be

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

transferred between the General Investments Account and Employer Securities
Account.

 

  (g)   Contributions to the Employer Non-Elective Contribution Account shall be
invested exclusively in the Employer Securities Account.

 

18.03 No Purchase of Life Insurance Contracts: Unless authorized by the Plan
Sponsor pursuant to amendment to this Article XVIII, no insurance contracts
shall be purchased by the Trustee on the life of any Participant.

 

18.04 General Investments and Dividend Accounts: Benefits for Participants, to
the extent not funded through Employer Securities, shall be funded through the
General Investments and Dividend Accounts. The General Investments Account may
consist of any investment media offered by the Trustee or through the purchase
of shares in any regulated investment company as defined in Code §851(a), or
through any investment proper and appropriate to be made by the Trustee in
accordance with Article XIV, or through any combination of such investments
other than Employer Securities. Rules and procedures for the operation of the
General Investments Account and Participant direction of investment therein are
set forth in Section 18.06.

 

All cash dividends received and held in a Participant’s Dividend Account shall
be invested in the stable asset fund described in section 18.06(b) until
invested in Employer Securities or distributed in cash pursuant to the
Participant’s election under Section 6.03(e). Except to determine whether the
Dividend Account shall be distributed in cash or invested in Employer
Securities, a Participant shall have no investment direction right with respect
to the Dividend Account.

 

18.05 Non-transferability of Annuity Contracts: In the event the assets of the
Trust Fund include allocated annuity contracts, all incidents of ownership in
such contracts may be exercised by the Trustee, as directed by the Plan
Administrator, except to the extent any death benefits payable thereunder may be
paid to the Beneficiary designated by the Participant. All such contracts shall
provide that the owner may not change the ownership of the contract, nor may it
be sold, assigned or pledged as collateral for a loan, as security for the
performance of an obligation, or for any other purpose to anyone. No annuity
contract may be delivered to a Participant as a distribution from the Plan.

 

18.06 Establishment of Separate Funds: There is hereby reserved to the Plan
Administrator (or the Committee designated by the Plan Administrator for this
purpose) the right to direct the Trustee to establish separate investment funds
within the General Investments Account. The Plan Administrator (or Committee)
may follow different investment policies with respect to each investment fund so
established. In the sole discretion of the Sponsoring Employer a Participant,
Inactive Participant, Beneficiary or Alternate Payee shall be allowed to direct
the Trustee to invest the amounts in his or her General Investments Account,
consistent with the rules in this Section 18.06, in any or all of the investment
Funds. The following administrative rules shall apply if such Funds are
established:

 

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (a)   Income, gains and losses from each investments Fund will be reinvested
in the same Fund and credited only to the General Investments Accounts of those
Participants who have a balance in such Fund, in a manner consistent with
Section 6.03.

 

  (b)   At least one Fund shall be a stable asset fund which invests in cash
equivalent securities and contracts. For this purpose “cash equivalent
securities and contracts” shall mean short term U. S. Government obligations,
prime commercial paper, certificates of deposit, savings accounts in banks or
savings and loan associations, guaranteed interest contracts and pooled funds
which invest exclusively in some or all of the foregoing.

 

  (c)   Each Participant shall be entitled to direct the portion of the
contributions made to his General Investments Account which are to be invested
in each of the Funds available. Upon the occurrence of any event which results
in the deletion of any Fund, which replaces any Fund with another Fund, or which
adds a new Fund, and each new Participant upon entry in the Plan shall direct
the Plan Administrator in writing as to the portion of his General Investments
Account and the portion of the contributions made to his General Investments
Account which are to be invested in each of the Funds then available. Until
specific direction is made by the Participant, or Beneficiary (including any
Beneficiary by virtue of a Qualified Domestic Relations Order) or if specific
direction is not made, all contributions shall be invested in the Fund described
in (b) above.

 

  (d)   Each Participant shall have the right to change the portion of
succeeding contributions to be invested in each Fund and the right to direct
that the asset balance or any portion thereof in any Funds in his General
Investments Account be liquidated and the proceeds thereof transferred to any
other Fund. Changes in Fund investments pursuant to Participant direction shall
be made effective as provided under procedures negotiated between the Plan and
the Trustee (or custodian, if appointed by the Plan Administrator or Trustee),
which procedures may include daily movement of General Investment Account moneys
between Funds, provided valuation of the Funds is also conducted daily.

 

  (e)   A Participant may not direct any investment into the Employer Securities
Account or the liquidation or sale of any Employer Securities in that Account.

 

  (f)   The Plan Administrator may establish reasonable rules regarding:

 

  (1)   The number and types of Funds which shall be available to the General
Investments Account.

 

  (2)   The maximum number of Funds which may be utilized by an individual
Participant or by the General Investments Account.

 

  (3)   The minimum, maximum and incremental percentages of contributions which
may be invested in a particular Fund.

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (4)   The minimum, maximum and incremental percentages of the current balance
in the General Investments Account in any Fund which may be transferred to
another Fund.

 

These rules shall be in writing and shall be administered in a uniform and
non-discriminatory manner.

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XIX

 

TOP-HEAVY PROVISIONS

 

19.01 Application: If this Plan is or becomes Top-Heavy for any Plan Year, the
provisions of this Article shall supersede any conflicting provisions contained
in any other Article of this Plan.

 

19.02 Special Definitions: For purposes of this Article and related Plan
provisions, the following terms shall have the following meanings unless a
different meaning is plainly required by the context:

 

  (a)   “Determination Date” shall mean, for any plan year subsequent to the
first plan year, the last day of the preceding plan year for such plan; for the
first plan year of a plan, the last day of that plan year.

 

  (b)   “Determination Period” shall mean the plan year containing the
Determination Date and the four (4) preceding plan years for such plan.

 

  (c)   “Five Percent Owner” shall mean:

 

  (1)   If the Employer is a corporation, any person who owns (or is considered
as owning within the meaning of Code §318) more than five percent (5%) of the
outstanding stock of the corporation or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the corporation.

 

  (2)   If the Employer is not a corporation, any person who owns more than five
percent (5%) of the capital or profits interest in the Employer.

 

  (d)   “Key Employee” shall mean any Employee or former Employee (and any
Beneficiary of such Employee) who at any time during the Determination Period
was:

 

  (1)   An officer of the Employer during a Plan Year in which he received
Top-Heavy Compensation greater than fifty percent (50%) of the amount in effect
under Code §415(b)(1)(A) for such Plan Year. For purposes of this Paragraph, no
more than fifty (50) Employees (or, if lesser, the greater of three (3) or ten
percent (10%) of the number of Employees) shall be treated as officers; or

 

  (2)  

One of the ten (10) Employees owning (or considered as owning within the meaning
of Code §318) both more than one-half percent (1/2%) interest and the largest
interests in the Employer during a Plan Year in which he received

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Top-Heavy Compensation greater than the amount in effect under Code
§415(c)(1)(A) for such Plan Year; or

 

  (3)   A Five Percent Owner of the Employer; or

 

  (4)   A One Percent Owner of the Employer during a plan year in which he
received Top-Heavy Compensation greater than one hundred fifty thousand dollars
($150,000).

 

The determination of who is a Key Employee shall be made in accordance with Code
§416(i)(1) and the Regulations thereunder. For purposes of determining who is a
One Percent Owner, Five Percent Owner, or ten largest owner, the rules of Code
§414(b), (c) and (m) shall not apply. Beneficiaries of Employees shall be
treated as a Key Employee or Non-Key Employee based on the Key Employee status
of such Employee; inherited benefits shall retain the Key Employee or Non-Key
Employee status of the Employee.

 

The term “Non-Key Employee” shall mean any Employee or former Employee (and any
Beneficiary of such Employee) who is not a Key Employee. Non-Key Employees
include Employees who are former Key Employees.

 

  (e)   “One Percent Owner” shall mean:

 

  (1)   If the Employer is a corporation, any person who owns (or is considered
as owning within the meaning of Code §318) more than one percent (1%) of the
outstanding stock of the corporation or stock possessing more than one percent
(1%) of the total combined voting power of all stock of the corporation; or

 

  (2)   If the Employer is not a corporation, any person who owns more than one
percent (1%) of the capital or profits interest in the Employer.

 

  (f)   “Permissive Aggregation Group” shall mean the Required Aggregation Group
of plans plus any other plan or plans of the Employer which, when considered as
a group with the Required Aggregation Group, would continue to satisfy the
requirements of Code §§401(a)(4) and 410.

 

  (g)   “Present Value” shall mean the actuarial present value of an amount or
series of amounts determined based on the Top-Heavy determination provisions of
a defined benefit plan that is part of a Required Aggregation Group or
Permissive Aggregation Group with this Plan.

 

  (h)   “Required Aggregation Group” shall mean:

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (1)   Each qualified plan of the Employer including any plan terminated within
the last five years ending on the determination date, in which at least one Key
Employee participates in the plan year containing the determination date, or any
of the four preceding plan years; and

 

  (2)   Any other qualified plan of the Employer which enables a plan described
in Item (1) to meet the requirements of Code §§401(a)(4) or 410.

 

  (i)   “Super Top-Heavy”: This Plan is Super Top-Heavy if the Plan would be
Top-Heavy if “ninety percent (90%)” were substituted for “sixty percent (60%)”
each place it appears in Subsection (j) below.

 

  (j)   “Top-Heavy”: This Plan is Top-Heavy if any of the following conditions
apply:

 

  (1)   If the Top-Heavy Ratio for this Plan exceeds sixty percent (60%) and
this Plan is not part of any Required Aggregation Group or Permissive
Aggregation Group of plans.

 

  (2)   If this Plan is a part of a Required Aggregation Group of plans but not
part of a Permissive Aggregation Group and the Top-Heavy Ratio for the Required
Aggregation Group of plans exceeds sixty percent (60%).

 

  (3)   If this Plan is a part of a Permissive Aggregation Group of plans and
the Top-Heavy Ratio for the Permissive Aggregation Group exceeds sixty percent
(60%).

 

  (k)   “Top Heavy Average Monthly Compensation” shall mean one-twelfth (1/12th)
of the average of a Participant’s Top-Heavy Compensation during the five (5)
consecutive Plan Years (or the total number of such years of the Participant’s
employment, if less than five (5)) which produces the highest average, but
taking into account only Top-Heavy Compensation for years that this Plan was
Top-Heavy and any years preceding a year that this Plan was Top-Heavy.

 

  (l)   “Top-Heavy Compensation” shall have the same meaning as the term
‘Compensation’ defined in Section 7.01(b), but shall include contributions made
by the Employer to a plan of deferred compensation otherwise excluded in Section
7.01(b).

 

  (m)   “Top-Heavy Ratio” shall mean and be determined as follows:

 

  (1)  

If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer has never maintained any
defined benefit plan which has covered or could cover a

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Participant in this Plan, the Top-Heavy Ratio is a fraction, the numerator of
which is the sum of the account balances of all Key Employees as of the
Determination Date and the denominator of which is the sum of all account
balances of all Participants as of the Determination Date. Both the numerator
and denominator of the Top-Heavy Ratio shall be adjusted to reflect any part of
any account balance distributed in the five (5) year period ending on the
Determination Date and any contribution which is due but unpaid as of the
Determination Date. In the case of a defined contribution plan which is not
subject to Code §412, the adjustment for contributions due but unpaid is
generally the amount of any contributions actually made after the Top-Heavy
Valuation Date but on or before the Determination Date; however, for the first
plan year of such a plan, the adjustment shall also reflect the amount of any
contributions made after the Top-Heavy Valuation Date that are allocated as of a
date in that first plan year. In the case of a defined contribution plan that is
subject to Code §412, the account balances shall include contributions that
would be allocated as of a date not later than the Determination Date, even
though those amounts are not yet required to be contributed; furthermore, the
adjustment for contributions due but unpaid shall reflect the amount of any
contribution actually made (or due to be made) after the Top-Heavy Valuation
Date but before the expiration date of the extended payment period in Code
§412(c)(10).

 

  (2)  

If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer maintains or has maintained
one or more defined benefit plans which have covered or could cover a
Participant in this Plan, the Top-Heavy Ratio is a fraction, the numerator of
which is the sum of account balances under the defined contribution plans for
all Key Employees and the Present Value of accrued benefits under the defined
benefit plans for all Key Employees, and the denominator of which is the sum of
the account balances under the defined contribution plans for all Participants
and the Present Value of accrued benefits under the defined benefit plans for
all Participants. Both the numerator and denominator of the Top-Heavy Ratio are
adjusted for any part of any account balance or accrued benefit distributed in
the five (5) year period ending on the Determination Date and any contribution
to a defined contribution plan due but unpaid as of the Determination Date. In
the case of a defined contribution plan which is not subject to Code §412, the
adjustment for contributions due but unpaid is generally the amount of any
contributions actually made after the Top-Heavy Valuation Date but on or before
the Determination Date; however, for the first plan year of such a plan, the
adjustment shall also reflect the amount of any contributions made after the
Top-Heavy Valuation Date that are allocated as of a date in that first plan
year. In the case of a defined contribution plan that is subject to Code §412,

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

the account balances shall include contributions that would be allocated as of a
date not later than the Determination Date, even though those amounts are not
yet required to be contributed; furthermore, the adjustment for contributions
due but unpaid shall reflect the amount of any contribution actually made (or
due to be made) after the Top-Heavy Valuation Date but before the expiration
date of the extended payment period in Code §412(c)(10).

 

  (3)   For purposes of (1) and (2) above, the value of account balances and the
Present Value of accrued benefits shall be determined as of the most recent
Top-Heavy Valuation Date that falls within or ends with the twelve month period
ending on the Determination Date and shall exclude any amounts in a
Participant’s Account attributable to deductible employee contributions. The
account balances and accrued benefits of a Participant who is not a Key Employee
but who was a Key Employee in a prior year shall be disregarded. The account
balances and accrued benefits of any Participant who has not performed any
service for the Employer at any time during the five (5) year period ending on
the Determination Date shall be disregarded. In the case of a defined benefit
plan, the Present Value of Accrued Benefits shall not reflect any proportional
subsidies and shall reflect any non-proportional subsidies provided by the plan.
The calculations of the Top-Heavy Ratio, and the extent to which distributions,
rollovers and transfers are taken into account shall be made in accordance with
Code §416 and the Regulations thereunder. In the case of unrelated rollovers and
transfers: (1) the plan making the distribution or transfer shall count the
distribution as part of an accrued benefit distributed; and (2) the plan
accepting the rollover or transfer shall not consider the rollover or transfer
as part of the accrued benefit. In the case of related rollovers and transfers,
the plan making the distribution or transfer shall not count the distribution or
transfer as part of an accrued benefit distributed, and the plan accepting the
rollover or transfer shall count the rollover or transfer as part of the accrued
benefit. Deductible employee contributions shall not be taken into account for
purposes of computing the Top-Heavy Ratio. When aggregating plans, the value of
account balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

 

For purposes of the above, a Participant’s Accrued Benefit in a defined benefit
plan shall be determined under a uniform accrual method which applies for all
defined benefit plans maintained by the Employer or, if there is no such method,
under the method described in Code §411(b)(1)(C) which provides the slowest rate
of accrual.

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (n)   “Top-Heavy Valuation Date” shall mean the date as of which the Present
Value of accrued benefits under a defined benefit plan or account balances under
a defined contribution plan, which is part of a Permissive Aggregation Group or
Required Aggregation Group, is determined for calculating the Top-Heavy Ratio.
For a defined benefit plan, such date shall be the same as the actuarial
valuation date used for computing plan costs under Code §412, regardless of
whether an actuarial valuation is performed that year. For a defined
contribution plan, such date shall be the last day of the plan year.

 

19.03 Top-Heavy or Super Top-Heavy Minimum Required Allocation: For any Plan
Year in which the Plan is Top-Heavy or Super Top-Heavy:

 

  (a)   Except as otherwise provided below, the Employer contributions and
forfeitures allocated on behalf of any Participant who is a Non-Key Employee
shall not be less than the lesser of:

 

  (1)   three percent (3%) of such Participant’s Top-Heavy Compensation if the
Plan is Top-Heavy and five percent (5%) of such Participant’s Top-Heavy
Compensation if the Plan is Super Top-Heavy ; or

 

  (2)   In the case where the Employer has no defined benefit plan which
designates this Plan to satisfy Code §§401 and 416(c), the largest percentage of
Employer contributions and forfeitures, as a percentage of the first two hundred
thousand dollars ($200,000), (or such larger amount as may be prescribed by the
Secretary of the Treasury or his delegate) of the Key Employee’s Top-Heavy
Compensation, allocated on behalf of any Key Employee for that year. In
calculating this percentage all amounts contributed by the Employer to the Key
Employee’s Elective Deferral Account pursuant to a Salary Deferral Agreement
shall be treated as Employer contributions. For Plan Years beginning after
December 31, 1993, the Plan shall substitute the amount “one hundred fifty
thousand dollars ($150,000)” for the amount “two hundred thousand dollars
($200,000)” wherever it appears in this Section. The one hundred fifty thousand
dollar amount shall be adjusted each Plan Year as provided in Code
§401(a)(17)(B). For any period during which the Plan Year is not or was not
coincident with the calendar year, the dollar adjustment in the Annual
Compensation limit for the Plan Year shall be based on the amount in effect as
of January 1st for the Plan Year beginning within that calendar year.

 

  (b)  

The minimum allocation shall be determined without regard to any Social Security
contribution by the Employer. This minimum allocation shall be made even though,
under other Plan provisions, the Participant would not otherwise be entitled to

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

receive an allocation, or would have received a lesser allocation for the Plan
Year because of:

 

  (1)   The Participant’s failure to complete one thousand (1000) Hours of
Service (or any equivalent provided in the Plan);

 

  (2)   The Participant’s failure to make mandatory employee contributions to
the Plan;

 

  (3)   Compensation less than a stated amount;

 

  (4)   The Employer having no Net Profits; or

 

  (5)   In the case of a plan qualified under Code §401(k), the Participant’s
failure to make elective contributions to such plan.

 

If a Participant is required to receive a minimum allocation under this
Subsection and such amount exceeds the amount that the Participant would receive
under other Plan provisions, the Employer shall make an additional contribution
for such Participant. Such additional contribution shall be allocated to the
Employer Contribution Account of such Participant in the same manner as regular
Employer contributions, pursuant to Article VII.

 

  (c)   The provisions in Subsections (a) and (b) above shall not apply to any
Participant who was not employed by the Employer on the last day of the Plan
Year.

 

  (d)   The provisions in Subsections (a) and (b) above shall not apply to a
Participant if such Participant is covered under a defined contribution plan
designated by the Employer to provide the Top-Heavy minimum benefits, and such
Participant receives an allocation of Employer contributions and forfeitures
under that plan during the subject Plan Year which is at least as great as the
amount otherwise required under (a) and (b) above. If the amount of Employer
contributions and forfeitures allocated to such a Participant under that plan
during the subject Plan Year is less than the amount required under (a) and (b)
above, the amount otherwise required under (a) and (b) above shall be reduced by
the amount so allocated under that plan.

 

19.04 Non-forfeitability of Minimum Top-Heavy Allocation: The minimum allocation
of Employer contributions or forfeitures required under Section 19.03 (to the
extent required to be non-forfeitable under Code §416(b)) shall not be forfeited
in the case of a suspension of benefits under Code §411(a)(3)(B) or a withdrawal
of mandatory employee contributions under Code §411(a)(3)(D).

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

19.05 Top Heavy Compensation Limitation: For any Plan Year in which the Plan is
Top-Heavy, only the first one hundred fifty thousand dollars ($150,000) of a
Participant’s Annual Compensation or Top-Heavy Compensation shall be taken into
account for purposes of this Plan. Notwithstanding the previous sentence, no
such limitation shall be imposed for purposes of Sections 5.07 and 7.01. The one
hundred fifty thousand dollar amount shall be adjusted each Plan Year as
provided in Code §401(a)(17)(B).

 

Effective for Plan Years commencing on and after January 1, 2002, Top Heavy
Compensation of each Participant taken into account under this Article XIX shall
not exceed two hundred thousand dollars ($200,000), as adjusted for
cost-of-living increases in accordance with Code §401(a)(17)(B). The
cost-of-living adjustment in effect for a calendar year applies to Top Heavy
Compensation for the Plan Year that begins with or within such calendar year.

 

19.06 Minimum Vesting Provision: For any Plan Year in which this Plan is
Top-Heavy, the following vesting schedule shall automatically apply to each
Participant in the Plan, unless under Section 11.01 the Participant would be
entitled to a larger vested benefit, in which case the benefit as provided in
Section 11.01 shall apply to such Participant:

 

Years of Vesting Service

--------------------------------------------------------------------------------

    

Vesting Percentage

--------------------------------------------------------------------------------

Less than 3

    

0%

3 or more

    

100%

 

This vesting schedule applies to all accrued benefits within the meaning of Code
§411(a)(7), except those attributable to employee contributions, including
benefits accrued before the effective date of Code §416 and benefits accrued
before the Plan became Top-Heavy. Further, no reduction in vested benefits may
occur in the event the Plan’s status as Top-Heavy changes for any Plan Year and
any change in the Plan’s vesting schedule due to a change in Top-Heavy status
shall be subject to the provision of Section 11.10. However, this Section does
not apply to the Accrued Benefit of any Employee who does not have an Hour of
Service after the Plan has initially become Top Heavy; such Employee’s Vested
Interest attributable to Employer contributions and forfeitures shall be
determined without regard to this Section.

 

19.07 Adjustments to Limitations: For any Plan Year in which the Plan is
Top-Heavy, the following adjustments shall be made to the denominators of the
Defined Benefit Fraction and Defined Contribution Fraction as defined in Section
7.01.

 

  (a)   Super Top-Heavy: In any Plan Year in which the Plan is Super Top-Heavy
the denominators shall be computed by substituting “one hundred percent (100%)”
for “one hundred twenty-five percent (125%)” each place it appears in such
definitions.

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (b)   Not Super Top-Heavy: In any Plan Year in which the Plan is Top-Heavy but
not Super Top-Heavy the denominators shall be computed by substituting “one
hundred percent (100%)” for “one hundred twenty-five percent (125%)” each place
it appears in such definitions.

 

For Limitation Years commencing after December 31, 1999, this Section 19.07
shall not apply.

 

19.08 Participant Elective Deferrals: Elective Deferrals shall not be taken into
account in determining under Section 19.03(b) the amount of Employer
contributions to be allocated to a Participant who is a Non-key Employee.

 

19.09 EGTRRA Modification of Top-Heavy Rules: Notwithstanding any other
provision of this Article XIX, this Section shall apply for purposes of
determining whether the Plan is a top-heavy plan under Code §416(g) for Plan
Years beginning after December 31, 2001, and whether the Plan satisfies the
minimum benefits requirements of Code §416(c) for such years.

 

  (a)   Determination of top-heavy status / Key Employee. Key employee means any
Employee or Former Employee (including any deceased Employee) who at any time
during the Plan Year that includes the determination date was an officer of the
Employer having Annual Compensation greater than $130,000 (as adjusted under
Code §416(i)(1)for Plan Years beginning after December 31, 2002), a 5-percent
owner of the Employer, or a 1-percent owner of the Employer having annual
compensation of more than $150,000. For this purpose, Annual Compensation means
Compensation within the meaning of Section 7.01(b). The determination of who is
a key employee will be made in accordance with Code 416(i)(1) and the applicable
regulations and other guidance of general applicability issued thereunder.

 

  (b)   Determination of present values and amounts. This sub-section 19.09(b)
shall apply for purposes of determining the present values of Accrued Benefits
and the amounts of Account balances of Employees as of the determination date.

 

  (1)   Distributions during year ending on the determination date. The present
values of Accrued Benefits and the amounts of Account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Code §416(g)(2) during the 1-year period ending on the determination date.
The preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Code §416(g)(2)(A)(i). In the case of a distribution made for a reason
other than separation from service, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.”

 

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (2)   Employees not performing services during year ending on the
determination date. The Accrued Benefits and Accounts of any individual who has
not performed services for the Employer during the 1-year period ending on the
determination date shall not be taken into account.

 

  (c)   Minimum benefits.

 

  (1)   Matching contributions. Employer matching contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
Code §416(c)(2) and the Plan. The preceding sentence shall apply with respect to
matching contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code §401(m).

 

  (2)   Contributions under other plans. The minimum benefit requirement of this
Section 19.09 shall be met through contributions to this Plan regardless of
whether the Employer maintains any other plan (including another plan which may
consist solely of a cash or deferred arrangement which meets the requirements of
Code §401(k)(12) and matching contributions with respect to which the
requirements of Code §401(m)(11) are met).

 

  (d)   So long as this Plan satisfies the requirements for a safe harbor plan
under Code §410(k)(12) for Plan Years after December 31, 2001, the provisions of
Code §416 and this Article XIX shall not apply.

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XX

 

PROVISIONS AFFECTING BENEFITS

 

20.01 Availability of Loans: Upon acceptance of an application by a Participant
who is an active Employee, the Plan Administrator shall direct the Trustee to
make a loan to the Participant from his Plan Accounts (including any Rollover
Accounts, but excluding his Employer Securities Account and his Dividend
Account), subject to the provisions of this Article. In considering a
Participant’s application for a loan, the Plan Administrator shall base its
decision whether to grant a loan on a uniform and non-discriminatory policy,
without regard to the race, color, religion, sex, age or national origin of the
applicant.

 

20.02 Loan Administration: The Employer shall prepare and adopt a written
Participant Loan Administration Policy Statement, whose provisions shall be made
part of this Plan. The Policy Statement shall set forth:

 

  (a)   the identity of the person or persons authorized to administer the loan
program;

 

  (b)   the procedure for applying for a loan;

 

  (c)   the basis on which loans will be approved or denied;

 

  (d)   limitations, if any, on the types and amounts of loans offered;

 

  (e)   the procedure for determining a reasonable rate of interest;

 

  (f)   the types of collateral which may secure a loan; and

 

  (g)   the events constituting default and the steps to be taken to preserve
plan assets in the event of a default.

 

20.03 Amount of Loan: The amount of any loan to a Participant shall not be less
than one thousand dollars ($1,000). When added to the outstanding balance of any
previous loans made to a Participant pursuant to this Article or under any other
qualified plan maintained by the Employer, the amount of any loan shall not
exceed the lesser of:

 

  (a)   Fifty percent (50%) of the Vested Interest in his Plan Accounts
(including any Rollover Accounts, but excluding his Employer Securities
Account); or

 

  (b)   $50,000, reduced by the excess (if any) of:

 

  (1)   the highest outstanding balance of loans from the plan during the 1-year
period ending on the day before the date on which such loan was made, over

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  (2)   the outstanding balance of loans from the plan on the date on which such
loan was made.

 

20.04 Collateral Requirements: Any loan to a Participant shall be secured solely
by the balance in his Plan Account (including any Rollover Accounts, but
excluding his Employer Securities Account). In the event of default on the loan,
however, foreclosure and attachment of the security shall not occur until a
distributable event occurs under the Plan.

 

20.05 Loan Terms: Any loan made to a Participant by the Trustee shall be
evidenced by a promissory note of the Participant drawn in favor of the Trust.
The note shall bear a reasonable rate of interest and shall be amortized in
level installments payable at least quarterly within a specified period of time
not to exceed five (5) years, unless the loan is used to acquire a dwelling unit
which, within a reasonable period of time (determined at the time the loan is
made), will be used as the principal residence of the Participant, in which case
the specified period of time shall not exceed ten (10) years. Effective January
1, 2002, repayment of a loan to a Participant who is on a leave of absence may
be suspended for the shorter of (i) one year or (ii) the term of the leave of
absence, provided that upon commencement of repayments, the loan shall continue
to satisfy all requirements of the Plan and all applicable laws and regulations.
Suspension of loan repayments shall also be governed by the rules in Section
3.13(f) with respect to any Qualified Military Service.

 

20.06 Accounting for Loans: Any loan to a Participant pursuant to this Article
shall be treated as a directed investment of his Participant Accounts (excluding
his Employer Security Account). For purposes of allocating income in the General
Investments Account of the Trust Fund pursuant to Section 6.03(c), the balance
in his General Investments Account shall be treated as equal to the actual
balance in the Account minus the outstanding balance of any loans. Furthermore,
for purposes of Section 6.03, repayments of principal and interest on the loan
shall be treated as deposits to the adjusted balance (determined pursuant to the
preceding sentence) of his General Investments Account .

 

20.07 Effect of Termination of Employment or Plan: If a Participant terminates
employment with the Employer for any reason, the outstanding balance of any
loans made to him shall become fully payable no later than the last day of the
calendar quarter following the calendar quarter in which his Termination of
Employment occurs, or, if earlier, on his Distribution Date. In the event of a
termination of the Plan, any outstanding loans shall be due and fully payable
within ninety (90) days of the effective date of such termination, or the date
the Participant or Beneficiary is notified of such termination. If the
Participant or Beneficiary has not fully repaid any loan as of the date full
payment is due, any unpaid balance shall be deducted from his Vested Accrued
Benefit prior to determining the amount of any immediate or deferred benefit
payable to the Participant or Beneficiary, his spouse or his Beneficiary and
applied toward repayment of the loan. The deduction shall be applied only
against the Participant’s General Investments Account.

 

20.08 No Spousal Consent: No spousal consent shall be required for any loan from
any Account in the Plan.

 

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

20.09 Anti-Alienation: Except as specifically provided in Section 20.10 no
benefit which shall be payable out of the Trust Fund to any person (including a
Participant, Former Participant or Beneficiary) shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge the same shall be void. No benefit shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of any person, nor shall it be subject to attachment or legal process for
or against person, and the same shall not be recognized by the Trustee, except
to such extent as may be required by law.

 

20.10 Qualified Domestic Relations Orders: Section 20.09 shall apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant, Former Participant or Beneficiary pursuant to a
Domestic Relations Order, unless such Domestic Relations Order is determined to
be a Qualified Domestic Relations Order (“QDRO”). In the event the Plan, the
Trustee, or the Plan Administrator receives a Domestic Relations Order, the Plan
Administrator shall promptly notify the Participant, Former Participant or
Beneficiary whose benefit is the subject of such order and provide him with a
copy of the Plan’s written procedures for administering QDROs. Unless and until
the order is set aside, the following provisions shall apply:

 

  (a)   The Plan Administrator shall establish reasonable procedures to
determine whether an order received by it or the Trustee is a QDRO and to
administer distributions pursuant to said order. The procedures shall set forth
all rules to be applied by the Plan for notice to affected parties, suspension
of Account activity, including distributions, investment direction and
participant loans, and payment of benefits based upon the QDRO or the failure of
the Domestic Relations Order to be a QDRO.

 

  (b)   The Plan Administrator shall within a reasonable time determine whether
the order is a QDRO and shall notify the Participant, Former Participant or
Beneficiary whose benefit is the subject of the order, of its determination. The
Plan Administrator may designate a representative to carry out its duties under
this Section 20.10.

 

  (c)   Nothing in this Section 20.10 shall be deemed to allow payment under a
QDRO to an Alternate Payee of any benefit prior to the first day of the month
following the date the Participant or Former Participant whose benefits are
subject to the QDRO terminates employment or attains age fifty (50), unless (i)
earlier distribution is specifically provided under the terms of the QDRO and
(ii) if the value of the Alternate Payee’s benefit exceeds $5,000, the Alternate
Payee consents to any distribution occurring prior to the Participant’s
attainment of earliest retirement age.

 

20.11 QDRO Definitions: For purposes of Section 20.10 the following definitions
and rules shall apply:

 

  (a)  

“Alternate Payee” shall mean any spouse, former spouse, child or other dependent
of a Participant or Former Participant who is recognized by a QDRO as having a

 

101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

right to receive all, or a portion of, the benefits payable under this Plan with
respect to the Participant or Former Participant.

 

  (b)   “Domestic Relations Order” shall mean any judgment, decree, or order
(including approval of a property settlement agreement) which:

 

  (1)   relates to the provision of child support, alimony payments, or marital
property rights to a spouse, child, or other dependent of a Participant or
Former Participant and

 

  (2)   is made pursuant to a state domestic relations law (including a
community property law).

 

  (c)   “Qualified Domestic Relations Order” shall mean any Domestic Relations
Order which satisfies the criteria set forth in the QDRO procedures established
by the Plan Administrator.

 

102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XXI

 

MULTIPLE EMPLOYER PROVISIONS

 

21.01 Adoption by Other Zions Employers: With the consent of the Sponsoring
Employer and by a properly executed document evidencing the intent and will of
the adopting Zions Employer, any other Zions Employer may adopt this Plan and
all of the provisions hereof and participate herein and be known as a
Participating Employer.

 

21.02 Requirements of Participating Zions Employers:

 

  (a)   Each Participating Zions Employer shall be required to use the Trustee
determined by the Plan Sponsor or Plan Administrator.

 

  (b)   The Trustee may, but shall not be required to, commingle, hold and
invest as one Trust Fund all contributions made by Participating Zions
Employers, as well as all increments thereof. The assets of the Plan shall, on
an ongoing basis, be available to pay benefits to all Participants and
Beneficiaries under the Plan without regard to the Participating Zions Employer
who contributed such assets.

 

  (c)   The transfer of any Participant from or to Zions Employer participating
in this Plan, whether he is an Employee of the Sponsoring Employer or a
Participating Zions Employer, shall not affect the Participant’s rights under
the Plan, and the Participant’s Accounts, as well as all accumulated service
with the transferor or predecessor, shall continue to his credit.

 

  (d)   Any expenses of the Trust and Plan which are to be paid by the Employer
or borne by the Trust Fund, including funding of benefits, shall be paid by each
Participating Zions Employer in the same proportion that the total amount of the
Accounts standing to the credit of all Participants employed by such Zions
Employer bears to the total of the Accounts standing to the credit of all
Participants.

 

21.03 Designation of Agent: Each Participating Zions Employer shall be deemed to
be a part of this Plan. With respect to all of its relations with the Trustee
and Plan Administrator for the purpose of this Plan, each Participating Zions
Employer shall be deemed to have designated irrevocably the Sponsoring Employer
as its agent. Unless the context of the Plan clearly indicates the contrary, the
word “Employer” shall be deemed to include each Participating Zions Employer as
related to its adoption of the Plan.

 

21.04 Employee Transfers: It is anticipated that an Employee may be transferred
between Participating Zions Employers, and in the event of any transfer, the
Employee involved shall carry with him all of his accumulated service and
eligibility. No transfer shall effect a termination of employment hereunder, and
the Participating Zions Employer to which the Employee is transferred

 

103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall thereupon become obligated hereunder with respect to such Employee in the
same manner as was the Participating Zions Employer from whom the Employee was
transferred.

 

21.05 Amendment: The Sponsoring Employer may amend this Plan at any time without
regard to whether there are Participating Zions Employers hereunder. No written
action of a Participating Zions Employer shall be required to validate an
amendment.

 

21.06 Discontinuance of Participation: A Participating Zions Employer shall be
permitted to discontinue or revoke its participation in the Plan. At the time of
any discontinuance or revocation, satisfactory evidence thereof and of any
applicable conditions imposed shall be delivered to the Trustee. If so directed
by the Plan Administrator, the Trustee shall transfer, deliver and assign
Contracts and other Fund assets allocable to the Participants of such
Participating Zions Employer to the new Trustee as shall have been designated by
the Participating Zions Employer, in the event that it has established a
separate pension plan for its Employees. No such transfer shall be made if the
result is the elimination or reduction of any Code §411(d)(6) protected
benefits. If no successor is designated, the Trustee shall retain the assets for
the Employees of the Participating Zions Employer pursuant to the provisions of
the Plan. In no event shall any part of the corpus or income of the Trust as it
relates to the Participating Zions Employer be used for or diverted for purposes
other than for the exclusive benefit of the Employees of the Participating Zions
Employer.

 

21.07 Administrator’s Authority: The Plan Administrator shall have authority to
make any and all necessary rules or regulations, binding upon all Participating
Zions Employers and all Participants, to effectuate the purposes of this
Article.

 

21.08 Participating Employer Contributions: All contributions made by a
Participating Zions Employer, as provided for in this Plan, shall be determined
separately for each Participating Zions Employer, and shall be allocated only
among Participants eligible to share who are Employees of the Participating
Zions Employer making the contribution. The Administrator shall keep separate
books and records concerning the affairs of each Participating Zions Employer
hereunder and as to the accounts and credits of the Employees of each
Participating Zions Employer. The Trustee may, but need not, register Contracts
so as to evidence that a particular Participating Zions Employer is the
interested Employer hereunder. In the event of an Employee transfer from one
Participating Zions Employer to another, the employing Employer shall
immediately notify the Administrator.

 

104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XXII

 

PURCHASE OF EMPLOYER SECURITIES

 

22.01 No Put option: The Plan may not obligate itself to acquire Employer
Securities from a particular holder thereof at any indefinite time determined
upon the happening of an event such as the death of the holder. So long as all
Employer Securities held by the Plan are tradable on an established market, the
Plan may not obligate itself to acquire Employer Securities under a put option
binding upon the Plan.

 

22.01 Purchase Price For Employer Securities: All purchases of Employer
Securities shall be made at a price which, in the judgment of the Plan
Administrator, does not exceed the fair market value thereof. All sales of
Employer Securities shall be made at a price which, in the judgment of the Plan
Administrator, is not less than the fair market value thereof.

 

105



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE XXIII

 

MISCELLANEOUS

 

23.01 Participant’s Rights: This plan shall not be deemed to constitute a
contract between the Employer and any Participant or to be a consideration or an
inducement for the employment of any Participant or Employee. Nothing contained
in this Plan shall be deemed to give any Participant or Employee the right to be
retained in the service of the Employer or to interfere with the right of the
Employer to discharge any Participant or Employee at any time regardless of the
effect which such discharge shall have upon him as a Participant of this Plan.

 

23.02 Actions Consistent with Terms of Plan: All actions taken by the Employer,
Plan Administrator or Trustee with respect to Trust assets shall be in
accordance with the terms of the Plan and Trust.

 

23.03 Performance of Duties: All parties to this Plan and Trust, or those
claiming any interest hereunder, agree to perform any and all acts and execute
any and all documents and papers which are necessary or desirable for carrying
out this Plan and Trust or any of its provisions.

 

23.04 Validity of Plan: This Plan shall be construed in a way that is consistent
with ERISA and regulations thereunder, the Internal Revenue Code and regulations
thereunder, and, to the extent state law has not been preempted by federal law,
the laws of the State in which the Plan Sponsor has its principal office. In
case any provision of this Plan shall be held illegal or invalid for any reason,
such determination shall not affect the remaining provisions of the Plan; but
the Plan shall be construed and enforced as if such provision had never been
included therein.

 

23.05 Legal Action: In the event any claim, suit, or proceeding is brought
regarding the Trust and/or Plan established hereunder to which the Trustee or
the Plan Administrator may be a party, and such claim, suit, or proceeding is
resolved in favor of the Trustee or Plan Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney’s fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.

 

23.06 Gender and Number: Wherever any words are used herein in the masculine,
feminine or neuter gender, they shall be construed as though they were also used
in another gender in all cases where they would so apply, and whenever any words
are used herein in the singular or plural form, they shall be construed as
though they were also used in the other form in all cases where they would so
apply.

 

23.07 Uniformity: All provisions of this Plan shall be interpreted and applied
in a uniform, nondiscriminatory manner.

 

23.08 Headings: The headings and subheadings of this Agreement have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

 

106



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

23.09 Receipt and Release for Payments: Any payment to any Participant, his
legal representative, Beneficiary, or to any guardian or committee appointed for
such Participant or Beneficiary in accordance with the provisions of the Plan,
shall, to the extent thereof, be in full satisfaction of all claims against the
Trustee and the Employer, either of whom may require such Participant, legal
representative, Beneficiary, guardian or committee, as a condition precedent to
such payment, to execute a receipt and release thereof in such form as shall be
determined by the Trustee or Employer.

 

23.10 Payments to Minors, Incompetents: In the event the Plan Administrator must
direct a payment from the Plan to or for the benefit of any minor or incompetent
Participant or Beneficiary, the Plan Administrator, in its sole and absolute
discretion may, but need not, order the Trustee to make distribution to any of
the following: a legal or natural guardian of the minor or other relative or
adult with whom the minor temporarily or permanently resides, a court-appointed
conservator of any incompetent, a relative or adult with whom the incompetent
temporarily or permanently resides, a residential care facility, rest home,
sanitarium or similar entity with which the incompetent temporarily or
permanently resides, a person or entity which has applied for and been
designated by the United States Government as the recipient or custodian for
Social Security benefits for the minor or incompetent. The Plan Administrator
may also make payment as directed by the attorney-in-fact of an incompetent
Participant when such direction is pursuant to an unrevoked and valid durable
power of attorney. Any guardian, conservator, relative, attorney-in-fact, other
person or entity shall have full authority and discretion to expend the
distribution for the use and benefit of the minor or incompetent. The receipt of
the distribution by the guardian, conservator, relative, attorney-in-fact, other
person or entity shall be a complete discharge to the Plan, Plan Administrator
and Trustee, without any responsibility on the part of the Trustee or the Plan
Administrator to see to the application thereof. A Participant shall be deemed
incompetent if he or she is incapable of properly using, expending, investing,
or otherwise disposing of the distribution, and a court order or the written
opinion of a qualified physician, psychiatrist or psychologist setting forth
facts consistent with the standards outlined in this Section is presented to the
Plan Administrator.

 

23.11 Missing Persons: Notwithstanding any provision in this Plan and Trust to
the contrary, if the Plan Administrator is unable to locate any Former
Participant who is entitled to benefits under this Plan within three (3) years
of the date he becomes entitled to a distribution from the Trust Fund, any
amounts being held for his behalf shall be forfeited and used to reduce the
Employer’s contributions to the Plan and Trust. The Plan Administrator shall
proceed with due diligence in attempting to locate any Former Participant. In
the Plan Administrator’s sole discretion, due diligence may include inquiry of
any Beneficiary or Alternate Payee of the Former Participant whose names and
addresses are known to the Plan Administrator or use by the Plan Administrator
of a commercial locator service. Provided, however, no forfeiture shall occur
until the Plan Administrator has mailed the Former Participant a notice of the
benefits and the provisions of this section to his last known address, via U.S.
Mail postage prepaid, return receipt requested. And, provided further, if the
Former Participant is located subsequent to such forfeiture, the forfeited
amount shall be reinstated and the Former Participant shall receive a
distribution of his Vested Interest in accordance with the provisions of the
Plan.

 

107



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

23.12 Prohibition Against Diversion of Funds: It shall be impossible by
operation of the Plan or of the Trust, by termination of either, by power of
revocation or amendment, by the happening of any contingency, by collateral
arrangement or by any other means, for any part of the corpus or income of any
trust fund maintained pursuant to the Plan or any funds contributed thereto to
be used for, or diverted to, purposes other than the exclusive benefit of
Participants, Former Participants or their Beneficiaries, except as provided in
Sections 17.04 and 21.19.

 

23.13 Applicability of Plan: The provisions of this Plan shall apply only to
persons who are or who become Participants in this Plan on or after the
Effective Date or with respect to Plan provisions with alternate effective
dates, such alternate dates. Except as specifically provided in this Plan, the
provisions of the Prior Plan will continue to apply to persons who are Former
Participants or who are not employed by a Zions Employer on the Effective Date
or as applicable, alternate effective dates, unless and until such time as such
persons may again become Participants in this Plan.

 

23.14 Misstatement of Age: If a Participant or Beneficiary misstates or
misrepresents his Age, date of birth or any other material information to the
Employer, Plan Administrator or Trustee, the amount, terms and conditions of any
benefits payable from the Plan which are attributable to periods prior to the
discovery of such misstatement or misrepresentation shall be limited to the
lesser (or more restrictive) of: the amount, terms and conditions determined
based on the misstated information; or the amount, terms and conditions
determined based on the correct information. The Plan Administrator shall have
sole and absolute authority for applying the preceding sentence.

 

23.15 Return of Contributions to the Employer: Notwithstanding any provision of
this Plan to the contrary, if any contribution (or portion thereof) by the
Employer to the Trust is made as a result of a mistake of fact, or if any
contribution (or part thereof) by the Employer to the Trust Fund that is
conditioned upon the deductibility of the contribution by the Employer under the
Code is disallowed, whether by agreement within the Internal Revenue Service or
by final decision of a court of competent jurisdiction, the Employer may demand
repayment of the mistaken or disallowed amount. The Trustee shall return the
mistaken or disallowed contribution within one (1) year following the time the
mistaken contribution was made or the disallowed contribution was disallowed.
Investment earnings attributable to the mistaken or disallowed amount shall not
be returned, but any investment losses attributable thereto shall reduce the
amount so returned.

 

23.16 Counterparts: This Plan and Trust may be executed in any number of
counterparts, each of which shall be deemed to be an original, and the
counterparts shall constitute one and the same instrument.

 

* * *

 

108



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

IN WITNESS WHEREOF, the Plan Sponsor has caused this Plan to be executed by its
duly authorized representative and the Plan Administrator has accepted the Plan
this      day of                     , 2003.

 

PLAN SPONSOR:

Zions Bancorporation

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

PLAN ADMINISTRATOR:

Zions Bancorporation

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

109